EXHIBIT 10.1

REAL ESTATE SALE AGREEMENT

FOR

NORTHPOINT CENTRAL

2 NORTHPOINT DRIVE

HOUSTON, TEXAS

AND

REGENCY CENTER

2901 WILCREST

HOUSTON, TEXAS

AND

2603 AUGUSTA

HOUSTON TEXAS

BETWEEN

CMD REALTY INVESTMENT FUND IV, L.P.

AND

HARVARD PROPERTY TRUST, LLC,

D/B/A BEHRINGER HARVARD FUNDS

August 15, 2007


--------------------------------------------------------------------------------


REAL ESTATE SALE AGREEMENT

This REAL ESTATE SALE AGREEMENT (“Agreement”) is made on August 15, 2007 (the
“Effective Date”) between CMD REALTY INVESTMENT FUND IV, L.P., an Illinois
limited partnership (“Seller”), and HARVARD PROPERTY TRUST, LLC, a Delaware
limited liability company, d/b/a Behringer Harvard Funds (“Purchaser”).


1.             PURCHASE AND SALE.  SELLER AGREES TO SELL TO PURCHASER, AND
PURCHASER AGREES TO PURCHASE FROM SELLER, THE PROPERTY FOR THE PURCHASE PRICE
AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.


2.             PURCHASE PRICE.  THE PURCHASE PRICE (THE “PURCHASE PRICE”) FOR
THE PROPERTY SHALL BE SEVENTY THREE MILLION TWENTY-SEVEN THOUSAND AND NO/100
DOLLARS ($73,027,000.00), A PORTION OF WHICH SHALL BE ALLOCATED BY PURCHASER BY
PROVIDING WRITTEN NOTICE TO SELLER ON OR BEFORE THE DATE THAT IS FIVE (5)
BUSINESS DAYS PRIOR TO THE CLOSING DATE (AS DEFINED IN SECTION 12) (THE
“ALLOCATED PURCHASE PRICE”) FOR EACH OF (A) NORTHPOINT CENTRAL, HOUSTON, TEXAS
(“NORTHPOINT CENTRAL”); (B) 2901 WILCREST, HOUSTON, TEXAS (“REGENCY CENTER”);
AND (C) 2603 AUGUSTA, HOUSTON, TEXAS (“2603 AUGUSTA”) (2603 AUGUSTA, NORTHPOINT
CENTRAL AND REGENCY CENTER, EACH A “PROJECT” AND COLLECTIVELY, THE “PROJECTS”). 
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, THE ALLOCATED
PURCHASE PRICE SHALL BE IN ACCORDANCE WITH THE MINIMUM AMOUNTS AS SPECIFIED ON
SCHEDULE 1 ATTACHED HERETO.


3.             PROPERTY.  “PROPERTY” MEANS ALL OF SELLER’S RIGHT, TITLE AND
INTEREST IN (A) THE LAND DESCRIBED ON EXHIBITS A-1 THROUGH A-3, INCLUSIVE
(COLLECTIVELY, THE “LANDS”); (B) ALL EASEMENTS AND OTHER RELATED RIGHTS
APPURTENANT TO THE LANDS (COLLECTIVELY, “APPURTENANCES”); (C) ALL IMPROVEMENTS
LOCATED ON THE LANDS (COLLECTIVELY, THE “IMPROVEMENTS”) (THE LANDS,
APPURTENANCES AND IMPROVEMENTS ARE REFERRED TO COLLECTIVELY AS THE “REAL
PROPERTY”); (D) ALL PLANS AND SPECIFICATIONS RELATED TO THE REAL PROPERTY,
INCLUDING SPECIFICALLY, WITHOUT LIMITATION, ANY CAD DRAWINGS AND OTHER BUILDING
INFORMATION IN SELLER’S POSSESSION (COLLECTIVELY, THE “PLANS”); (E) ALL TANGIBLE
PERSONAL PROPERTY LOCATED ON THE REAL PROPERTY (EXCLUDING THE PROPERTY DESCRIBED
ON EXHIBITS B-1 THROUGH B-3, INCLUSIVE); (F) ALL LEASES, LICENSES AND OTHER
SIMILAR AGREEMENTS TO OCCUPY THE REAL PROPERTY DESCRIBED ON EXHIBITS C-1 THROUGH
C-3, INCLUSIVE, AND ALL NEW LEASES (AS DEFINED IN SECTION 11 OF THIS AGREEMENT)
(COLLECTIVELY, THE “LEASES”); (G) ALL COMMISSION AND BROKERAGE AGREEMENTS
DESCRIBED ON EXHIBITS D-1 THROUGH D-3, INCLUSIVE, AND ALL NEW COMMISSION
AGREEMENTS (AS DEFINED IN SECTION 11 OF THIS AGREEMENT) (COLLECTIVELY, THE
“COMMISSION AGREEMENTS”); (H) ALL SERVICE CONTRACTS DESCRIBED ON EXHIBITS E-1
THROUGH E-3, INCLUSIVE, AND ALL NEW SERVICE CONTRACTS (AS DEFINED IN SECTION 11
OF THIS AGREEMENT) (COLLECTIVELY, THE “SERVICE CONTRACTS”); AND (I) ALL BOOKS,
RECORDS, MARKETING MATERIALS, LOGOS, TRADEMARKS AND TRANSFERABLE WARRANTIES,
LICENSES AND PERMITS RELATED SOLELY TO THE USE OR OWNERSHIP OF THE REAL
PROPERTY, BUT EXCLUDING THE NAME “CMD” AND ALL VARIATIONS THEREOF AND ANY
WEBSITES MAINTAINED BY SELLER OR ANY OF ITS AFFILIATES.


4.             EARNEST MONEY DEPOSIT.  SELLER AND PURCHASER HAVE EXECUTED AND
DELIVERED TO EACH OTHER AND REPUBLIC TITLE OF TEXAS, INC. (LOCATED AT
2626 HOWELL STREET, 10TH FLOOR, DALLAS, TEXAS 75204) (“ESCROW AGENT”) THE ESCROW
AGREEMENT BETWEEN SELLER, PURCHASER AND ESCROW AGENT IN THE FORM ATTACHED HERETO
AS EXHIBIT F (“EARNEST MONEY ESCROW AGREEMENT”). 


--------------------------------------------------------------------------------



PURCHASER WILL DEPOSIT THREE MILLION AND NO/100 DOLLARS ($3,000,000.00)
(“EARNEST MONEY DEPOSIT”) WITH ESCROW AGENT, WITHIN THREE (3) BUSINESS DAYS (AS
DEFINED IN SECTION 20(E) OF THIS AGREEMENT) AFTER MUTUAL EXECUTION AND DELIVERY
OF THIS AGREEMENT BY THE PARTIES HERETO, BY FEDERALLY INSURED WIRE TRANSFER TO
THE ACCOUNT OF ESCROW AGENT PURSUANT TO THE WIRE TRANSFER INSTRUCTIONS PROVIDED
TO PURCHASER BY ESCROW AGENT. IN THE EVENT THAT THE EARNEST MONEY DEPOSIT
(AND/OR ANY INTEREST THEREON) IS REQUIRED TO BE PAID TO SELLER OR PURCHASER
PURSUANT TO THE TERMS OF THIS AGREEMENT, SELLER AND PURCHASER WILL EACH EXECUTE
AND DELIVER TO ESCROW AGENT A WRITTEN DIRECTION TO DISBURSE THE EARNEST MONEY
DEPOSIT (AND/OR SUCH INTEREST) TO SUCH PERSON.


5.             INDEPENDENT CONSIDERATION.  UPON EXECUTION OF THIS AGREEMENT,
PURCHASER HAS DELIVERED TO SELLER, AND SELLER ACKNOWLEDGES RECEIPT OF, FIFTY AND
NO/100 DOLLARS ($50.00) (THE “INDEPENDENT CONSIDERATION”), AS CONSIDERATION FOR
PURCHASER’S RIGHT TO PURCHASE THE PROPERTY AND FOR SELLER’S EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT.  THE INDEPENDENT CONSIDERATION IS IN ADDITION
TO AND INDEPENDENT OF ANY OTHER CONSIDERATION OR PAYMENT PROVIDED FOR IN THIS
AGREEMENT, IS NON-REFUNDABLE AND SHALL BE RETAINED BY SELLER NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT.


6.             DUE DILIGENCE.


(A)           SUBJECT TO THE RIGHTS OF TENANTS AT THE PROPERTY, PURCHASER AND
ANY REPRESENTATIVES DESIGNATED BY PURCHASER MAY, AT PURCHASER’S EXPENSE, AT
REASONABLE TIMES AND UPON REASONABLE PRIOR NOTICE TO SELLER, TO THE EXTENT
REASONABLY NECESSARY IN CONNECTION WITH THE PURCHASE OF THE PROPERTY,
(A) INSPECT ANY DOCUMENTS AND MATERIALS RELATED TO THE PROPERTY WHICH ARE IN THE
POSSESSION OF SELLER, EXCEPT AS EXCLUDED AS PROVIDED BELOW (COLLECTIVELY, THE
“EVALUATION MATERIALS”) ON THE EXPRESS CONDITION THAT PURCHASER AGREES TO TREAT
THE EVALUATION MATERIALS CONFIDENTIAL, AS PROVIDED IN THIS AGREEMENT, AND
(B) INSPECT THE REAL PROPERTY (PROVIDED THAT SUCH INSPECTIONS OF THE REAL
PROPERTY SHALL BE NON-INVASIVE EXCEPT TO THE EXTENT APPROVED IN WRITING BY
SELLER IN ITS SOLE AND ABSOLUTE DISCRETION) (COLLECTIVELY, “INSPECTIONS”). 
PURCHASER ACKNOWLEDGES AND AGREES THAT THE EVALUATION MATERIALS ARE BEING
PROVIDED BY SELLER AS AN ACCOMMODATION TO PURCHASER AND WITHOUT REPRESENTATION,
RECOURSE OR WARRANTY BY SELLER AS TO THE ACCURACY OR COMPLETENESS THEREOF OR THE
SUITABILITY OF THE INFORMATION CONTAINED THEREIN FOR ANY PURPOSE WHATSOEVER,
UNLESS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT.  ALL ACTIONS TAKEN BY OR
ON BEHALF OF PURCHASER SHALL BE IN ACCORDANCE WITH ALL APPLICABLE LAWS, RULES
AND REGULATIONS OF THE APPROPRIATE GOVERNMENTAL AUTHORITIES HAVING JURISDICTION
OVER THE REAL PROPERTY.  IN ADDITION, SUBJECT TO THE RIGHTS OF TENANTS AT THE
PROPERTY, PURCHASER SHALL HAVE THE RIGHT TO INTERVIEW THE TENANTS UNDER THE
LEASES, DURING REASONABLE BUSINESS HOURS AND UPON NOT LESS THAN THREE (3)
BUSINESS DAYS’ PRIOR NOTICE TO SELLER, PROVIDED, HOWEVER, THAT SELLER SHALL HAVE
THE RIGHT, BUT NOT THE OBLIGATION, TO HAVE A REPRESENTATIVE OF SELLER ACCOMPANY
PURCHASER OR PURCHASER’S REPRESENTATIVES ON SUCH TENANT INTERVIEWS.  SELLER AND
PURCHASER AGREE TO REASONABLY COOPERATE WITH EACH OTHER IN SCHEDULING SUCH
INTERVIEWS.  PURCHASER SHALL (A) NOT INTERFERE WITH THE USE OF THE REAL PROPERTY
BY THE TENANTS UNDER THE LEASES, (B) RESTORE THE REAL PROPERTY TO THE CONDITION
WHICH EXISTED IMMEDIATELY PRIOR TO EACH OF THE INSPECTIONS, (C) DEFEND AND
INDEMNIFY SELLER, ITS PARTNERS AND AFFILIATES, AND EACH OF THEIR OFFICERS,
DIRECTORS, AGENTS AND EMPLOYEES, FROM AND AGAINST ANY AND ALL LIABILITY, LOSS,
COST, EXPENSE AND DAMAGE (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES) INCURRED BY ANY OF THEM IN CONNECTION WITH THE

2


--------------------------------------------------------------------------------



INSPECTIONS, (D) PROVIDE SELLER, PROMPTLY AFTER RECEIPT, WITH COPIES OF ALL
WRITTEN REPORTS, TESTS AND OTHER WRITTEN INFORMATION REGARDING THE INSPECTIONS,
AND (E) PRIOR TO AND AS A CONDITION TO ANY INSPECTIONS, DELIVER TO SELLER
CERTIFICATES OF INSURANCE EVIDENCING COMPREHENSIVE LIABILITY INSURANCE
(INCLUDING COVERAGE FOR CONTRACTUAL INDEMNITIES) WITH A COMBINED SINGLE LIMIT OF
AT LEAST $2,000,000, IN A FORM REASONABLY ACCEPTABLE TO SELLER, AND NAMING
SELLER AS AN ADDITIONAL INSURED. NOTWITHSTANDING THE FOREGOING, SELLER SHALL NOT
BE REQUIRED TO DISCLOSE OR DELIVER TO PURCHASER (I) ANY EVIDENCE OF TERMS
RELATING TO THE ACQUISITION OF THE PROPERTY BY SELLER; (II) THE VALUATION OF THE
PROPERTY PERFORMED BY OR ON BEHALF OF SELLER, INCLUDING ANY APPRAISALS OF THE
PROPERTY; (III) THE TERMS OF ANY FINANCING RELATING TO THE PROPERTY; (IV) ANY
INFORMATION GENERATED BY OR ON BEHALF OF SELLER REGARDING THE VALUE OF THE
PROPERTY FOR SELLER’S INTERNAL PURPOSES; (V) ANY MATERIALS OR REPORTS GENERATED
OR PRODUCED BY OR ON BEHALF OF SELLER IN CONNECTION WITH ITS ACQUISITION OR
FINANCING OF THE PROPERTY; OR (VI) ANY INFORMATION OR REPORTS THAT ARE
ATTORNEY-CLIENT OR WORK PRODUCT DOCTRINE PRIVILEGED.  PURCHASER ACKNOWLEDGES AND
AGREES THAT IT HAS CONDUCTED PRIOR TO THE DATE HEREOF SUCH DUE DILIGENCE AND
OTHER INVESTIGATIONS AS IT DEEMED NECESSARY, AND PURCHASER SHALL HAVE NO RIGHT
TO TERMINATE THIS AGREEMENT EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT.


(B)           PURCHASER HAS ADVISED SELLER THAT PURCHASER MUST CAUSE TO BE
PREPARED UP TO THREE (3) YEARS OF AUDITED FINANCIAL STATEMENTS IN RESPECT OF THE
PROPERTY IN COMPLIANCE WITH CERTAIN LAWS AND REGULATIONS, INCLUDING, WITHOUT
LIMITATION, SECURITIES AND EXCHANGE COMMISSION REGULATION S-X.  SELLER AGREES TO
USE COMMERCIALLY REASONABLE EFFORTS TO COOPERATE WITH PURCHASER’S AUDITORS IN
THE PREPARATION OF SUCH AUDITED FINANCIAL STATEMENTS (IT BEING UNDERSTOOD AND
AGREED THAT THE FOREGOING COVENANT SHALL SURVIVE THE CLOSING FOR A PERIOD OF ONE
(1) YEAR); PROVIDED, HOWEVER, THAT SELLER SHALL NOT BE REQUIRED TO INCUR ANY OUT
OF POCKET EXPENSE WITH RESPECT TO SUCH COOPERATION UNLESS PURCHASER REIMBURSES
SELLER FOR SAME.  WITHOUT LIMITING THE GENERALITY OF THE PRECEDING SENTENCE
(I) SELLER SHALL, DURING NORMAL BUSINESS HOURS, ALLOW PURCHASER’S AUDITORS
REASONABLE ACCESS TO SUCH BOOKS AND RECORDS MAINTAINED BY SELLER (AND SELLER’S
MANAGER OF THE PROPERTY) EXCLUSIVELY IN RESPECT OF THE PROPERTY TO THE EXTENT
NECESSARY TO PREPARE AND FILE SUCH AUDITED FINANCIAL STATEMENTS IN COMPLIANCE
WITH RULE 3-14 OF REGULATION S-X AND (II) SO LONG AS THE PERSON IN CHARGE OF
MANAGEMENT OF THE PROPERTY AT THE TIME OF CLOSING REMAINS IN THE EMPLOY OF
SELLER OR AN AFFILIATE OF SELLER, SELLER WILL MAKE SUCH MANAGER AVAILABLE FOR
INTERVIEW BY PURCHASER AND PURCHASER’S AUDITORS.  THE FOREGOING COVENANTS SHALL
SURVIVE CLOSING FOR A PERIOD OF ONE (1) YEAR.  ALL BOOKS, RECORDS, MATERIALS AND
RESPONSES TO QUESTIONS PROVIDED TO PURCHASER OR PURCHASER’S AUDITORS PURSUANT TO
THE FOREGOING PROVISIONS SHALL BE PROVIDED WITHOUT REPRESENTATION OR WARRANTY AS
TO THE ACCURACY OR COMPLETENESS THEREOF OR OTHERWISE; HOWEVER, SELLER AGREES TO
PROVIDE GOOD FAITH RESPONSES TO THE REQUESTS AND QUESTIONS SUBMITTED TO SELLER
BY PURCHASER OR ITS AUDITORS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, SELLER SHALL ONLY BE OBLIGATED TO PROVIDE TO PURCHASER
SELLER’S ACCOUNTING INFORMATION AT THE PROPERTY LEVEL, AND SHALL NOT BE
OBLIGATED TO PROVIDE ANY INFORMATION CONCERNING SELLER’S CAPITAL STRUCTURE OR
DEBT OR ANY PROPRIETARY INFORMATION (AS DEFINED BELOW).  FOR THE PURPOSES OF
THIS AGREEMENT, “PROPRIETARY INFORMATION” SHALL MEAN (A) INFORMATION CONTAINED
IN SELLER’S CREDIT REPORTS, CREDIT AUTHORIZATIONS, CREDIT OR FINANCIAL ANALYSES
OR PROJECTIONS, INVESTMENT ANALYSES, ACCOUNT SUMMARIES OR OTHER DOCUMENTS
PREPARED SOLELY FOR SELLER’S INTERNAL PURPOSES AND NOT DIRECTLY RELATED TO THE
OPERATION OF THE PROPERTY, INCLUDING ANY VALUATION

3


--------------------------------------------------------------------------------



DOCUMENTS AND INFORMATION REGARDING THE VALUE OF THE PROPERTY AND THE PRICE PAID
BY SELLER THEREFOR; (B) MATERIAL WHICH IS SUBJECT TO ATTORNEY-CLIENT PRIVILEGE
OR WHICH IS ATTORNEY WORK PRODUCT; (C) SALES CONTRACTS, APPRAISAL REPORTS,
LETTERS OR LOAN MATTERS; (D) FINANCIAL STATEMENTS OR INFORMATION RELATING TO
SELLER OR ANY AFFILIATE OF SELLER, BUT PROPERTY LEVEL FINANCIAL STATEMENTS SHALL
NOT BE CONSIDERED TO BE PROPRIETARY INFORMATION; (E) SELLER’S TAX RETURNS; OR
(F) MATERIAL WHICH SELLER IS LEGALLY OR CONTRACTUALLY REQUIRED TO MAINTAIN AS
CONFIDENTIAL.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN,
PURCHASER EXPRESSLY AGREES THAT SELLER’S DELIVERY OF ANY INFORMATION UNDER THIS
SECTION 6(B) DOES NOT IN ANY MANNER INCREASE ANY LIABILITY OF SELLER HEREUNDER,
OR OBVIATE OR WAIVE THE “AS IS” PROVISIONS OF SECTION 19 BELOW.


7.             TENANT ESTOPPEL CERTIFICATES AND SNDAS.


(A)           TENANT ESTOPPEL CERTIFICATES.  PROMPTLY AFTER THE DATE OF THIS
AGREEMENT, SELLER SHALL DELIVER TO EACH TENANT (BUT NOT ANY LICENSEES) UNDER THE
LEASES A REQUEST TO EXECUTE AND DELIVER TO PURCHASER A TENANT ESTOPPEL
CERTIFICATE WITH RESPECT TO ITS LEASE IN THE FORM AND SUBSTANCE OF EXHIBIT G
(COLLECTIVELY, THE “TENANT ESTOPPEL CERTIFICATES”).  TO THE EXTENT THAT THE
TENANTS UNDER THE LEASES EXECUTE AND DELIVER TO SELLER SUCH TENANT ESTOPPEL
CERTIFICATES, SELLER SHALL PROMPTLY DELIVER COPIES OF THE SAME (AND AT CLOSING,
TO THE EXTENT DELIVERED BY THE TENANTS, ORIGINALS THEREOF) TO PURCHASER. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, IT SHALL
BE A CONDITION TO PURCHASER’S OBLIGATION TO CLOSE THE TRANSACTION CONTEMPLATED
BY THIS AGREEMENT THAT SELLER SHALL HAVE DELIVERED TO PURCHASER ON OR BEFORE THE
DATE THAT IS FIVE (5) BUSINESS DAYS PRIOR TO THE CLOSING DATE (AS DEFINED IN
SECTION 12) (THE “ESTOPPEL CONDITION DATE”), TENANT ESTOPPEL CERTIFICATES
EXECUTED BY (A) TENANTS (THE “REQUIRED TENANTS”) OCCUPYING NOT LESS THAN
SEVENTY-FIVE PERCENT (75%) OF THE RENTABLE SPACE OF THE IMPROVEMENTS THAT IS
ACTUALLY LEASED AS OF THE EFFECTIVE DATE PURSUANT TO VALID AND EXISTING LEASES
WHICH DO NOT EXPIRE WITHIN ONE HUNDRED TWENTY (120) DAYS OF THE CLOSING DATE
(THE “ACTUALLY LEASED R.S.F.”) (THE “REQUIRED TENANT ESTOPPEL CERTIFICATES”)
(WHICH 75% MUST INCLUDE ALL TENANTS WHOSE PREMISES IS IN EXCESS OF 7,500
RENTABLE SQUARE FEET) (SUCH CONDITION BEING REFERRED TO HEREIN AS THE “TENANT
ESTOPPEL CONDITION”).  IN ORDER TO APPLY TOWARDS FULFILLMENT OF THE TENANT
ESTOPPEL CONDITION, A CERTIFICATE MUST (I) BE SUBSTANTIALLY IN THE FORM OF
EXHIBIT G; PROVIDED, HOWEVER, THAT IN THE EVENT ANY LEASE PERMITS A TENANT TO
PROVIDE AN ESTOPPEL CERTIFICATE ON A SPECIFIED FORM, SHOULD SAID TENANT EXECUTE
THAT FORM OF TENANT ESTOPPEL CERTIFICATE RATHER THAN THE FORM IN EXHIBIT G,
PURCHASER SHALL, SUBJECT TO THE FURTHER TERMS OF THIS SECTION 7(A), ACCEPT THAT
FORM AND (II) NOT CONTAIN ANY DESCRIPTIONS OF TERMS AND CONDITIONS THAT ARE
MATERIALLY INCONSISTENT WITH THE ACTUAL TERMS AND CONDITIONS OF THE APPLICABLE
LEASE OR DISCLOSE ANY OTHER MATTER THAT WOULD HAVE A MATERIAL ADVERSE EFFECT ON
THE VALUE OF THE PROPERTY, IT BEING EXPRESSLY AGREED AND ACKNOWLEDGED BY
PURCHASER THAT, (I) A TENANT ESTOPPEL CERTIFICATE SHALL NOT FAIL TO QUALIFY
TOWARDS THE FULFILLMENT OF THE TENANT ESTOPPEL CONDITION IF THE APPLICABLE
TENANT INSERTS OR INCLUDES PHRASES SUCH AS “TO TENANT’S KNOWLEDGE” OR “IN ALL
MATERIAL RESPECTS” OR OTHER SIMILAR KNOWLEDGE OR MATERIALITY QUALIFICATION TO
ANY OF THE STATEMENTS CONTAINED IN SUCH TENANT ESTOPPEL CERTIFICATE OR DISCLOSES
ANY NEW LEASES OR NEW COMMISSION AGREEMENTS ENTERED INTO IN ACCORDANCE WITH
SECTION 11(A) OR ANY NEW LEASE COSTS INCURRED IN ACCORDANCE WITH SECTION 13(G)
OF THIS AGREEMENT, AND (II) IN THE EVENT ANY TENANT DISCLOSES ON ITS TENANT
ESTOPPEL CERTIFICATE AN OBLIGATION OR DEFAULT BY THE

4


--------------------------------------------------------------------------------



LANDLORD UNDER ITS LEASE WHICH MAY BE PAID OR CURED BY THE PAYMENT OF A DEFINITE
AND ASCERTAINABLE AMOUNT (“CLAIMED AMOUNT”), SELLER SHALL HAVE THE RIGHT (BUT
NOT THE OBLIGATION) TO CREDIT PURCHASER AT CLOSING IN THE AMOUNT OF THE CLAIMED
AMOUNT, AND IF SELLER DOES SO CREDIT PURCHASER AT CLOSING, THE APPLICABLE
DISCLOSURE ON SUCH TENANT ESTOPPEL CERTIFICATE SHALL NOT CAUSE THE SAME TO FAIL
TO QUALIFY AS AN ACCEPTABLE TENANT ESTOPPEL (IF APPLICABLE) FOR PURPOSES OF
FULFILLING THE TENANT ESTOPPEL CONDITION.  IN THE EVENT THAT THE TENANT ESTOPPEL
CONDITION IS NOT SATISFIED PRIOR TO THE ESTOPPEL CONDITION DATE, PURCHASER SHALL
HAVE THE RIGHT TO TERMINATE THIS AGREEMENT BY DELIVERING WRITTEN NOTICE THEREOF
TO SELLER BEFORE 5:00 P.M. ON THE ESTOPPEL CONDITION DATE; IF PURCHASER DOES NOT
DULY AND TIMELY TERMINATE THIS AGREEMENT PURSUANT TO THIS SENTENCE, THEN
PURCHASER SHALL BE DEEMED TO HAVE WAIVED ITS RIGHT TO TERMINATE THIS AGREEMENT
PURSUANT TO THIS SECTION 7.


(B)           OWNER’S ASSOCIATION ESTOPPEL.  SELLER SHALL DELIVER TO WESTCHASE
TWO COMMUNITY ASSOCIATION, INC. (THE “ASSOCIATION”) ON OR BEFORE THE DATE OF
THIS AGREEMENT AN ESTOPPEL CERTIFICATE IN CONNECTION WITH REGENCY CENTER THAT
IDENTIFIES ALL GOVERNING DOCUMENTS FOR THE ASSOCIATION AND STATES THAT (I)
SELLER IS NOT IN DEFAULT UNDER THE AGREEMENT ESTABLISHING MAINTENANCE CHARGES OR
ANY OTHER GOVERNING DOCUMENT FOR THE ASSOCIATION, AND (II) ALL AMOUNTS OWED BY
SELLER TO THE ASSOCIATION HAVE BEEN PAID IN FULL.  SELLER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN SUCH EXECUTED ESTOPPEL FIVE (5) BUSINESS DAYS PRIOR
TO THE CLOSING DATE AND AGREES TO PROVIDE SUCH EXECUTED ESTOPPEL TO PURCHASER
IMMEDIATELY UPON RECEIPT.


(C)           EXTENSION RIGHT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, IF SELLER HAS NOT SATISFIED THE TENANT ESTOPPEL
CONDITION ON OR BEFORE 5:00 P.M. ON THE DATE THAT IS ONE (1) BUSINESS DAY PRIOR
TO THE ESTOPPEL CONDITION DATE, THEN SELLER AND PURCHASER SHALL EACH HAVE THE
RIGHT (THE “EXTENSION RIGHT”) TO EXTEND BOTH THE ESTOPPEL CONDITION DATE AND THE
CLOSING DATE (AS DEFINED IN SECTION 12 OF THIS AGREEMENT) FOR UP TO TEN (10)
BUSINESS DAYS (FOR EACH OF THE ESTOPPEL CONDITION DATE AND THE CLOSING DATE), BY
PROVIDING WRITTEN NOTICE OF SUCH ELECTION TO THE OTHER ON OR BEFORE 5:00 P.M. ON
THE ESTOPPEL CONDITION DATE IN WHICH EVENT THE ESTOPPEL CONDITION DATE AND THE
CLOSING DATE SHALL BE THE LATEST OF SUCH EXTENDED DATES AS CONTAINED IN SELLER’S
OR PURCHASER’S EXTENSION NOTICE.


(D)           FAILURE OF CONDITION.  IN THE EVENT THAT SELLER IS UNABLE TO
SATISFY THE TENANT ESTOPPEL CONDITION BY THE ESTOPPEL CONDITION DATE, AS SUCH
DATE MAY HAVE BEEN EXTENDED BY SELLER OR PURCHASER PURSUANT TO THIS AGREEMENT,
SELLER SHALL NOT BE IN DEFAULT UNDER THIS AGREEMENT.  HOWEVER, IF THE TENANT
ESTOPPEL CONDITION IS NOT FULFILLED AS OF THE ESTOPPEL CONDITION DATE, AS SUCH
DATE MAY HAVE BEEN EXTENDED BY SELLER OR PURCHASER PURSUANT TO THIS AGREEMENT,
THEN PURCHASER SHALL HAVE THE OPTION (WHICH MUST BE ELECTED BY WRITTEN NOTICE TO
SELLER, AND IF WRITTEN NOTICE IS NOT GIVEN, THEN PURCHASER SHALL BE DEEMED TO
HAVE ELECTED OPTION (A) BELOW) EITHER TO (A) WAIVE THE TENANT ESTOPPEL
CONDITION, OR (B) TERMINATE THIS AGREEMENT, IN WHICH EVENT ALL OF THE EARNEST
MONEY SHALL BE RETURNED TO PURCHASER.


(E)           SNDA.  SELLER AGREES TO COOPERATE WITH PURCHASER TO OBTAIN
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENTS (“SNDAS”) FROM TENANTS
UNDER LEASES

5


--------------------------------------------------------------------------------



SELECTED BY PURCHASER’S LENDER.  PURCHASER SHALL PREPARE ALL SUCH SNDAS AND
DELIVER THEM TO SELLER FOR SUBMISSION TO THE TENANTS.  AS AND WHEN RECEIVED BY
SELLER, SELLER SHALL DELIVER COPIES OF THE EXECUTED SNDAS TO PURCHASER AND
ORIGINALS OF ALL SUCH SNDAS RECEIVED SHALL BE DELIVERED TO PURCHASER AT
CLOSING.  IF THE TRANSACTION CONTEMPLATED HEREIN FAILS TO CLOSE FOR ANY REASON
WHATSOEVER, PURCHASER SHALL RETURN TO SELLER ALL SUCH COPIES OF THE EXECUTED
SNDAS PREVIOUSLY DELIVERED TO PURCHASER.  THE FAILURE TO OBTAIN SNDAS FROM ALL
OR ANY OF THE SELECTED TENANTS SHALL NOT CONSTITUTE A DEFAULT BY SELLER
HEREUNDER OR OTHERWISE ENTITLE PURCHASER TO DELAY THE CLOSING OR TERMINATE THIS
AGREEMENT.


8.             TITLE INSURANCE AND SURVEY.


(A)           TITLE COMMITMENT AND SURVEY.  SELLER HAS DELIVERED TO PURCHASER
COPIES OF (I) THE TITLE INSURANCE COMMITMENTS (THE “TITLE COMMITMENTS”) ISSUED
BY FIRST AMERICAN TITLE INSURANCE COMPANY (THE “TITLE COMPANY”) DESCRIBED ON
EXHIBITS H-1 THROUGH H-3, INCLUSIVE, AND COPIES OF THE UNDERLYING TITLE
DOCUMENTS REFERENCED IN EACH SCHEDULE B OF THE TITLE COMMITMENTS AND (II) THE
SURVEYS DESCRIBED ON EXHIBITS I-1 THROUGH I-3 (THE “SURVEYS”).


(B)           PERMITTED EXCEPTIONS.  “PERMITTED EXCEPTIONS” SHALL MEAN: 
(I) MATTERS SET FORTH ON EXHIBITS J-1 THROUGH J-3, (II) MATTERS ARISING OUT OF
AN ACT OF PURCHASER OR ITS REPRESENTATIVES, AGENTS, EMPLOYEES OR INDEPENDENT
CONTRACTORS, (III) MATTERS REMOVED FROM THE TITLE COMMITMENTS OR OVER WHICH THE
TITLE COMPANY HAS COMMITTED IN WRITING TO INSURE, (IV) MATTERS WHICH ARISE FROM
A CASUALTY OR CONDEMNATION WHICH HAS OCCURRED AFTER THE DATE OF THIS AGREEMENT,
(V) TO THE EXTENT NOT SET FORTH ON EXHIBITS J-1 THROUGH J-3, MATTERS DISCLOSED
BY THE TITLE COMMITMENTS, AND (VI) OTHER MATTERS WHICH HAVE BEEN APPROVED IN
WRITING BY PURCHASER.


(C)           CLOSING CONDITION.  THE OBLIGATION OF PURCHASER TO PURCHASE THE
PROPERTY ON THE CLOSING DATE IS CONDITIONED UPON THE ISSUANCE BY TITLE COMPANY
OF THE FOLLOWING WITH RESPECT TO EACH PROJECT: ONE PRO FORMA TITLE INSURANCE
POLICY FOR, OR ONE “MARKED UP” WRITTEN COMMITMENT TO ISSUE, ONE TEXAS STANDARD
FORM T-1 OWNER’S TITLE INSURANCE POLICY PURSUANT TO THE TERMS OF THE TITLE
COMMITMENTS (EACH A “TITLE POLICY” AND COLLECTIVELY, THE “TITLE POLICIES”),
PROVIDED THAT EACH TITLE POLICY SHALL (I) BE SUBJECT ONLY TO THE PERMITTED
EXCEPTIONS, (II) BE DATED AS OF THE DATE OF THE CLOSING, (III) NAME PURCHASER AS
THE INSURED, AND (IV) IF REQUESTED BY PURCHASER IN WRITING, BE REVISED TO LIMIT
THE STANDARD EXCEPTION DEALING WITH AREA, BOUNDARIES AND OTHER MATTERS, TO
“SHORTAGES IN AREA” (PROVIDED THAT, IF PURCHASER REQUESTS SAME, PURCHASER SHALL
BE RESPONSIBLE FOR THE COST OF SUCH SURVEY EXCEPTION DELETION).  IF (X) THE
TITLE COMPANY DOES NOT ISSUE THE TITLE POLICIES AT THE CLOSING IN ACCORDANCE
WITH THE TERMS OF THIS SECTION 8(C), AND (Y) THE CLOSING DOES NOT OCCUR, THEN
PURCHASER SHALL HAVE THE RIGHT, AS ITS SOLE AND EXCLUSIVE REMEDY THEREFOR, TO
TERMINATE THIS AGREEMENT BY DELIVERY OF WRITTEN NOTICE TO SELLER BEFORE
5:00 P.M. ON THE CLOSING DATE.  PURCHASER SHALL NOT HAVE THE RIGHT TO TERMINATE
THIS AGREEMENT PURSUANT TO THE FOREGOING SENTENCE IF THE TITLE POLICIES ARE NOT
ISSUED AT CLOSING AS A RESULT OF PURCHASER’S FAILURE TO DELIVER ANY DOCUMENTS OR
OTHER MATERIALS REQUIRED TO BE DELIVERED BY OR ON BEHALF OF PURCHASER PURSUANT
TO THE TITLE COMMITMENTS.

6


--------------------------------------------------------------------------------



9.             INTENTIONALLY OMITTED.


10.           REPRESENTATIONS AND WARRANTIES.


(A)           MUTUAL.  SELLER AND PURCHASER EACH REPRESENT AND WARRANT TO THE
OTHER THAT IT (A) IS DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE
STATE OF ILLINOIS (IN THE CASE OF SELLER) AND THE STATE OF DELAWARE (IN THE CASE
OF PURCHASER), (B) IS QUALIFIED TO DO BUSINESS IN THE STATE IN WHICH THE REAL
PROPERTY IS LOCATED, AND (C) HAS FULL AUTHORITY AND CAPACITY TO ENTER INTO AND
PERFORM THIS AGREEMENT AND EACH AGREEMENT, DOCUMENT AND INSTRUMENT TO BE
EXECUTED AND DELIVERED BY IT PURSUANT THIS AGREEMENT.


(B)           SELLER’S ADDITIONAL REPRESENTATIONS AND WARRANTIES.  SELLER
REPRESENTS AND WARRANTS TO PURCHASER AS OF THE DATE HEREOF (AND, SUBJECT TO
SUBSECTION (C) BELOW, SHALL BE DEEMED TO REPRESENT AND WARRANT TO PURCHASER AS
OF THE CLOSING DATE) THE FOLLOWING:


(I)            LEASES. TO SELLER’S ACTUAL KNOWLEDGE, THE DOCUMENTS DESCRIBED ON
EXHIBITS C-1 THROUGH C-3, ATTACHED HERETO, INCLUSIVE, CONSTITUTE ALL OF THE
LEASES AND OTHER OCCUPANCY AGREEMENTS (AND ALL AMENDMENTS THERETO), OTHER THAN
SUBLEASES, CURRENTLY IN EFFECT WITH RESPECT TO THE REAL PROPERTY.  SELLER HAS
DELIVERED TO PURCHASER TRUE, CORRECT AND COMPLETE COPIES OF ALL OF THE DOCUMENTS
DESCRIBED ON EXHIBITS C-1 THROUGH C-3, ATTACHED HERETO, INCLUSIVE.  TO SELLER’S
ACTUAL KNOWLEDGE, THE LEASES ARE IN FULL FORCE AND EFFECT AS THEY RELATE TO THE
OBLIGATIONS OF LANDLORD THEREUNDER, AND THERE ARE NO MATERIAL WRITTEN OR
MATERIAL ORAL ENFORCEABLE AGREEMENTS BETWEEN SELLER AND THE TENANTS UNDER THE
LEASES OTHER THAN AS SET FORTH IN THE LEASES.


(II)           LEASING COMMISSION AGREEMENTS.  SELLER HAS NOT ENTERED INTO ANY
WRITTEN AGREEMENTS WITH BROKERS PROVIDING FOR THE PAYMENT BY SELLER OF LEASING
COMMISSIONS OR FEES FOR PROCURING TENANTS WITH RESPECT TO ANY LEASE IN EFFECT AS
OF THE EFFECTIVE DATE HEREOF, EXCEPT AS DISCLOSED IN THE LEASES OR ON EXHIBITS
D-1 THROUGH D-3 HERETO, INCLUSIVE.  SELLER HAS NOT AGREED IN WRITING TO PAY AND,
TO SELLER’S KNOWLEDGE, THERE ARE NO LEASING COMMISSIONS, FEES OR OTHER
COMPENSATION PAYABLE IN RESPECT OF THE EXERCISE OF RENEWAL, EXTENSION OR
EXPANSION OPTIONS SET FORTH IN THE LEASES EXISTING AS OF THE EFFECTIVE DATE
EXCEPT AS DISCLOSED IN THE LEASES OR ON EXHIBITS D-1 THROUGH D-3, INCLUSIVE.


(III)          SERVICE CONTRACTS.  TO SELLER’S ACTUAL KNOWLEDGE, THE DOCUMENTS
DESCRIBED ON EXHIBITS E-1 THROUGH E-3 ATTACHED HERETO, INCLUSIVE, CONSTITUTE ALL
OF THE AGREEMENTS (INCLUDING AMENDMENTS AND MODIFICATIONS THERETO) REGARDING THE
SERVICE CONTRACTS.  SELLER HAS DELIVERED TO PURCHASER TRUE AND CORRECT COPIES OF
ALL OF THE DOCUMENTS DESCRIBED ON EXHIBITS E-1 THROUGH E-3 ATTACHED HERETO,
INCLUSIVE.


(IV)          LEGAL COMPLIANCE.  EXCEPT AS DISCLOSED ON SCHEDULE 2 ATTACHED
HERETO, SELLER HAS NOT RECEIVED WRITTEN NOTICE (I) FROM ANY GOVERNMENTAL ENTITY
OR INSTRUMENTALITY INDICATING THAT THE REAL PROPERTY VIOLATES OR FAILS TO COMPLY
IN ANY

7


--------------------------------------------------------------------------------



MATERIAL RESPECT WITH ANY GOVERNMENTAL OR JUDICIAL LAW, ORDER, RULE OR
REGULATION, WHICH VIOLATION OR FAILURE TO COMPLY HAS NOT BEEN CURED, OR (II)
FROM ANY ASSOCIATION INDICATING THAT SELLER IS IN DEFAULT UNDER THE PROVISIONS
OF ANY ASSOCIATION DOCUMENTS TO WHICH SELLER OR ANY PORTION OF THE REAL PROPERTY
IS SUBJECT OR THAT SELLER HAS NOT PAID FEES OR CHARGES DUE TO THE ASSOCIATION.


(V)           JUDICIAL ACTIONS.  TO SELLER’S ACTUAL KNOWLEDGE, THERE ARE NO, AND
SELLER HAS NOT RECEIVED WRITTEN NOTICE OF ANY, PENDING OR THREATENED CLAIMS,
LAWSUITS, ARBITRATIONS OR OTHER SIMILAR ACTIONS AGAINST THE PROPERTY, WHICH, IF
ADVERSELY DETERMINED, WOULD:  (A) RESTRAIN THE CONSUMMATION OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT, (B) HAVE A MATERIAL ADVERSE EFFECT ON THE
PROPERTY AFTER CLOSING, OR (C) RESULT IN ANY LIEN OR ENCUMBRANCE AGAINST THE
PROPERTY.


(VI)          FOREIGN PERSON.  SELLER IS NOT A “FOREIGN PERSON” WITHIN THE
MEANING OF SECTION 1445(F)(3) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


(VII)         OFAC.

(A)          TO SELLER’S KNOWLEDGE, SELLER IS IN COMPLIANCE WITH THE
REQUIREMENTS OF EXECUTIVE ORDER NO. 13224, 66 FED. REG. 49079 (SEPT. 23, 2001)
(THE “ORDER”) AND OTHER SIMILAR REQUIREMENTS CONTAINED IN THE RULES AND
REGULATIONS OF THE OFFICE OF FOREIGN ASSETS CONTROL, DEPARTMENT OF THE TREASURY
(“OFAC”) AND IN ANY ENABLING LEGISLATION OR OTHER EXECUTIVE ORDERS OR
REGULATIONS IN RESPECT THEREOF (THE ORDER AND SUCH OTHER RULES, REGULATIONS,
LEGISLATION, OR ORDERS ARE COLLECTIVELY CALLED THE “ORDERS”).

(B)   SELLER:

(1)           IS NOT LISTED ON THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED
PERSONS LIST MAINTAINED BY OFAC PURSUANT TO THE ORDER AND/OR ON ANY OTHER LIST
OF TERRORISTS OR TERRORIST ORGANIZATIONS MAINTAINED PURSUANT TO ANY OF THE RULES
AND REGULATIONS OF OFAC OR PURSUANT TO ANY OTHER APPLICABLE ORDERS (SUCH LISTS
ARE COLLECTIVELY REFERRED TO AS THE “LISTS”);

(2)           IS NOT A PERSON WHO HAS BEEN DETERMINED BY COMPETENT AUTHORITY TO
BE SUBJECT TO THE PROHIBITIONS CONTAINED IN THE ORDERS; OR

(3)           TO SELLER’S KNOWLEDGE, IS NOT OWNED OR CONTROLLED BY, OR ACTS FOR
OR ON BEHALF OF, ANY PERSON ON THE LISTS OR ANY OTHER PERSON WHO HAS BEEN
DETERMINED BY COMPETENT AUTHORITY TO BE SUBJECT TO THE PROHIBITIONS CONTAINED IN
THE ORDERS.

(C)           Seller hereby covenants and agrees that if Seller obtains
knowledge that Seller or any of its beneficial owners becomes listed on the

8


--------------------------------------------------------------------------------


Lists or is indicted, arraigned, or custodially detained on charges involving
money laundering or predicate crimes to money laundering, Seller shall
immediately notify Purchaser in writing, and in such event, Purchaser shall have
the right to terminate this Agreement without penalty or liability to Seller
immediately upon delivery of written notice thereof to Seller.  In such event
the Earnest Money Deposit (together with all interest thereon) shall be returned
to Purchaser.


(C)           KNOWLEDGE.  WHENEVER USED IN THIS AGREEMENT, THE PHRASE “TO
SELLER’S ACTUAL KNOWLEDGE” AND SIMILAR PHRASES SHALL BE LIMITED IN MEANING TO
THE ACTUAL (AS DISTINGUISHED FROM IMPLIED, IMPUTED OR CONSTRUCTIVE) KNOWLEDGE OF
JOSEPH BOWAR OR ALLEN ALDRIDGE WITHOUT INDEPENDENT INQUIRY OR INVESTIGATION, AND
WITHOUT IMPUTATION TO SUCH INDIVIDUALS OR SELLER OF FACTS AND MATTERS OTHERWISE
WITHIN THE PERSONAL KNOWLEDGE OF ANY OTHER OFFICERS OR EMPLOYEES OF SELLER OR
THIRD PARTIES.


(D)           CLOSING CONDITION.  PURCHASER’S OBLIGATION TO CLOSE THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT IS CONDITIONED UPON THE
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN SECTION 10(B) BEING TRUE
AND CORRECT AS OF THE CLOSING DATE IN ALL MATERIAL RESPECTS, EXCEPT IT SHALL NOT
BE A FAILURE OF SUCH CONDITION IF (I) SUCH REPRESENTATION OR WARRANTY IS UNTRUE
OR INACCURATE AS THE RESULT OF ANY ACTION BY SELLER WHICH IS PERMITTED UNDER THE
TERMS OF THIS AGREEMENT OR (II) PURCHASER HAD KNOWLEDGE OF SUCH UNTRUTH OR
INACCURACY ON OR PRIOR TO THE EFFECTIVE DATE.  IF, PRIOR TO CLOSING, SELLER
DISCLOSES TO PURCHASER, OR PURCHASER DISCOVERS OR HAS KNOWLEDGE OF, ANY
MISREPRESENTATION OF, OR INACCURACY WITH RESPECT TO, ANY OF THE REPRESENTATIONS
AND WARRANTIES OF SELLER CONTAINED IN SECTION 10(B) AND SELLER IS UNABLE OR
UNWILLING TO CURE SUCH INACCURACY PRIOR TO CLOSING SUCH THAT THE CONDITION TO
CLOSING SET FORTH IN THIS SECTION 10(D) IS NOT SATISFIED AS OF THE CLOSING DATE,
THEN PURCHASER SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT BY DELIVERING
WRITTEN NOTICE OF SUCH TERMINATION TO SELLER BEFORE THE CLOSING.  IF PURCHASER
DOES NOT DULY AND TIMELY TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION
10(D), THEN PURCHASER SHALL BE DEEMED TO HAVE WAIVED ITS RIGHT TO TERMINATE THIS
AGREEMENT PURSUANT TO THIS SECTION 10(D) AND (X) SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE DEEMED TO HAVE BEEN MODIFIED TO EXCEPT THEREFROM SUCH
INFORMATION DISCLOSED BY SELLER, DISCOVERED BY PURCHASER, OR OF WHICH PURCHASER
HAS KNOWLEDGE AND (Y) PURCHASER SHALL BE DEEMED TO HAVE WAIVED ALL CLAIMS FOR
BREACH OF SUCH REPRESENTATIONS AND WARRANTIES WITH RESPECT TO SUCH INFORMATION.


(E)           PURCHASER’S ADDITIONAL REPRESENTATIONS AND WARRANTIES/OFAC. 
PURCHASER REPRESENTS AND WARRANTS TO SELLER AS OF THE DATE HEREOF (AND, SUBJECT
TO SUBSECTION (III) BELOW, SHALL BE DEEMED TO REPRESENT AND WARRANT TO SELLER AS
OF THE CLOSING DATE) THE FOLLOWING:


(I)            TO PURCHASER’S KNOWLEDGE, PURCHASER IS IN COMPLIANCE WITH THE
REQUIREMENTS OF THE ORDERS AND OTHER SIMILAR REQUIREMENTS CONTAINED IN THE RULES
AND REGULATIONS OF OFAC.

9


--------------------------------------------------------------------------------



(II)           PURCHASER:

(A) IS NOT LISTED ON THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS LIST
MAINTAINED BY OFAC PURSUANT TO THE ORDER AND/OR ON ANY OTHER LIST OF TERRORISTS
OR TERRORIST ORGANIZATIONS MAINTAINED PURSUANT TO ANY OF THE RULES AND
REGULATIONS OF OFAC OR PURSUANT TO ANY OTHER APPLICABLE ORDERS (SUCH LISTS ARE
COLLECTIVELY REFERRED TO AS THE “LISTS”);

(B) IS NOT A PERSON WHO HAS BEEN DETERMINED BY COMPETENT AUTHORITY TO BE SUBJECT
TO THE PROHIBITIONS CONTAINED IN THE ORDERS; OR

(C) TO PURCHASER’S KNOWLEDGE, IS NOT OWNED OR CONTROLLED BY, OR ACTS FOR OR ON
BEHALF OF, ANY PERSON ON THE LISTS OR ANY OTHER PERSON WHO HAS BEEN DETERMINED
BY COMPETENT AUTHORITY TO BE SUBJECT TO THE PROHIBITIONS CONTAINED IN THE
ORDERS.

(III)          PURCHASER HEREBY COVENANTS AND AGREES THAT IF PURCHASER OBTAINS
KNOWLEDGE THAT PURCHASER OR ANY OF ITS BENEFICIAL OWNERS BECOMES LISTED ON THE
LISTS OR IS INDICTED, ARRAIGNED, OR CUSTODIALLY DETAINED ON CHARGES INVOLVING
MONEY LAUNDERING OR PREDICATE CRIMES TO MONEY LAUNDERING, PURCHASER SHALL
IMMEDIATELY NOTIFY SELLER IN WRITING, AND IN SUCH EVENT, SELLER SHALL HAVE THE
RIGHT TO TERMINATE THIS AGREEMENT WITHOUT PENALTY OR LIABILITY TO PURCHASER
IMMEDIATELY UPON DELIVERY OF WRITTEN NOTICE THEREOF TO PURCHASER.  IN SUCH EVENT
THE EARNEST MONEY DEPOSIT (TOGETHER WITH ALL INTEREST THEREON) SHALL BE RETURNED
TO PURCHASER.


11.           NEW LEASES, COMMISSION AGREEMENTS AND SERVICE CONTRACTS.


(A)           NEW LEASES AND COMMISSION AGREEMENTS.  SELLER SHALL NOT ENTER INTO
ANY NEW LEASES FOR OCCUPANCY WITHIN THE REAL PROPERTY, OR ANY EXTENSIONS,
EXPANSIONS, TERMINATIONS OR OTHER MODIFICATIONS OF THE TERMS OF ANY OF THE
EXISTING LEASES (INDIVIDUALLY, A “NEW LEASE”, AND COLLECTIVELY, “NEW LEASES”),
AND ANY RELATED NEW COMMISSION OR BROKERAGE AGREEMENTS (INDIVIDUALLY, A “NEW
COMMISSION AGREEMENT”, AND COLLECTIVELY, “NEW COMMISSION AGREEMENTS”), WITHOUT
THE PRIOR WRITTEN CONSENT OF PURCHASER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED, AND WHICH CONSENT SHALL BE DEEMED TO HAVE BEEN
GIVEN IF PURCHASER FAILS TO DISAPPROVE IN WRITING OF THE NEW LEASE AND NEW
COMMISSION AGREEMENT WITHIN FIVE (5) BUSINESS DAYS AFTER PURCHASER’S RECEIPT OF
SELLER’S WRITTEN REQUEST FOR SUCH CONSENT (TOGETHER WITH THE NEW LEASE AND NEW 
COMMISSION AGREEMENT.


(B)           NEW SERVICE CONTRACTS.  SELLER SHALL NOT ENTER INTO ANY AGREEMENTS
FOR THE PROVISION OF SERVICES TO THE REAL PROPERTY OR AMEND ANY EXISTING SERVICE
CONTRACTS (INDIVIDUALLY, A “NEW SERVICE CONTRACT”, AND COLLECTIVELY, “NEW
SERVICE CONTRACTS”) (EXCEPT ANY NEW SERVICE CONTRACTS WHICH ARE TERMINABLE UPON
NOT MORE THAN SIXTY (60) DAYS PRIOR NOTICE AND WITHOUT THE PAYMENT OF ANY
PENALTY OR FEE), WITHOUT THE PRIOR WRITTEN CONSENT OF PURCHASER, WHICH CONSENT,
SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, AND WHICH CONSENT
SHALL BE DEEMED TO HAVE BEEN GIVEN IF PURCHASER FAILS TO DISAPPROVE IN WRITING
OF THE NEW SERVICE CONTRACT WITHIN FIVE (5) BUSINESS DAYS AFTER PURCHASER’S
RECEIPT OF SELLER’S WRITTEN REQUEST FOR SUCH CONSENT (TOGETHER WITH A COPY OF
THE NEW SERVICE CONTRACT).

10


--------------------------------------------------------------------------------



(C)           TERMINATION OF MANAGEMENT AND LEASING AGREEMENTS.  EFFECTIVE AS OF
THE CLOSING DATE (AS HEREINAFTER DEFINED), SELLER SHALL CAUSE ANY EXISTING
MANAGEMENT AND LEASING AGREEMENTS IN RESPECT OF THE PROPERTY TO BE TERMINATED AT
THE SOLE EXPENSE OF SELLER.


12.           CLOSING.  SUBJECT TO SELLER’S RIGHTS UNDER SECTION 7 HEREINABOVE,
THE CLOSING OF THE SALE OF THE PROPERTY (THE “CLOSING”) SHALL TAKE PLACE AT
11:00 A.M. AT THE OFFICE OF ESCROW AGENT IN DALLAS, TEXAS, ON SEPTEMBER 12, 2007
(THE “CLOSING DATE”).  NOTWITHSTANDING THE FOREGOING, THE PARTIES NEED NOT
ATTEND THE CLOSING IN PERSON AND SHALL HAVE THE RIGHT TO CLOSE THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT PURSUANT TO WRITTEN CLOSING ESCROW INSTRUCTIONS,
SO LONG AS SUCH INSTRUCTIONS ARE CONSISTENT WITH THE TERMS HEREOF.


(A)           SELLER CLOSING DOCUMENTS.  AT THE CLOSING, SELLER SHALL EXECUTE
AND DELIVER TO PURCHASER (OR, IF INDICATED, TO ESCROW AGENT) THE FOLLOWING
DOCUMENTS FOR EACH PROJECT:


(I)            DEEDS IN THE FORM OF EXHIBIT K (THE “DEEDS”);


(II)           BILLS OF SALE IN THE FORM OF EXHIBIT L (THE “BILLS OF SALE”);


(III)          ASSIGNMENT AND ASSUMPTION AGREEMENTS IN THE FORM OF EXHIBIT M
(THE “ASSIGNMENT AND ASSUMPTION AGREEMENTS”);


(IV)          A TENANT NOTICE LETTER (WHICH MAY BE DUPLICATED BY PURCHASER FOR
DELIVERY TO EACH TENANT UNDER ITS RESPECTIVE LEASE) IN THE FORM OF EXHIBIT N;


(V)           CERTIFICATION IN THE FORM OF EXHIBIT O;


(VI)          AFFIDAVIT OF TITLE IN THE FORM OF EXHIBIT P (TO ESCROW AGENT
ONLY);


(VII)         TO THE EXTENT DELIVERED, ORIGINALS OF THE TENANT ESTOPPEL
CERTIFICATES AND SNDAS; AND


(VIII)        SUCH OTHER CUSTOMARY DOCUMENTS AS ESCROW AGENT MAY REASONABLY
REQUIRE IN ORDER TO CONSUMMATE THE TRANSACTION THAT IS THE SUBJECT OF THIS
AGREEMENT.


(B)           PURCHASER CLOSING DOCUMENTS.  AT THE CLOSING, PURCHASER SHALL
EXECUTE AND DELIVER TO SELLER THE FOLLOWING DOCUMENTS:


(I)            BILLS OF SALE;


(II)           ASSIGNMENT AND ASSUMPTION AGREEMENTS; AND


(III)          SUCH OTHER CUSTOMARY DOCUMENTS AS ESCROW AGENT MAY REASONABLY
REQUIRE IN ORDER TO CONSUMMATE THE TRANSACTION THAT IS THE SUBJECT OF THIS
AGREEMENT.

11


--------------------------------------------------------------------------------



(C)           PURCHASE PRICE.


(I)            EARNEST MONEY DEPOSIT.  AT THE CLOSING, SELLER AND PURCHASER
SHALL DIRECT ESCROW AGENT TO DISBURSE PURSUANT TO THE EARNEST MONEY ESCROW
AGREEMENT BY FEDERALLY INSURED WIRE TRANSFER (I) TO SELLER THE AMOUNT OF THE
EARNEST MONEY DEPOSIT, AND (II) TO PURCHASER ALL INTEREST EARNED ON THE EARNEST
MONEY DEPOSIT.


(II)           BALANCE.  AT THE CLOSING, PURCHASER SHALL PAY TO SELLER, BY
FEDERALLY INSURED WIRE TRANSFER, THE TOTAL AMOUNT OF THE PURCHASE PRICE (A) LESS
THE AMOUNT OF THE EARNEST MONEY DEPOSIT, AND (B) PLUS OR MINUS (AS THE CASE MAY
BE) THE NET AMOUNT OF PAYMENTS REQUIRED TO BE MADE BY SELLER AND PURCHASER AT
THE CLOSING PURSUANT TO SECTION 13 HEREOF.


(D)           FURTHER ASSURANCES.  SELLER AND PURCHASER SHALL, AT THE CLOSING,
AND FROM TIME TO TIME THEREAFTER, UPON REQUEST, EXECUTE SUCH ADDITIONAL
DOCUMENTS AS ARE REASONABLY NECESSARY IN ORDER TO CONVEY, ASSIGN AND TRANSFER
THE PROPERTY PURSUANT TO THIS AGREEMENT, PROVIDED THAT SUCH DOCUMENTS ARE
CONSISTENT WITH THE TERMS OF THIS AGREEMENT, AND DO NOT INCREASE SELLER’S OR
PURCHASER’S OBLIGATIONS HEREUNDER OR SUBJECT SELLER OR PURCHASER TO ADDITIONAL
LIABILITY NOT OTHERWISE CONTEMPLATED BY THIS AGREEMENT.


(E)           POST-CLOSING DOCUMENTS.  ON THE CLOSING DATE, SELLER SHALL DELIVER
POSSESSION OF THE PROPERTY TO PURCHASER AND SHALL DELIVER TO PURCHASER (BY
LEAVING SAME AT THE PROPERTY) ALL ORIGINAL LEASES, COMMISSION AGREEMENTS AND
SERVICE CONTRACTS THAT ARE IN THE POSSESSION OF SELLER.


13.           PRORATIONS AND ADJUSTMENTS.


(A)           RENTS.


(I)            CLOSING.  SELLER SHALL PAY TO PURCHASER AT THE CLOSING THE TOTAL
AMOUNT OF BASE OR FIXED RENT, ESTIMATED PAYMENTS OF TAXES AND EXPENSES AND OTHER
AMOUNTS UNDER THE LEASES (COLLECTIVELY, “RENTS”) PAID BY THE TENANTS THEREUNDER
FOR THE CALENDAR MONTH IN WHICH THE CLOSING OCCURS (“CLOSING MONTH”), PRORATED
FOR THE NUMBER OF DAYS DURING SUCH CALENDAR MONTH FROM, INCLUDING AND AFTER THE
CLOSING DATE.


(II)           POST-CLOSING.  AFTER THE CLOSING, PURCHASER SHALL MAKE GOOD FAITH
EFFORTS TO COLLECT ALL UNPAID RENTS FOR ANY PERIOD PRIOR TO THE CLOSING DATE,
PROVIDED THAT PURCHASER SHALL HAVE NO OBLIGATION TO INSTITUTE LITIGATION OR
TERMINATE ANY LEASES IN CONNECTION WITH ANY SUCH COLLECTIONS. WITHOUT LIMITATION
OF THE FOREGOING, SELLER HEREBY RESERVES THE RIGHT TO COLLECT DELINQUENT RENTS
(DEFINED BELOW) AFTER THE CLOSING, INCLUDING THE RIGHT TO FILE AN ACTION FOR
COLLECTION (PROVIDED THAT, IN CONNECTION THEREWITH, SELLER SHALL NOT TERMINATE
ANY OF THE LEASES OR DISTURB THE TENANTS’ POSSESSORY RIGHTS THEREUNDER).  IF
WITH RESPECT TO A PARTICULAR LEASE THERE ARE, AS OF THE CLOSING, UNPAID RENTS
FOR THE CLOSING MONTH OR ANY PERIOD PRIOR TO THE CLOSING MONTH (COLLECTIVELY
WITH RESPECT TO SUCH LEASE, “DELINQUENT RENTS”), THEN UNTIL ALL OF SUCH
DELINQUENT RENTS ARE PAID IN FULL,

12


--------------------------------------------------------------------------------



EACH PAYMENT OF RENTS RECEIVED BY SELLER OR PURCHASER WITH RESPECT TO SUCH LEASE
SHALL BE APPLIED (A) FIRST, TO DELINQUENT RENTS PAYABLE FOR THE CLOSING MONTH,
IF ANY, (B) SECOND, TO RENTS PAYABLE FOR ANY PERIOD AFTER THE CLOSING MONTH, AND
(C) THIRD, THE DELINQUENT RENTS PAYABLE PRIOR TO THE CLOSING MONTH.  WITH
RESPECT TO EACH PARTICULAR LEASE, AS LONG AS THERE ARE DELINQUENT RENTS WITH
RESPECT TO SUCH LEASE, IF SELLER OR PURCHASER RECEIVES ANY PAYMENT OF RENTS WITH
RESPECT TO SUCH LEASE AFTER THE CLOSING, THEN EACH SHALL RETAIN OR PAY SUCH
AMOUNTS (OR PORTIONS THEREOF) IN ORDER THAT SUCH PAYMENTS ARE APPLIED IN THE
MANNER SET FORTH IN THIS SUBSECTION (II), PROVIDED THAT ANY AMOUNTS APPLIED
UNDER SUBSECTION (A) SHALL BE PRORATED WITH RESPECT TO PURCHASER FOR THE NUMBER
OF DAYS DURING THE CLOSING MONTH FROM, INCLUDING AND AFTER THE CLOSING DATE, AND
WITH RESPECT TO SELLER FOR THE NUMBER OF DAYS DURING THE CLOSING MONTH BEFORE
THE CLOSING DATE.


(B)           REAL ESTATE TAXES.


(I)            DELINQUENT TAXES.  SELLER SHALL PAY TO THE APPLICABLE TAX
AUTHORITIES AT OR PRIOR TO THE CLOSING ALL REAL ESTATE TAXES WITH RESPECT TO THE
REAL PROPERTY (“TAXES”) WHICH ARE DUE AND PAYABLE AS OF THE CLOSING, (INCLUDING,
WITHOUT LIMITATION, SUCH TAXES FOR THE 2007 CALENDAR YEAR).


(II)           PREPAID TAXES.  IF ANY PORTION OF THE TAXES PAID BY SELLER WITH
RESPECT TO THE REAL PROPERTY AT OR PRIOR TO THE CLOSING IS FOR A TAX FISCAL
PERIOD (“TAX PERIOD”) WHICH INCLUDES THE PERIOD FROM, INCLUDING OR AFTER THE
CLOSING, PURCHASER SHALL PAY TO SELLER AT THE CLOSING THE AMOUNT OF THE TAXES
PAID FOR SUCH TAX PERIOD PRORATED FOR THE NUMBER OF DAYS, FROM, INCLUDING AND
AFTER THE CLOSING THROUGH THE END OF SUCH TAX PERIOD.


(III)          ACCRUED TAXES.  IF ANY TAXES HAVE NOT BEEN PAID WITH RESPECT TO
THE REAL PROPERTY FOR A PARTICULAR TAX PERIOD WHICH INCLUDES A PERIOD BEFORE THE
CLOSING, THEN SELLER SHALL PAY TO PURCHASER AT THE CLOSING AN AMOUNT EQUAL TO
THE TAXES WHICH WOULD BE PAYABLE FOR SUCH TAX PERIOD ASSUMING THE MILLAGE OR TAX
RATE USED TO DETERMINE THE MOST RECENTLY PAID TAXES AND THE VALUE MOST RECENTLY
ASSESSED BY APPLICABLE TAX AUTHORITIES FOR WHICH ALL CONTESTS AND APPEALS HAVE
EXPIRED (“ASSUMED TAXES”), PRORATED FOR THE NUMBER OF DAYS BEFORE THE CLOSING
DURING SUCH TAX PERIOD FOR WHICH SUCH TAXES HAVE NOT BEEN PAID.  AFTER THE
CLOSING, (A) IF THE ACTUAL TAXES (DETERMINED AFTER THE EXPIRATION OF ALL
CONTESTS AND APPEALS) ARE GREATER THAN THE ASSUMED TAXES FOR SUCH TAX PERIOD,
THEN SELLER SHALL PAY TO PURCHASER THE AMOUNT OF SUCH DIFFERENCE, PRORATED FOR
THE NUMBER OF DAYS BEFORE THE CLOSING DURING SUCH TAX PERIOD FOR WHICH SUCH
TAXES HAVE NOT BEEN PAID, AND (B) IF THE ACTUAL TAXES (DETERMINED AFTER THE
EXPIRATION OF ALL CONTESTS AND APPEALS) ARE LESS THAN THE ASSUMED TAXES FOR SUCH
TAX PERIOD, THEN PURCHASER SHALL PAY TO SELLER THE AMOUNT OF SUCH DIFFERENCE,
PRORATED FOR THE NUMBER OF DAYS BEFORE THE CLOSING DURING SUCH TAX PERIOD FOR
WHICH SUCH TAXES HAVE NOT BEEN PAID.  IF ANY SAVINGS IN TAXES ARE REALIZED, ALL
COSTS ASSOCIATED WITH THE MARVIN F. POER COMPANY SERVICE CONTRACT LISTED ON
EXHIBITS E-1, E-2 AND E-3 SHALL BE SHARED ON A PRO RATA BASIS BETWEEN SELLER AND
PURCHASER.

13


--------------------------------------------------------------------------------



(IV)          TAX REFUNDS.  ALL REFUNDS OF TAXES RECEIVED BY SELLER OR PURCHASER
AFTER THE CLOSING WITH RESPECT TO THE REAL PROPERTY (“TAX REFUNDS”) SHALL BE
APPLIED (A) FIRST, TO SELLER OR PURCHASER, AS THE CASE MAY BE, TO THE EXTENT OF
THIRD PARTY EXPENSES INCURRED BY IT IN PROTESTING AND OBTAINING SUCH TAX REFUND,
(B) SECOND, TO PURCHASER TO THE EXTENT THAT SUCH TAX REFUND IS REQUIRED TO BE
PAID (OR CREDITED AGAINST OTHER AMOUNTS PAYABLE BY) THE TENANTS UNDER THE
LEASES, AND (C) THIRD, (X) TO SELLER IF SUCH TAX REFUND IS FOR ANY TAX PERIOD
WHICH ENDS BEFORE THE CLOSING, (Y) TO PURCHASER IF SUCH TAX REFUND IS FOR ANY
TAX PERIOD WHICH COMMENCES AFTER THE CLOSING, AND (Z) WITH RESPECT TO ANY TAX
REFUND FOR ANY TAX PERIOD IN WHICH THE CLOSING OCCURS, (1) TO SELLER IN AN
AMOUNT PRORATED FOR THE NUMBER OF DAYS FROM, INCLUDING AND AFTER THE
COMMENCEMENT OF SUCH TAX PERIOD UNTIL THE DAY BEFORE THE CLOSING, AND (2) TO
PURCHASER IN THE AMOUNT OF SUCH REFUND PRORATED FOR THE NUMBER OF DAYS FROM,
INCLUDING AND AFTER THE DATE OF THE CLOSING THROUGH THE END OF SUCH TAX PERIOD. 
IF SELLER OR PURCHASER RECEIVES ANY TAX REFUND, THEN EACH SHALL RETAIN OR PAY
SUCH AMOUNTS (OR PORTIONS THEREOF) IN ORDER THAT SUCH PAYMENTS ARE APPLIED IN
THE MANNER SET FORTH IN THIS SUBSECTION (IV).


(V)           INSTALLMENTS.  TO THE EXTENT THAT TAXES FOR A PARTICULAR TAX
PERIOD INCLUDE SPECIAL ASSESSMENTS OR INSTALLMENTS OF SPECIAL ASSESSMENTS, FOR
THE PURPOSE OF THIS SUBSECTION (B), TAXES FOR SUCH TAX PERIOD SHALL BE
DETERMINED ASSUMING PAYMENT OVER THE LONGEST PERIOD OF TIME PERMITTED BY THE
APPLICABLE TAXING AUTHORITIES.


(C)           UTILITIES.


(I)            GENERAL UTILITIES.  PRIOR TO THE CLOSING DATE, PURCHASER SHALL
NOTIFY EACH OF THE UTILITY COMPANIES WHICH PROVIDE SERVICES TO THE REAL PROPERTY
OF THE SCHEDULED TRANSFER OF THE REAL PROPERTY ON THE CLOSING DATE, AND MAKE
APPROPRIATE ARRANGEMENTS WITH THE UTILITY COMPANIES TO BILL SELLER FOR SERVICES
PROVIDED BEFORE THE CLOSING DATE, AND TO PURCHASER FOR SERVICES PROVIDED ON AND
AFTER THE CLOSING DATE.  IF SUCH ARRANGEMENTS CANNOT, OR ARE NOT, MADE AS OF THE
CLOSING, THEN PURCHASER SHALL MAKE THE APPROPRIATE ARRANGEMENTS PROMPTLY AFTER
CLOSING, AND PROMPTLY AFTER SUCH ARRANGEMENTS ARE MADE, PURCHASER SHALL PAY TO
SELLER AN AMOUNT EQUAL TO THE COST OF THE SERVICES THAT WERE BILLED TO SELLER,
FOR THE PERIOD FROM AND AFTER CLOSING, AND SELLER SHALL PAY THE SAME TO THE
APPROPRIATE UTILITY COMPANY.  SELLER WILL NOT ASSIGN, AND WILL SEEK THE RETURN
OF, ANY DEPOSITS OR OTHER FORMS OF SECURITY HELD BY THE UTILITY COMPANIES IN
CONNECTION WITH SUCH SERVICES.


(II)           ENERGY SERVICES CONTRACTS.  AS OF THE EFFECTIVE DATE, PURCHASER
HAS NOTIFIED THE ELECTRICAL ENERGY PROVIDER, WHICH PROVIDES ELECTRICITY SERVICES
TO THE REAL PROPERTY (“CHAMPION”) OF PURCHASER’S DESIRE TO RECEIVE AN ASSIGNMENT
OF THOSE CERTAIN ELECTRICITY SERVICES CONTRACTS BETWEEN SELLER AND CHAMPION (THE
“ENERGY CONTRACTS”) LISTED ON EXHIBITS E-1, E-2 AND E-3 ATTACHED HERETO. 
PURCHASER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH CONSENT TO
ASSIGNMENT FROM CHAMPION ON OR BEFORE THE CLOSING DATE, AND SELLER SHALL

14


--------------------------------------------------------------------------------



COOPERATE WITH SUCH EFFORTS.  IF CHAMPION PROVIDES ITS WRITTEN CONSENT TO THE
ASSIGNMENT OF THE ENERGY CONTRACTS TO PURCHASER (THE “CONSENT”) ON OR BEFORE THE
CLOSING DATE, THEN SELLER SHALL ASSIGN TO PURCHASER AND PURCHASER SHALL ASSUME
THE ENERGY CONTRACTS AT CLOSING PURSUANT TO THE ASSIGNMENT AND ASSUMPTION
AGREEMENTS, AND THE COSTS UNDER THE ENERGY CONTRACTS FOR THE MONTH IN WHICH
CLOSING OCCURS SHALL BE PRORATED BETWEEN PURCHASER AND SELLER AS PROVIDED IN
SECTION 13(D) BELOW.  IF PURCHASER DOES NOT OBTAIN THE CONSENT ON OR BEFORE THE
CLOSING DATE, THEN, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, THE ENERGY CONTRACTS SHALL NOT BE ASSIGNED TO PURCHASER AT CLOSING;
AND, INSTEAD, AT CLOSING PURCHASER SHALL CREDIT SELLER WITH AN AMOUNT EQUAL TO
THIRTY (30) DAYS OF THE COST OF SUCH ENERGY SERVICES UNDER THE ENERGY CONTRACTS
BASED UPON EXHIBIT A TO THE ENERGY CONTRACTS AND THE MOST RECENT BILLING UNDER
THE ENERGY CONTRACTS (THE “ENERGY ESTIMATE”).  FOLLOWING CLOSING, THE ENERGY
CONTRACTS SHALL REMAIN IN EXISTENCE AND SHALL NOT BE TERMINATED, AND PURCHASER
SHALL CONTINUE TO USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE CONSENT.  IF
PURCHASER PROVIDES SELLER WITH THE CONSENT WITHIN TWENTY-ONE (21) DAYS FOLLOWING
THE CLOSING, SELLER SHALL PROMPTLY ASSIGN THE ENERGY CONTRACTS TO PURCHASER BY
AMENDING THE EXHIBITS TO THE ASSIGNMENT AND ASSUMPTION AGREEMENTS TO INCLUDE THE
ENERGY CONTRACTS AND UPON THE TRUE-UP OF OTHER ESTIMATED, PRORATED EXPENSES AS
DESCRIBED IN SECTION 13(I) BELOW, SELLER SHALL PAY TO PURCHASER ANY PORTION OF
THE ENERGY ESTIMATE WHICH WAS NOT PAID OR IS NOT DUE AND OWING TO CHAMPION FOR
ENERGY SERVICES TO THE PROPERTY FOR THE PERIOD OF TIME FOLLOWING THE CLOSING AND
PRIOR TO THE ASSIGNMENT OF THE ENERGY CONTRACTS TO PURCHASER..  IF PURCHASER
DOES NOT PROVIDE SELLER WITH THE CONSENT ON OR BEFORE THE DATE THAT IS
TWENTY-ONE (21) DAYS FOLLOWING THE CLOSING DATE, THEN SELLER MAY TERMINATE THE
ENERGY CONTRACTS AND SHALL HAVE NO FURTHER OBLIGATIONS TO PURCHASER IN
CONNECTION WITH THE ENERGY CONTRACTS.  IN THE EVENT THE ENERGY CONTRACTS ARE NOT
ASSIGNED TO PURCHASER ON THE CLOSING DATE, PURCHASER HEREBY AGREES TO INDEMNIFY,
HOLD HARMLESS AND DEFEND SELLER, ITS AFFILIATES, AND ITS AND OFFICERS,
DIRECTORS, AFFILIATES, AGENTS AND EMPLOYEES, AGAINST AND FROM ANY AND ALL
CLAIMS, DEMANDS, COSTS, EXPENSES, CAUSES OF ACTION, JUDGMENTS, AND LIABILITIES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS) WHICH
ARISE IN CONNECTION WITH OR ACCRUE UNDER THE ENERGY CONTRACTS FOLLOWING THE
CLOSING.  THE TERMS AND PROVISIONS OF THIS SECTION 13(C)(II) SHALL SURVIVE THE
CLOSING.


(D)           SERVICE CONTRACTS.  WITH RESPECT TO EACH SERVICE CONTRACT, AT THE
CLOSING (I) SELLER SHALL PAY TO PURCHASER THE AMOUNT OF ACCRUED AND UNPAID
CHARGES FOR SERVICES RENDERED BEFORE THE CLOSING PRORATED ON A PER DIEM BASIS,
AND (II) PURCHASER SHALL PAY TO SELLER THE AMOUNT OF PREPAID CHARGES FOR
SERVICES RENDERED ON AND AFTER THE CLOSING PRORATED ON A PER DIEM BASIS.


(E)           TENANT SECURITY DEPOSITS.  PURCHASER SHALL RECEIVE A CREDIT AT
CLOSING IN AN AMOUNT EQUAL TO THE TOTAL AMOUNT OF CASH SECURITY DEPOSITS HELD BY
SELLER PURSUANT TO THE LEASES AS SET FORTH ON EXHIBITS Q-1 THROUGH Q-3,
INCLUSIVE, (OR SUCH LESSER AMOUNTS SET FORTH IN TENANT ESTOPPEL CERTIFICATES
EXECUTED AND DELIVERED BY TENANTS TO SELLER), LESS PORTIONS THEREOF WHICH WERE
APPLIED BY SELLER AFTER THE DATE OF THIS AGREEMENT PURSUANT TO THE TERMS OF THE
LEASES TO CURE DEFAULTS BY TENANTS UNDER THE LEASES (IT BEING AGREED THAT

15


--------------------------------------------------------------------------------



SELLER SHALL NOT HAVE THE RIGHT TO SO APPLY SECURITY DEPOSITS WITHOUT THE PRIOR
WRITTEN APPROVAL OF PURCHASER, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD).  SELLER WILL ASSIGN TO PURCHASER AT THE CLOSING ALL OF ITS RIGHTS,
TITLE AND INTERESTS IN ANY LETTERS OF CREDIT, GUARANTIES OR OTHER SIMILAR FORMS
OF NON-CASH SECURITY DEPOSITS UNDER THE LEASES.  SELLER AGREES TO ASSIST
PURCHASER, AT NO COST TO SELLER, IN CAUSING THE TRANSFER OR RE-ISSUANCE OF ANY
LETTERS OF CREDIT, GUARANTY, OR OTHER NON-CASH SECURITY DEPOSITS FROM THE
APPLICABLE TENANT TO PURCHASER.


(F)            TAX/EXPENSE RECONCILIATION.  SELLER AND PURCHASER ACKNOWLEDGE
THAT ALL OR A PORTION OF THE LEASES PROVIDE FOR A RECONCILIATION AFTER THE END
OF CALENDAR YEAR 2007 BETWEEN THE FINAL AMOUNTS OF REAL ESTATE TAX OR OPERATING
EXPENSES PAYABLE AND PAID BY THE TENANTS ON ACCOUNT OF CALENDAR YEAR 2007.  IF,
AS A RESULT OF ANY SUCH RECONCILIATIONS, THE TENANTS OWE MONEY TO THE LANDLORD,
THEN PURCHASER SHALL PAY TO SELLER (PROMPTLY AFTER RECEIPT FROM THE TENANTS), A
PRO RATA SHARE THEREOF DETERMINED ON A PER DIEM BASIS FOR THE NUMBER OF DAYS
DURING CALENDAR YEAR 2007 BEFORE THE DATE OF THE CLOSING.  IF, AS A RESULT OF
ANY SUCH RECONCILIATIONS, THE LANDLORD OWES MONEY TO THE TENANTS, THEN SELLER
SHALL PAY TO PURCHASER (PROMPTLY AFTER SUCH AMOUNTS HAVE BEEN FINALLY
DETERMINED), A PRO RATA SHARE THEREOF DETERMINED ON A PER DIEM BASIS FOR THE
NUMBER OF DAYS DURING CALENDAR YEAR 2007 BEFORE THE DATE OF THE CLOSING.


(G)           NEW LEASE COSTS.  PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT,
UPON THE OCCURRENCE OF CLOSING, IT SHALL BE SOLELY RESPONSIBLE FOR PAYMENT OF
ANY AND ALL TENANT IMPROVEMENT ALLOWANCES, FREE RENT, LEASING COMMISSIONS,
REASONABLE LEGAL FEES OR OTHER SUMS INCURRED BY OR ON BEHALF OF SELLER ON
ACCOUNT OF OR IN CONNECTION WITH ANY NEW LEASE OR NEW COMMISSION AGREEMENT
ENTERED INTO BY SELLER ON OR AFTER JUNE 14, 2007 THROUGH THE CLOSING DATE
(COLLECTIVELY, “NEW LEASE COSTS”), REGARDLESS OF WHEN SAID AMOUNTS ARE DUE AND
PAYABLE, PROVIDED THAT, IF ENTERED INTO ON OR AFTER THE EFFECTIVE DATE, THE
APPLICABLE NEW LEASE OR NEW COMMISSION AGREEMENT IS ENTERED INTO BY SELLER IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, PROVIDED FURTHER, HOWEVER,
THAT WITH RESPECT TO ANY SUCH NEW LEASE, PURCHASER SHALL NOT BE RESPONSIBLE FOR
ANY FREE RENT THAT ACCRUES PRIOR TO THE CLOSING DATE.  SUBJECT TO THE
IMMEDIATELY PRECEDING SENTENCE, IN THE EVENT THAT SELLER INCURS OR PAYS ANY NEW
LEASE COSTS ON ACCOUNT OF OR IN CONNECTION WITH ANY NEW LEASE OR NEW COMMISSION
AGREEMENT ENTERED INTO BY SELLER IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT, PURCHASER SHALL PAY TO SELLER AT THE CLOSING THE TOTAL AMOUNT OF SUCH
NEW LEASE COSTS.


(H)           OWNERS ASSOCIATION ASSESSMENTS.  IF THE REAL PROPERTY IS LOCATED
IN A BUSINESS PARK WHICH IS GOVERNED BY AN OWNERS ASSOCIATION, AND THE
ASSOCIATION CHARGES ASSESSMENTS WITH RESPECT TO THE REAL PROPERTY, THEN AT THE
CLOSING (A) IF SUCH CHARGES ARE PAYABLE AFTER THE CLOSING FOR A PERIOD BEFORE
THE CLOSING, SELLER SHALL PAY TO PURCHASER AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
CHARGES ALLOCATED TO THE PERIOD BEFORE THE CLOSING PRORATED ON A PER DIEM BASIS,
AND (B) IF SUCH CHARGES WERE PAID BEFORE THE CLOSING FOR A PERIOD ON AND AFTER
THE CLOSING, PURCHASER SHALL PAY TO SELLER AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
CHARGES REASONABLY ALLOCATED TO THE PERIOD FROM, INCLUDING AND AFTER THE CLOSING
PRORATED ON A PER DIEM BASIS.

16


--------------------------------------------------------------------------------



(I)            ESTIMATES.  THE AMOUNT OF PAYMENTS BY SELLER OR PURCHASER UNDER
THIS SECTION 13 MAY HAVE BEEN BASED ON ESTIMATES OF APPLICABLE AMOUNTS.  IF ANY
PAYMENTS BY SELLER OR PURCHASER AT THE CLOSING UNDER THIS SECTION 13 ARE BASED
ON ESTIMATES, THEN, WHEN THE ACTUAL AMOUNTS ARE FINALLY DETERMINED, SELLER AND
PURCHASER SHALL RECALCULATE THE AMOUNTS THAT WOULD HAVE BEEN PAID AT THE CLOSING
BASED ON SUCH ACTUAL AMOUNTS, AND SELLER OR PURCHASER, AS THE CASE MAY BE, SHALL
MAKE AN APPROPRIATE PAYMENT TO THE OTHER BASED ON SUCH RECALCULATION. 
NOTWITHSTANDING THE PRECEDING SENTENCE, HOWEVER, IN NO EVENT SHALL ANY SUCH
RECALCULATION UNDER THIS AGREEMENT OCCUR MORE THAN 365 DAYS AFTER THE CLOSING.


(J)            PRORATIONS.  ALL PRORATIONS UNDER THIS SECTION 13 FOR A
PARTICULAR PERIOD SHALL BE ON A PER DIEM BASIS ASSUMING AN EQUAL AMOUNT IS
PAYABLE ON EACH DAY DURING SUCH PERIOD.


(K)           CLOSING DATE.  IF THE EARNEST MONEY DEPOSIT AND BALANCE OF THE
PURCHASE PRICE IS NOT DELIVERED TO SELLER BEFORE 1:00 P.M. ON THE CLOSING DATE,
THEN THE PAYMENTS REQUIRED TO BE MADE BY SELLER OR PURCHASER UNDER THIS
SECTION 13 SHALL BE DETERMINED ASSUMING THAT THE CLOSING DATE OCCURRED ON THE
DAY AFTER THE ACTUAL CLOSING DATE.


(L)            UNPAID TI AND COMMISSIONS.  AT THE CLOSING, SELLER SHALL PROVIDE
PURCHASER WITH A CREDIT FOR (I) ANY UNPAID TENANT IMPROVEMENT ALLOWANCES
REQUIRED TO BE PAID BY THE LANDLORD UNDER ANY LEASE ENTERED INTO ON OR BEFORE
JUNE 14, 2007 AND (II) ANY UNPAID LEASING COMMISSIONS THAT ARE DUE AND OWING AS
OF THE CLOSING DATE, PROVIDED, HOWEVER, SELLER SHALL NOT BE OBLIGATED TO PROVIDE
THE FOREGOING CREDIT TO THE EXTENT SUCH UNPAID TENANT IMPROVEMENT ALLOWANCES OR
UNPAID COMMISSIONS ARE DUE AND OWING IN CONNECTION WITH A NEW LEASE OR NEW
COMMISSION AGREEMENT.  NOTWITHSTANDING ANYTHING SET FORTH IN THIS SECTION OR IN
SECTION 13(G), SELLER SHALL BE LIABLE FOR THE COST OF ALL OUTSTANDING TENANT
IMPROVEMENTS SET FORTH ON SCHEDULE 13(L) ATTACHED HERETO AND SELLER SHALL
PROVIDE A CREDIT TO PURCHASER AT CLOSING FOR SUCH AMOUNTS, PROVIDED, HOWEVER, TO
THE EXTENT SELLER HAS PAID, OR TENANT NO LONGER HAS RIGHTS TO, ANY OF SUCH
AMOUNTS AS SET FORTH ON SCHEDULE 13(L) PRIOR TO CLOSING AND SELLER PROVIDES TO
PURCHASER EVIDENCE THAT IS REASONABLY SATISFACTORY TO PURCHASER OF SUCH PAYMENT
OR LOSS OF RIGHTS (THE “PRE-PAID/LOST AMOUNT”), SELLER’S OBLIGATION TO PROVIDE A
CREDIT TO PURCHASER AT CLOSING SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE
PRE-PAID/LOST AMOUNT.


14.           CLOSING COSTS.


(A)           SELLER.  SELLER SHALL BE RESPONSIBLE FOR THE PAYMENT OF
(I) ONE-HALF OF THE CLOSING FEES CHARGED BY THE ESCROW AGENT, (II) THE PREMIUM
FOR THE TITLE POLICIES (EXCLUDING THE COST OF THE SURVEY EXCEPTION DELETION AND
ANY OTHER MODIFICATIONS TO THE STANDARD TEXAS TITLE EXCEPTIONS REQUESTED BY
PURCHASER), (III) THE FEES AND COSTS OF SELLER’S COUNSEL REPRESENTING IT IN
CONNECTION WITH THIS TRANSACTION, AND (IV) ALL OTHER COSTS CUSTOMARILY INCURRED
BY SELLERS IN THE JURISDICTION WHERE THE REAL PROPERTY IS LOCATED.


(B)           PURCHASER.  PURCHASER SHALL BE RESPONSIBLE FOR THE PAYMENT OF 
(I) ONE-HALF OF THE CLOSING FEES CHARGED BY THE ESCROW AGENT, (II) THE COST OF
ANY UPDATE TO ANY OF THE SURVEYS, (III) IF REQUESTED BY PURCHASER, THE COST OF
THE SURVEY EXCEPTION DELETION AND ANY

17


--------------------------------------------------------------------------------



OTHER MODIFICATIONS TO THE STANDARD TEXAS TITLE EXCEPTIONS FOR THE TITLE
POLICIES, (IV) THE FEES AND COSTS OF PURCHASER’S COUNSEL REPRESENTING IT IN
CONNECTION WITH THIS TRANSACTION, AND (V) ALL OTHER COSTS CUSTOMARILY INCURRED
BY PURCHASERS IN THE JURISDICTION WHERE THE REAL PROPERTY IS LOCATED.


15.           REMEDIES.


(A)           PURCHASER DEFAULT.


(I)            CLOSING.  IF PURCHASER FAILS TO PERFORM ANY OF ITS OBLIGATIONS
UNDER THIS AGREEMENT WHICH ARE REQUIRED TO BE PERFORMED AT THE CLOSING
(INCLUDING THE DIRECTION TO DISBURSE THE EARNEST MONEY DEPOSIT, THE PAYMENT OF
THE BALANCE OF THE PURCHASE PRICE AND THE PAYMENT OF ANY AMOUNTS UNDER
SECTION 13) (“PURCHASER CLOSING DEFAULT”), AND REGARDLESS OF WHETHER SUCH
PURCHASER CLOSING DEFAULT RELATES ONLY TO ONE (1) PROJECT AND NOT ALL THE
PROPERTY, THEN SELLER SHALL HAVE THE RIGHT, AS ITS SOLE AND EXCLUSIVE REMEDY FOR
SUCH FAILURE, TO TERMINATE THIS AGREEMENT BY DELIVERING WRITTEN NOTICE THEREOF
TO PURCHASER, IN WHICH EVENT THE EARNEST MONEY DEPOSIT (TOGETHER WITH ALL
INTEREST THEREON) SHALL BE PAID TO SELLER AS LIQUIDATED DAMAGES.  SELLER AND
PURCHASER AGREE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF A PURCHASER CLOSING
DEFAULT ARE UNCERTAIN AND DIFFICULT TO ASCERTAIN, AND THAT THE EARNEST MONEY
DEPOSIT (TOGETHER WITH ALL INTEREST THEREON) IS A REASONABLE ESTIMATE OF
SELLER’S DAMAGES.

SELLER’S INITIALS:      

PURCHASER’S INITIALS:               

 


(II)           OTHER.  IF PURCHASER FAILS TO PERFORM ANY OF ITS OBLIGATIONS
UNDER, OR OTHERWISE BREACHES THE TERMS OF, THIS AGREEMENT (OTHER THAN A
PURCHASER CLOSING DEFAULT), THEN SELLER MAY, AS ITS REMEDIES THEREFOR,
(A) TERMINATE THIS AGREEMENT BY DELIVERING WRITTEN NOTICE THEREOF TO PURCHASER
ON OR BEFORE THE CLOSING DATE, (B) SUE FOR DAMAGES, AND/OR (C) ENFORCE ANY OTHER
RIGHTS OR REMEDIES AVAILABLE AT LAW OR IN EQUITY; IT BEING UNDERSTOOD THAT, IN
THE EVENT THE CLOSING HEREUNDER OCCURS AND PURCHASER FAILS TO PERFORM AN
OBLIGATION UNDER THIS AGREEMENT (ARISING EITHER BEFORE OR AFTER THE CLOSING) AND
SUCH OBLIGATION EXPRESSLY SURVIVES THE CLOSING PURSUANT TO THE TERMS HEREOF,
THEN SELLER SHALL HAVE ALL RIGHTS AND REMEDIES AT LAW OR IN EQUITY, INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO SUE FOR DAMAGES.


(B)           SELLER DEFAULT.  IF SELLER FAILS TO PERFORM ANY OF ITS OBLIGATIONS
UNDER THIS AGREEMENT WHICH ARE REQUIRED TO BE PERFORMED AT OR PRIOR TO THE
CLOSING (INCLUDING THE DELIVERY OF THE DEEDS AND THE PAYMENT OF ANY AMOUNTS
UNDER SECTION 13), THEN PURCHASER SHALL HAVE THE RIGHT, AS ITS SOLE AND
EXCLUSIVE REMEDIES FOR SUCH FAILURE, TO EITHER (A) TERMINATE THIS AGREEMENT BY
DELIVERING WRITTEN NOTICE THEREOF TO SELLER, IN WHICH EVENT THE EARNEST MONEY
DEPOSIT (TOGETHER WITH ALL INTEREST THEREON) SHALL BE PAID TO PURCHASER, OR
(B) SPECIFICALLY ENFORCE THE TERMS OF THIS AGREEMENT; PROVIDED THAT, IN THE
EVENT THE CLOSING HEREUNDER OCCURS AND SELLER FAILS TO PERFORM AN OBLIGATION
UNDER THIS

18


--------------------------------------------------------------------------------



AGREEMENT (ARISING EITHER BEFORE OR AFTER THE CLOSING) AND SUCH OBLIGATION
EXPRESSLY SURVIVES THE CLOSING PURSUANT TO THE TERMS HEREOF, THEN PURCHASER
SHALL HAVE ALL RIGHTS AND REMEDIES AVAILABLE AT LAW OR IN EQUITY, INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO SUE FOR DAMAGES.


(C)           COLLECTION COSTS.  IF ANY LEGAL ACTION, ARBITRATION OR OTHER
SIMILAR PROCEEDING IS COMMENCED TO ENFORCE OR INTERPRET ANY PROVISION OF THIS
AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED TO AN AWARD OF ITS ATTORNEYS’
FEES AND EXPENSES.  THE PHRASE “PREVAILING PARTY” SHALL INCLUDE A PARTY WHO
RECEIVES SUBSTANTIALLY THE RELIEF DESIRED WHETHER BY DISMISSAL, SUMMARY
JUDGMENT, JUDGMENT OR OTHERWISE.


(D)           SURVIVAL.


(I)            CLOSING.  NONE OF THE TERMS AND CONDITIONS OF THIS AGREEMENT
SHALL SURVIVE THE CLOSING, EXCEPT THAT SECTIONS 5, 6, 10, 12(D), 12(E), 13, 14,
15, 16, 19, 20, 22 AND 23 SHALL SURVIVE THE CLOSING FOR A PERIOD OF ONE (1) YEAR
(IT BEING UNDERSTOOD THAT IN THE EVENT OF AN ALLEGED FAILURE TO PERFORM A
COVENANT OR OBLIGATION OR AN ALLEGED BREACH OF A REPRESENTATION OR WARRANTY
UNDER ANY OF SAID SECTIONS, SO LONG AS PURCHASER OR SELLER, AS THE CASE MAY BE,
HAS FILED A LAWSUIT RELATING TO SUCH BREACH OF ANY SUCH REPRESENTATION OR
WARRANTY WITHIN SAID ONE (1) YEAR PERIOD, SUCH CLAIM SHALL SURVIVE SAID ONE (1)
YEAR PERIOD UNTIL SUCH LAWSUIT IS RESOLVED).


(II)           TERMINATION.  NONE OF THE TERMS AND CONDITIONS OF THIS AGREEMENT
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, EXCEPT THAT THE PROVISIONS OF
SECTIONS 5, 6, 15, 16, 18, 19, 21(A), 21(I), 22 AND 23 SHALL SURVIVE TERMINATION
OF THIS AGREEMENT FOR A PERIOD OF ONE (1) YEAR (IT BEING UNDERSTOOD THAT IN THE
EVENT OF AN ALLEGED FAILURE TO PERFORM A COVENANT OR OBLIGATION OR AN ALLEGED
BREACH OF A REPRESENTATION OR WARRANTY UNDER ANY OF SAID SECTIONS, SO LONG AS
PURCHASER OR SELLER, AS THE CASE MAY BE, HAS FILED A LAWSUIT RELATING TO SUCH
BREACH OF ANY SUCH REPRESENTATION OR WARRANTY WITHIN SAID ONE (1) YEAR PERIOD,
SUCH CLAIM SHALL SURVIVE SAID ONE (1) YEAR PERIOD UNTIL SUCH LAWSUIT IS
RESOLVED).


(E)           LIMITATION OF LIABILITY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH HEREIN, IN NO EVENT SHALL SELLER’S LIABILITY WITH RESPECT TO A FAILURE
TO PERFORM ANY OF SELLER’S COVENANTS OR OBLIGATIONS HEREUNDER OR IN ANY
DOCUMENTS EXECUTED AND DELIVERED BY SELLER AT THE CLOSING OR A BREACH OF ANY OF
SELLER’S REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT OR IN ANY
DOCUMENTS EXECUTED AND DELIVERED BY SELLER AT THE CLOSING EXCEED ONE PERCENT
(1%) OF THE ALLOCATED PURCHASE PRICE WITH RESPECT TO EACH PROJECT.


16.           BROKERS.  SELLER SHALL PAY ALL BROKERAGE COMMISSIONS AND EXPENSES
OWED TO CB RICHARD ELLIS. (“SELLER’S BROKER”), IN CONNECTION WITH THE SALE OF
THE PROPERTY.  SELLER AND PURCHASER EACH REPRESENT TO THE OTHER THAT IT HAS NOT
ENGAGED OR DEALT WITH ANY BROKER OR FINDER (OTHER THAN SELLER’S BROKER) IN
CONNECTION WITH THE SALE OF THE PROPERTY. SELLER AND PURCHASER SHALL INDEMNIFY,
HOLD HARMLESS AND DEFEND THE OTHER, ITS AFFILIATES, AND ITS AND THEIR OFFICERS,
DIRECTORS, AFFILIATES, AGENTS AND EMPLOYEES, AGAINST AND FROM ALL CLAIMS,
DEMANDS, CAUSES OF

19


--------------------------------------------------------------------------------



ACTION, JUDGMENTS, AND LIABILITIES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND COSTS) WHICH ARISE FROM A BREACH OF SUCH PARTIES’ RESPECTIVE
REPRESENTATIONS SET FORTH IN THIS SECTION 16.


17.           CASUALTY AND CONDEMNATION.


(A)           MATERIAL.  IF, PRIOR TO CLOSING, (I) ANY OF THE IMPROVEMENTS ARE
DAMAGED OR DESTROYED, (A “CASUALTY”), AND THE COST OF REPAIR OR REPLACEMENT OF
THE IMPROVEMENTS IS REASONABLY LIKELY TO EQUAL OR EXCEED ONE PERCENT (1%) OF THE
ALLOCATED PURCHASE PRICE OF THE AFFECTED PROJECT (A “MATERIAL CASUALTY”), OR
(II) A CONDEMNATION PROCEEDING IS COMMENCED OR THREATENED IN WRITING AGAINST THE
REAL PROPERTY (A “CONDEMNATION”), THEN PURCHASER SHALL HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT BY DELIVERING WRITTEN NOTICE THEREOF ON OR BEFORE THE
CLOSING DATE, IN WHICH EVENT THE EARNEST MONEY DEPOSIT (TOGETHER WITH INTEREST
THEREON) SHALL BE PAID TO PURCHASER.  IF PURCHASER FAILS TO TERMINATE THIS
AGREEMENT PURSUANT TO THIS SUBSECTION (A), THEN AT THE CLOSING, SELLER SHALL PAY
TO PURCHASER ALL INSURANCE PROCEEDS AND CONDEMNATION AWARDS PAID TO SELLER IN
CONNECTION WITH SUCH MATERIAL CASUALTY OR CONDEMNATION WHICH HAVE NOT BEEN USED
TO RESTORE THE REAL PROPERTY, AND SELLER SHALL ASSIGN TO PURCHASER ALL OF
SELLER’S RIGHT, TITLE AND INTEREST IN ANY INSURANCE PROCEEDS OR CONDEMNATION
AWARDS TO BE PAID TO SELLER IN CONNECTION WITH THE MATERIAL CASUALTY OR
CONDEMNATION.  IF SELLER ASSIGNS A CASUALTY CLAIM TO PURCHASER, THE PURCHASE
PRICE SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE DEDUCTIBLE AMOUNT UNDER
SELLER’S INSURANCE POLICY.


(B)           NON-MATERIAL.  IF A CASUALTY OCCURS PRIOR TO CLOSING, AND THE COST
OF REPAIR OR REPLACEMENT OF THE IMPROVEMENTS IS REASONABLY LIKELY TO BE LESS
THAN ONE PERCENT (1%) OF THE ALLOCATED PURCHASE PRICE OF THE AFFECTED PROJECT (A
“NON-MATERIAL CASUALTY”), THEN SELLER SHALL PAY TO PURCHASER ALL INSURANCE
PROCEEDS PAID TO SELLER IN CONNECTION WITH SUCH NON-MATERIAL CASUALTY WHICH HAVE
NOT BEEN USED TO RESTORE THE REAL PROPERTY, AND SELLER SHALL ASSIGN TO PURCHASER
ALL OF SELLER’S RIGHT, TITLE AND INTEREST IN ANY INSURANCE PROCEEDS TO BE PAID
TO SELLER IN CONNECTION WITH THE NON-MATERIAL CASUALTY.  IN SUCH EVENT, THE
PURCHASE PRICE SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE DEDUCTIBLE AMOUNT
UNDER SELLER’S INSURANCE POLICY.


18.           CONFIDENTIALITY.  EXCEPT AS OTHERWISE REQUIRED BY LAW, PRIOR TO
THE CLOSING, PURCHASER AGREES TO KEEP CONFIDENTIAL AND NOT TO DISCLOSE (EITHER
ORALLY OR IN WRITING) THE SALE AND PURCHASE CONTEMPLATED BY THIS AGREEMENT, THE
EVALUATION MATERIALS (OR THE CONTENTS THEREOF) AND ANY INFORMATION AND DOCUMENTS
REGARDING THE PROPERTY OBTAINED BY PURCHASER, WHETHER INDEPENDENTLY OR FROM
SELLER, ITS AGENTS, CONTRACTORS OR OTHER THIRD PARTY (COLLECTIVELY, WITH THE
EVALUATION MATERIALS, “CONFIDENTIAL INFORMATION”) TO ANY PERSON OR ENTITY OTHER
THAN PURCHASER’S CONSULTANTS, PROFESSIONALS, LENDERS, ACCOUNTANTS, ATTORNEYS,
PARTNERS, OFFICERS AND EMPLOYEES INVOLVED IN EVALUATING, REVIEWING, NEGOTIATING
AND CLOSING THE SALE AND PURCHASE OF THE PROPERTY CONTEMPLATED BY THIS AGREEMENT
(COLLECTIVELY, THE “INVOLVED PARTIES”).  PURCHASER AGREES TO CAUSE ALL INVOLVED
PARTIES TO KEEP CONFIDENTIAL AND NOT TO DISCLOSE THE CONFIDENTIAL INFORMATION. 
ANY OF THE CONFIDENTIAL INFORMATION PROVIDED TO PURCHASER OR ANY OF THE INVOLVED
PARTIES, OR OBTAINED BY PURCHASER OR ANY INVOLVED PARTIES, WHETHER INDEPENDENTLY
OR FROM SELLER, SHALL BE FOR THEIR INTERNAL USE ONLY AND SHALL NOT BE PUBLISHED,
QUOTED, COPIED, DISTRIBUTED, DIVULGED, DISSEMINATED OR DISCUSSED, WITHOUT THE
EXPRESS PRIOR WRITTEN CONSENT OF SELLER. 

20


--------------------------------------------------------------------------------



PURCHASER FURTHER AGREES THAT THE CONFIDENTIAL INFORMATION WILL BE USED SOLELY
FOR THE PURPOSE OF EVALUATING A PURCHASE OF THE PROPERTY BY PURCHASER. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 18, EACH OF
SELLER AND PURCHASER AND THEIR RESPECTIVE EMPLOYEES, REPRESENTATIVES AND AGENTS
MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND, THE TAX
TREATMENT AND TAX STRUCTURE OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT
AND ALL MATERIALS OF ANY KIND (INCLUDING TAX OPINIONS OR OTHER TAX ANALYSES)
THAT ARE PROVIDED TO SUCH PARTIES RELATING TO SUCH TAX TREATMENT AND TAX
STRUCTURE.  HOWEVER, ANY INFORMATION RELATING TO THE TAX TREATMENT OR TAX
STRUCTURE SHALL REMAIN SUBJECT TO THE CONFIDENTIALITY PROVISIONS OF THIS
SECTION 18 (AND THE FOREGOING SENTENCE SHALL NOT APPLY) TO THE EXTENT REASONABLY
NECESSARY TO ENABLE ANY PERSON TO COMPLY WITH APPLICABLE SECURITIES LAWS.  FOR
PURPOSES OF THIS SECTION 18, “TAX TREATMENT” MEANS U.S. FEDERAL INCOME TAX
TREATMENT, AND “TAX STRUCTURE” IS LIMITED TO ANY FACTS RELEVANT TO THE U.S.
FEDERAL INCOME TAX TREATMENT OF THE PROPOSED TRANSACTION CONTEMPLATED BY THIS
AGREEMENT.  FURTHERMORE, NOTWITHSTANDING THE FOREGOING PROVISIONS OR ANYTHING
ELSE TO THE CONTRARY CONTAINED IN THIS AGREEMENT (A) PURCHASER MAY DISCLOSE
CONFIDENTIAL INFORMATION TO ITS CONSULTANTS, ATTORNEYS, ACCOUNTANTS, PROSPECTIVE
INVESTORS AND LENDERS, AND OTHERS WHO NEED TO KNOW THE INFORMATION FOR THE
PURPOSE OF ASSISTING PURCHASER IN CONNECTION WITH THE TRANSACTION THAT IS THE
SUBJECT OF THIS AGREEMENT; (B) THE FOREGOING COVENANTS OF CONFIDENTIALITY SHALL
NOT BE APPLICABLE TO ANY INFORMATION PUBLISHED BY SELLER AS PUBLIC KNOWLEDGE OR
OTHERWISE AVAILABLE IN THE PUBLIC DOMAIN; (C) PURCHASER SHALL BE PERMITTED TO
DISCLOSE SUCH INFORMATION AS MAY BE RECOMMENDED BY PURCHASER’S LEGAL COUNSEL IN
ORDER TO COMPLY WITH ALL FINANCIAL REPORTING, SECURITIES LAWS AND OTHER LEGAL
REQUIREMENTS APPLICABLE TO PURCHASER, INCLUDING ANY REQUIRED DISCLOSURES TO THE
SECURITIES AND EXCHANGE COMMISSION; AND (D) ANY DUTY OF CONFIDENTIALITY SET
FORTH IN THIS AGREEMENT SHALL TERMINATE UPON CLOSING.


19.           DISCLAIMER AND RELEASE.


(A)           DISCLAIMER.  PURCHASER AGREES THAT PURCHASER IS PURCHASING THE
PROPERTY IN “AS IS”, “WHERE IS”, “WITH ALL FAULTS” CONDITION, AND WITHOUT ANY
WARRANTIES, REPRESENTATIONS OR GUARANTEES, EITHER EXPRESS OR IMPLIED, OF ANY
KIND, NATURE, OR TYPE WHATSOEVER FROM, OR ON BEHALF OF, SELLER, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE DEEDS.  WITHOUT IN ANY
WAY LIMITING THE GENERALITY OF THE IMMEDIATELY PRECEDING SENTENCE, PURCHASER AND
SELLER FURTHER ACKNOWLEDGE AND AGREE THAT IN ENTERING INTO THIS AGREEMENT AND
CLOSING THE TRANSACTIONS HEREUNDER, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN
THIS AGREEMENT OR IN THE DEEDS:


(I)            EACH OF SELLER AND ITS AFFILIATES, AND ITS AND THEIR OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS, EXPRESSLY DISCLAIMS, HAS NOT MADE, WILL NOT,
AND DOES NOT, MAKE, ANY WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PROPERTY OR ANY PORTION THEREOF, THE PHYSICAL CONDITION OR REPAIR
OR DISREPAIR THEREOF, THE VALUE, PROFITABILITY OR MARKETABILITY THEREOF, OR OF
ANY OF THE APPURTENANCES, FACILITIES OR EQUIPMENT THEREON;


(II)           EACH OF SELLER AND ITS AFFILIATES, AND ITS AND THEIR OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS, EXPRESSLY DISCLAIMS, HAS NOT MADE, WILL NOT,
AND DOES NOT, MAKE, ANY WARRANTIES, EXPRESS OR IMPLIED, OF MERCHANTABILITY,
HABITABILITY OR FITNESS FOR A PARTICULAR USE; AND

21


--------------------------------------------------------------------------------



(III)          THE RIGHTS GRANTED TO PURCHASER UNDER THIS AGREEMENT WILL PERMIT
PURCHASER A FULL INVESTIGATION OF THE PROPERTY, AND THE PARTIES HERETO ARE FULLY
SATISFIED WITH THE OPPORTUNITY AFFORDED FOR INVESTIGATION.  NEITHER PARTY IS
RELYING UPON ANY STATEMENT OR REPRESENTATION BY THE OTHER UNLESS SUCH STATEMENT
OR REPRESENTATION IS SPECIFICALLY SET FORTH IN THIS AGREEMENT.  UPON THE
CLOSING, PURCHASER SHALL BE DEEMED TO HAVE MADE SUCH LEGAL, FACTUAL AND OTHER
INQUIRIES AND INVESTIGATIONS AS PURCHASER DEEMS NECESSARY, DESIRABLE OR
APPROPRIATE WITH RESPECT TO THE PROPERTY, THE VALUE AND MARKETABILITY THEREOF,
AND OF THE APPURTENANCES, FACILITIES AND EQUIPMENT THEREOF.  SUCH INQUIRIES AND
INVESTIGATIONS OF PURCHASER SHALL BE DEEMED TO INCLUDE, BUT SHALL NOT BE LIMITED
TO, THE PHYSICAL COMPONENTS OF ALL PORTIONS OF THE IMPROVEMENTS, THE CONDITION
OF REPAIR OF THE PROPERTY OR ANY PORTION THEREOF, SUCH STATE OF FACTS AS AN
ACCURATE SURVEY WOULD SHOW, AND THE PRESENT AND FUTURE ZONING, ORDINANCES,
RESOLUTIONS AND REGULATIONS OF THE CITY, COUNTY AND STATE WHERE THE IMPROVEMENTS
ARE LOCATED.


(B)           RELEASE.  WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE
PRECEDING SUBSECTION (A), EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN THE DEEDS, PURCHASER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT
IT HEREBY WAIVES, RELEASES AND DISCHARGES ANY CLAIM IT HAS, MIGHT HAVE HAD, OR
MAY HAVE, AGAINST EACH OF SELLER AND ITS AFFILIATES, AND ITS AND THEIR OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS, RELATING TO, ARISING OUT OF OR WITH RESPECT TO
(I) THE CONDITION OF THE PROPERTY, EITHER PATENT OR LATENT, (II) PURCHASER’S
ABILITY, OR INABILITY, TO OBTAIN OR MAINTAIN TEMPORARY OR FINAL CERTIFICATES OF
OCCUPANCY OR OTHER LICENSES FOR THE USE OR OPERATION OF THE IMPROVEMENTS, AND/OR
CERTIFICATES OF COMPLIANCE FOR THE IMPROVEMENTS, (III) THE ACTUAL OR POTENTIAL
INCOME, OR PROFITS, TO BE DERIVED FROM THE REAL PROPERTY, (IV) THE REAL ESTATE,
OR OTHER, TAXES OR SPECIAL ASSESSMENTS, NOW OR HEREAFTER PAYABLE ON ACCOUNT OF,
OR WITH RESPECT TO, THE REAL PROPERTY, (V) PURCHASER’S ABILITY OR INABILITY TO
DEMOLISH THE IMPROVEMENTS OR OTHERWISE DEVELOP THE REAL PROPERTY, (VI) THE
ENVIRONMENTAL CONDITION OF THE REAL PROPERTY, OR (VII) ANY OTHER MATTER RELATING
TO THE PROPERTY.


20.           TDLR.  SELLER AND PURCHASER ACKNOWLEDGE AND AGREE THAT CERTAIN
VIOLATIONS HAVE BEEN IDENTIFIED AS SET FORTH ON SCHEDULE 2 ATTACHED HERETO (THE
“TDLR VIOLATIONS”).  NOTWITHSTANDING ANYTHING SET FORTH IN THIS AGREEMENT TO THE
CONTRARY, SELLER SHALL BE RESPONSIBLE FOR THE PAYMENT OF ANY FINES OR PENALTIES
ASSESSED BY THE TEXAS DEPARTMENT OF LICENSING AND REGULATION (THE “TDLR
PENALTIES”) FOR EACH DAY PRIOR TO THE FIRST (1ST) ANNIVERSARY OF THE CLOSING
DATE THAT THE TDLR VIOLATIONS ARE NOT CURED.  PURCHASER SHALL BE SOLELY
RESPONSIBLE, AND SELLER SHALL HAVE NO RESPONSIBILITY, FOR PERFORMING ANY AND ALL
WORK NECESSARY TO CURE THE TDLR VIOLATIONS, FOR THE PAYMENT OF ANY AND ALL COSTS
AND EXPENSES INCURRED IN CONNECTION WITH SUCH WORK (OTHER THAN THE TDLR
PENALTIES TO THE EXTENT SELLER HAS AGREED TO REIMBURSE PURCHASER UNDER THIS
SECTION 20), OR FOR THE PAYMENT OF ANY AND ALL TDLR PENALTIES FOR PERIODS FROM
AND AFTER THE FIRST ANNIVERSARY OF THE CLOSING DATE.  THE OBLIGATIONS OF SELLER
UNDER THIS SECTION 20 BE SUBJECT TO THE LIMITATION ON SURVIVAL SET FORTH IN
SECTION 15(D), SHALL NOT BE SUBJECT TO THE LIMITATION OF LIABILITY SET FORTH IN
SECTION 15(E) OF THIS AGREEMENT AND SHALL SURVIVE THE CLOSING.

22


--------------------------------------------------------------------------------



21.           GENERAL PROVISIONS.


(A)           TERMINATION.  UPON THE TERMINATION OF THIS AGREEMENT PURSUANT TO
SECTIONS 8(C), 10(D), 15(B) AND 17(A), (I) THE EARNEST MONEY DEPOSIT AND ALL
INTEREST THEREON SHALL BE RETURNED TO PURCHASER, AND THEREAFTER NEITHER PARTY
SHALL HAVE ANY FURTHER LIABILITY OR OBLIGATION TO THE OTHER EXCEPT FOR THOSE
THAT ARE PROVIDED IN THIS AGREEMENT TO SURVIVE TERMINATION HEREOF, AND
(II) PURCHASER SHALL PROMPTLY RETURN TO SELLER ANY DOCUMENTS (ORIGINALS AND
COPIES) RECEIVED FROM SELLER.


(B)           ENTIRE AGREEMENT.  THIS AGREEMENT AND EXHIBITS HERETO CONSTITUTE
THE ENTIRE AGREEMENT OF SELLER AND PURCHASER WITH RESPECT TO SALE OF THE
PROPERTY AND SUPERSEDE ALL PRIOR OR CONTEMPORANEOUS WRITTEN OR ORAL AGREEMENTS,
WHETHER EXPRESS OR IMPLIED.


(C)           AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED ONLY BY A WRITTEN
AGREEMENT EXECUTED AND DELIVERED BY SELLER AND PURCHASER.


(D)           WAIVERS.  NO WAIVER OF ANY PROVISION OR CONDITION OF, OR DEFAULT
UNDER, THIS AGREEMENT BY ANY PARTY SHALL BE VALID UNLESS IN WRITING SIGNED BY
SUCH PARTY.  NO SUCH WAIVER SHALL BE TAKEN AS A WAIVER OF ANY OTHER OR SIMILAR
PROVISION OR OF ANY FUTURE EVENT, ACT, OR DEFAULT.


(E)           TIME.  TIME IS OF THE ESSENCE OF THIS AGREEMENT.  IN THE
COMPUTATION OF ANY PERIOD OF TIME PROVIDED FOR IN THIS AGREEMENT OR BY LAW, THE
DAY OF THE ACT OR EVENT FROM WHICH THE PERIOD OF TIME RUNS SHALL BE EXCLUDED,
AND THE LAST DAY OF SUCH PERIOD SHALL BE INCLUDED, UNLESS IT IS NOT A BUSINESS
DAY, IN WHICH CASE IT SHALL RUN TO THE NEXT DAY WHICH IS BUSINESS DAY.  FOR THE
PURPOSE OF THIS AGREEMENT, THE TERM “BUSINESS DAY” MEANS ANY DAY OTHER THAN
(A) SATURDAY, (B) SUNDAY, OR (C) ANY OTHER DAY WHEN FEDERALLY INSURED BANKS IN
CHICAGO, ILLINOIS ARE REQUIRED OR AUTHORIZED TO BE CLOSED.  ALL TIMES OF THE DAY
SET FORTH HEREIN SHALL BE CENTRAL STANDARD TIME.


(F)            UNENFORCEABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS
AGREEMENT SHALL BE UNENFORCEABLE IN WHOLE OR IN PART, SUCH PROVISION SHALL BE
LIMITED TO THE EXTENT NECESSARY TO RENDER THE SAME VALID, OR SHALL BE EXCISED
FROM THIS AGREEMENT, AS CIRCUMSTANCES REQUIRE, AND THIS AGREEMENT SHALL BE
CONSTRUED AS IF SAID PROVISION HAD BEEN INCORPORATED HEREIN AS SO LIMITED, OR AS
IF SAID PROVISION HAS NOT BEEN INCLUDED HEREIN, AS THE CASE MAY BE.


(G)           ASSIGNMENT.  THIS AGREEMENT MAY NOT BE ASSIGNED BY PURCHASER TO
ANY PARTY THAT IS NOT AN AFFILIATE (AS HEREINAFTER DEFINED) WITHOUT THE PRIOR
EXPRESS WRITTEN CONSENT OF SELLER.  PURCHASER MAY ASSIGN ITS RIGHTS UNDER THIS
AGREEMENT TO AN AFFILIATE OR AFFILIATES WITHOUT THE PRIOR WRITTEN CONSENT OF
SELLER PROVIDED THAT (I) THE ASSIGNEE ASSUMES ALL LIABILITIES OF PURCHASER WHICH
ARISE UNDER THIS AGREEMENT BOTH BEFORE AND AFTER THE DATE OF THE ASSIGNMENT,
(II) ON OR BEFORE FIVE (5) BUSINESS DAYS PRIOR TO CLOSING PURCHASER DELIVERS TO
SELLER WRITTEN NOTICE OF THE NAME OF AND SIGNATURE BLOCK FOR SUCH ASSIGNEE AND
(III) ON OR BEFORE THE CLOSING DATE PURCHASER DELIVERS TO SELLER WRITTEN NOTICE
OF SUCH ASSIGNMENT TOGETHER WITH A COPY OF ANY SUCH PROPOSED ASSIGNMENT AND

23


--------------------------------------------------------------------------------



ASSUMPTION INSTRUMENT.  FOR PURPOSES HEREOF, THE TERM “AFFILIATE” SHALL MEAN (I)
AN ENTITY THAT CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH
PURCHASER; (II) ANY PARTNERSHIP IN WHICH PURCHASER OR PURCHASER’S CONTROLLING
MEMBER IS THE GENERAL PARTNER; (III) ANY FUND OR ENTITY SPONSORED BY PURCHASER;
OR (IV) ANY ENTITY THAT RETAINS PURCHASER OR A COMPANY AFFILIATED WITH PURCHASER
TO MANAGE THE PROPERTY.


(H)           NOTICES.  ANY NOTICES OR OTHER COMMUNICATIONS PERMITTED OR
REQUIRED TO BE GIVEN HEREUNDER SHALL BE IN WRITING, SHALL BE DELIVERED
PERSONALLY, BY REPUTABLE OVERNIGHT DELIVERY SERVICE, OR BY FAX (PROVIDED A HARD
COPY IS DELIVERED ON THE NEXT BUSINESS DAY BY PERSONAL DELIVERY OR REPUTABLE
OVERNIGHT DELIVERY SERVICE), AND SHALL BE ADDRESSED TO THE RESPECTIVE PARTY AS
SET FORTH IN THIS SUBSECTION (H).  ALL NOTICES AND COMMUNICATIONS SHALL BE
DEEMED GIVEN AND EFFECTIVE UPON RECEIPT THEREOF.

To Seller:

CMD Realty Investment Fund IV, L.P.
c/o Wind Realty Investors
101 North Wacker Drive, Suite 2002
Chicago, Illinois 60606
Attn:     Mr. Joseph Bowar
Phone:  (312) 525-8224
Fax:      (312) 726-9473

 

 

 

 

with a copy to:

DLA Piper US LLP
203 North LaSalle Street
Suite 1900
Chicago, Illinois 60601
Attn:     Janet A. Lindeman, Esq.
Phone:  (312) 368-3426
Fax:      (312) 251-5742

 

 

 

 

To Purchaser:

Behringer Harvard
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attn:     Joe Jernigan
Phone:  (866) 655-3600
Fax:      (866) 655-3610

 

 

 

 

with a copy to:

Powell & Coleman
8080 North Central Expressway
Suite 1380
Dallas, TX 75231
Attn:     Carol Satterfield, Esq.
Phone:  (469) 341-2423
Fax:      (214) 373-8768

 


(I)            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS
BY THE INTERNAL LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO THE LAWS REGARDING
CONFLICTS OF LAWS.

24


--------------------------------------------------------------------------------



(J)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
IDENTICAL COUNTERPARTS, ANY OR ALL OF WHICH MAY CONTAIN THE SIGNATURES OF LESS
THAN ALL OF THE PARTIES, AND ALL OF WHICH SHALL BE CONSTRUED TOGETHER AS A
SINGLE INSTRUMENT.


(K)           CONSTRUCTION.  SELLER AND PURCHASER AGREE THAT EACH AND ITS
COUNSEL HAVE REVIEWED AND APPROVED THIS AGREEMENT, AND THAT ANY RULES OF
CONSTRUCTION WHICH PROVIDE THAT AMBIGUITIES BE RESOLVED AGAINST THE DRAFTING
PARTY SHALL NOT BE USED IN THE INTERPRETATION OF THIS AGREEMENT OR ANY
AMENDMENTS OR EXHIBITS HERETO.  THE WORDS “INCLUDE”, “INCLUDING”, “INCLUDES AND
ANY OTHER DERIVATION OF “INCLUDE” MEANS “INCLUDING, BUT NOT LIMITED TO” UNLESS
SPECIFICALLY SET FORTH TO THE CONTRARY. HEADINGS OF SECTIONS HEREIN ARE FOR
CONVENIENCE OF REFERENCE ONLY, AND SHALL NOT BE CONSTRUED AS A PART OF THIS
AGREEMENT. EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT,
REFERENCES TO “SECTIONS” OR “SUBSECTIONS” IN THIS AGREEMENT SHALL REFER TO
SECTIONS AND SUBSECTIONS OF THIS AGREEMENT, AND REFERENCES TO “EXHIBITS” IN THIS
AGREEMENT SHALL MEAN EXHIBITS ATTACHED TO THIS AGREEMENT.


(L)            NO RECORDING.  PURCHASER SHALL NOT RECORD THIS AGREEMENT OR ANY
MEMORANDUM OR OTHER EVIDENCE THEREOF IN ANY PUBLIC RECORDS.


22.           DTPA WAIVER.  TO THE EXTENT PERMITTED BY LAW, PURCHASER HEREBY
WAIVES ANY CLAIMS AND CAUSES OF ACTION ARISING PURSUANT TO THE PROVISIONS OF THE
TEXAS DECEPTIVE TRADE PRACTICES AND CONSUMER PROTECTION ACT, CHAPTER 17,
SUBCHAPTER E, SECTIONS 17.41 THROUGH 17.63, INCLUSIVE, TEXAS BUSINESS AND
COMMERCE CODE.  PURCHASER HEREBY REPRESENTS AND WARRANTS TO SELLER THAT:
(I) PURCHASER IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION IN
RELATION TO SELLER, (II) PURCHASER IS REPRESENTED BY LEGAL COUNSEL IN CONNECTION
WITH THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT, AND (III) PURCHASER IS
PURCHASING THE PROPERTY FOR BUSINESS, COMMERCIAL, INVESTMENT OR OTHER SIMILAR
PURPOSES AND NOT FOR USE AS PURCHASER’S RESIDENCE.


23.           RELA ADMONITION.  PURCHASER ACKNOWLEDGES THAT AT THE TIME OF THE
EXECUTION OF THIS AGREEMENT, SELLER ADVISES PURCHASER BY THIS WRITING THAT
PURCHASER SHOULD HAVE AN ABSTRACT COVERING THE PROPERTY THAT IS THE SUBJECT OF
THIS AGREEMENT EXAMINED BY AN ATTORNEY OF PURCHASER’S OWN SELECTION, OR THAT
PURCHASER SHOULD BE FURNISHED WITH OR OBTAIN AN OWNER’S POLICY OF TITLE
INSURANCE.

23.           Obligations Regarding Property.  Notwithstanding (i) the
references in this Agreement to each Project, (ii) the Allocated Purchase Price
with respect to each Project, (iii) the limitations of liability with respect to
each Project, or (iv) anything to the contrary contained in this Agreement,
Purchaser acknowledges and agrees that its obligations and rights under this
Agreement relate to all of the Property taken as a whole, and that under no
circumstances shall

25


--------------------------------------------------------------------------------


Purchaser be permitted either to (x) terminate this Agreement with respect to
anything less than the entire Property, or (y) purchase anything less than the
entire Property.

 [THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

26


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Real Estate Sale Agreement as
of the date set forth above. 

PURCHASER:

 

 

 

HARVARD PROPERTY TRUST, LLC, a

 

Delaware limited liability company, d/b/a

 

Behringer Harvard Funds

 

 

 

 

 

By:

 /s/ Jon L. Dooley

 

 

Printed Name:

 Jon L. Dooley

 

 

Its:

 EVP – Real Estate

 

 

 

 

SELLER:

 

 

 

CMD REALTY INVESTMENT FUND IV,

 

L.P., an Illinois limited partnership

 

 

 

By:

CMD/FUND IV GP INVESTMENTS,

 

 

L.P., an Illinois limited partnership, its
general partner

 

 

 

 

By:

CMD REIM IV, INC., an Illinois

 

 

corporation, its general partner

 

 

 

 

By:

 /s/ Randall Highley

 

 

 

Name:

 Randall Highley

 

 

 

Its:

 Vice President

 

 

27


--------------------------------------------------------------------------------


Schedule 1

Minimum Allocation of Purchase Price

SEPARATE PROPERTY

 

ALLOCATION

 

Northpoint Central

 

Minimum Allocated Purchase Price:

 

$

20,800,000.00

 

 

 

 

 

 

 

Regency Center

 

Minimum Allocated Purchase Price:

 

$

18,860,000.00

 

 

 

 

 

 

 

2603 Augusta

 

Minimum Allocated Purchase Price:

 

$

30,000,000.00

 

 

1-1


--------------------------------------------------------------------------------


Schedule 2

Disclosure of Governmental Violation Notices

Northpoint Central

1.                                       Texas Department of Licensing and
Regulation Notice Letter dated May 30, 2007 re: van parking and front door
handicap access, elevator car position annunciation and full restroom
compliance.

2603 Augusta

1.                                       Texas Department of Licensing and
Regulation Notice Letter dated May 30, 2007 re: first floor elevator call button
height adjustment, drinking fountain, and full restroom compliance.

2-1


--------------------------------------------------------------------------------


Schedule 13(l)

Outstanding Tenant Improvements Due Purchaser

 

 

Tenant Improvements

 

TOTAL

 

2603 AUGUSTA

 

 

 

 

 

Ensco – Suite 550

 

$

119,355.00

 

$

119,355.00

 

DMS (notice by September 2007)

 

$

148,797.00

 

$

148,797.00

 

 

 

 

 

 

 

NORTHPOINT

 

 

 

 

 

Waldemar – Suite 500 (notice by September 1, 2007)

 

$

53,363.27

 

$

53,363.27

 

Waldemar – Suite 230

 

$

82,815.00

 

$

82,815.00

 

 

 

 

 

 

 

REGENCY

 

 

 

 

 

OMTI (notice by September 2008)

 

$

15,246.00

 

$

15,246.00

 

 

 

 

 

 

 

TOTAL

 

$

419,576.27

 

$

419,576.27

 

 

13(l)-1


--------------------------------------------------------------------------------


EXHIBIT A-1

LAND

NORTHPOINT CENTRAL

ALL THAT CERTAIN 4.1598 ACRE TRACT OF LAND SITUATED IN THE PIERCE SULLIVAN
SURVEY, ABSTRACT NUMBER 749, HARRIS COUNTY, TEXAS AND BEING OUT OF UNRESTRICTED
RESERVE “D” IN BLOCK SIX (6) OF THE CORRECTIVE PLAT OF NORTHPOINT SUBDIVISION AS
RECORDED IN VOLUME 225, PAGE 30 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS; SAID
4.1598 ACRE TRACT OF LAND BEING DESCRIBED IN SPECIAL WARRANTY DEED DATED
DECEMBER 26, 1996, FROM ALPHA NORTHPOINT ASSOCIATES, L.P., A TEXAS LIMITED
PARTNERSHIP TO CONTINENTAL MORTGAGE & EQUITY TRUST, A CALIFORNIA BUSINESS TRUST
AS RECORDED UNDER COUNTY CLERK’S FILE NUMBER S262857, FILM CODE NUMBER
###-##-#### IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY IN HARRIS COUNTY,
TEXAS; SAID 4.1598 ACRE TRACT OF LAND BEING MORE PARTICULARLY DESCRIBED BY METES
AND BOUNDS AS FOLLOWS (WITH ALL BEARING BASED ON SAID SUBDIVISION PLAT BEARING
ALONG THE SOUTH LINE OF SAID UNRESTRICTED RESERVE “D” IN BLOCK SIX (6) BEING
SOUTH 88º51’02” WEST);

BEGINNING AT A SET 1/2 INCH IRON ROD FOR THE INTERSECTION OF THE EASTERLY
RIGHT-OF-WAY LINE OF INTERSTATE HIGHWAY NUMBER 45 (RIGHT-OF-WAY WIDTH VARIES) AS
WIDENED BY DEED OF FINAL JUDGMENT AWARDED TO THE STATE OF TEXAS DATED AUGUST 5,
1991 AS RECORDED UNDER COUNTY CLERK’S FILE NUMBER N-357678, FILM CODE NUMBER
###-##-#### IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY IN HARRIS COUNTY,
TEXAS WITH THE SOUTH LINE OF SAID UNRESTRICTED RESERVE “D” IN BLOCK SIX (6) FOR
THE SOUTHWEST CORNER OF THE HEREIN DESCRIBED 4.1598 ACRE TRACT OF LAND HEREIN
DESCRIBED;

THENCE NORTH 11º05’13” WEST, 317.06 FEET ALONG THE EASTERLY RIGHT-OF-WAY LINE OF
SAID INTERSTATE HIGHWAY NUMBER 45 TO A 5/8 INCH IRON ROD FOUND IN THE SOUTHERLY
RIGHT-OF-WAY LINE OF NORTHPOINT DRIVE (BASED ON A RIGHT-OF-WAY WIDTH OF 80.00
FEET AT THIS POINT) FOR THE NORTHWESTERLY CORNER OF SAID 4.1598 ACRE TRACT OF
LAND HEREIN DESCRIBED;

THENCE IN A NORTHEASTERLY DIRECTION ALONG THE SOUTHERLY RIGHT-OF-WAY LINE OF
SAID NORTHPOINT DRIVE AND CURVE CONCAVE TO THE SOUTH HAVING A RADIUS OF 1000.00
FEET, THROUGH A CENTRAL ANGLE OF 04º12’21” FOR AN ARC DISTANCE OF 73.40 FEET TO
A 5/8 INCH IRON ROD FOUND A THE POINT OF TANGENCY; (CHORD BEARING AND DISTANCE =
NORTH 86º44’40” EAST, 73.39 FEET);

A-1-1


--------------------------------------------------------------------------------


THENCE NORTH 88º51’02” EAST, 71.48 FEET ALONG THE SOUTHERLY RIGHT-OF-WAY LINE OF
SAID NORTHPOINT DRIVE TO A 5/8 INCH IRON ROD FOUND FOR CORNER OF THE 4.1598 ACRE
TRACT OF LAND HEREIN DESCRIBED;

THENCE NORTH 80º50’00” EAST, 71.70 FEET ALONG THE SOUTHERLY RIGHT-OF-WAY LINE OF
SAID NORTHPOINT DRIVE TO A 5/8 INCH IRON ROD FOUND FOR CORNER OF THE 4.1598 ACRE
TRACT OF LAND HEREIN DESCRIBED; (SAID RIGHT-OF-WAY WIDTH OF NORTHPOINT DRIVE AT
THIS POINT IS 60.00 FEET.)

THENCE NORTH 88º51’02” EAST, 373.76 FEET ALONG THE SOUTHERLY RIGHT-OF-WAY LINE
OF SAID NORTHPOINT DRIVE TO A 1/2 INCH IRON ROD FOUND FOR THE NORTHEAST CORNER
OF THE 4.1598 ACRE TRACT OF LAND HEREIN DESCRIBED; SAID POINT ALSO BEING THE
NORTHWEST CORNER OF THE CERTAIN 6.2762 ACRE TRACT (CALLED) DESCRIBED IN DEED
DATED MAY 1, 1989 TO SOUTH FORTUNE PROPERTY CORPORATION AS RECORDED UNDER COUNTY
CLERK’S FILE NUMBER M-141764, FILM CODE NUMBER ###-##-#### IN THE OFFICIAL
PUBLIC RECORDS OF REAL PROPERTY IN HARRIS COUNTY, TEXAS;

THENCE SOUTH 01º08’58” EAST, 325.00 FEET ALONG THE WEST LINE OF THE SAID 6.2762
ACRE TRACT (CALLED) TO A TWO (2) INCH SQUARE STEEL FENCE POST FOUND IN THE SOUTH
LINE OF SAID UNRESTRICTED RESERVE “D” IN BLOCK SIX (6) FOR THE SOUTHEAST CORNER
OF THE 4.1598 ACRE TRACT OF LAND HEREIN DESCRIBED; SAID POINT ALSO BEING THE
SOUTHERLY CORNER OF THE SAID 6.2762 ACRE TRACT (CALLED);

THENCE SOUTH 88º51’02” WEST, 534.86 FEET ALONG THE SOUTH LINE OF SAID
UNRESTRICTED RESERVE “D” IN BLOCK SIX (6) TO THE POINT OF BEGINNING AND
CONTAINING 4.1598 ACRES OR 181,199 SQUARE FEET OF LAND.

A-1-2


--------------------------------------------------------------------------------


EXHIBIT A-2

LAND

REGENCY CENTER

All that certain 4.3906 acres of land out of Unrestricted Reserve “B”, Block 2,
Westchase Subdivision, Section 12, according to the plat thereof filed in the
Map Records of Harris County, Texas in Volume 265, Page 74, and being all that
certain called 4.3906 acre tract described in a deed dated 12/28/1989 from BA
Properties, Inc. to Texser Realty, Inc. filed in the Official Public Records of
Real Property of Harris County, Texas in Clerk File No. M-455971, Film Code No.
165-71-1903, and being more particularly described by metes and bounds as
follows:

BEGINNING at a called and found 5/8” iron rod marking the southwest corner of a
10’ cutback line for the intersection of east right-of-way line of Wilcrest
Drive (100’ wide) and the south right-of-way line of Meadowglen Lane;

THENCE North 42 degrees 29 minutes 40 seconds East 14.14’, with said cut-back
line to a called and found 5/8” iron rod for corner;

THENCE North 87 degrees 29 minutes 40 seconds East 371.90’, with the said south
right-of-way line of Meadowglen Lane (60’ wide) to a called and found 5/8” iron
rod marking the Point of Curvature of a curve to the right having a central
angle of 01 degree 58 minutes 52 seconds, a radius of 1,970.00’;

THENCE continuing with said south right-of-way line and with said curve to the
right for an arc distance of 68.11’ to a called and found 5/8” iron rod for
corner;

THENCE South 02 degrees 30 minutes 20 seconds East 424.00’, with the west line
of Meadowglen Apartments according to the plat thereof filed in the Map Records
of Harris County, Texas in Volume 286, Page 61 to a called and found 5/8” iron 
rod for corner;

THENCE South 87 degrees 29 minutes 40 seconds West 450.00’, with the south line
of the aforementioned 4.3906 acre tract to a called and found 5/8” iron rod for
corner;

THENCE North 02 degrees 30 minutes 20 seconds West 415.18’, with the
aforementioned east right-of-way line of Wilcrest Drive to the POINT OF
BEGINNING and containing 4.3906 acre (191,254 square feet) of land, more or
less.

A-2-1


--------------------------------------------------------------------------------


EXHIBIT A-3

LAND

2603 AUGUSTA

A METES AND BOUNDS   DESCRIPTION OF A CERTAIN 1.4994 ACRE TRACT OF LAND SITUATED
IN THE CHARLES SAGE SURVEY, ABSTRACT NO. 697, IN HARRIS COUNTY, TEXAS; BEING THE
SOUTH ONE-HALF (1/2) OF LOT 4, POST OAK ESTATES, A DULY RECORDED SUBDIVISION IN
VOLUME 17, PAGE 17 OF THE HARRIS COUNTY MAP RECORDS; SAID 1.4994 ACRES BEING
THAT SAME TRACT OF LAND DESCRIBED IN CLERK’S FILE NO. T464166 OF THE HARRIS
COUNTY OFFICIAL PUBLIC RECORDS OF REAL PROPERTY AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

BEGINNING AT A 1-INCH IRON PIPE FOUND MARKING THE SOUTHWEST CORNER OF SAID LOT 4
AND THE HEREIN DESCRIBED TRACT, SAID POINT BEING NORTH 07°37’25” EAST, 404.51
FEET FROM THE NORTH RIGHT-OF-WAY LINE OF WESTHEIMER ROAD AND BEING ON THE EAST
RIGHT OF WAY LINE OF AUGUSTA DRIVE (60 FEET WIDE);

THENCE, NORTH 07°37’25” EAST, 161.85 FEET (CALLED NORTH 07°37’25” EAST, 162.21
FEET) LEAVING SAID EAST RIGHT-OF-WAY LINE OF AUGUSTA DRIVE TO A 5/8-INCH IRON
ROD FOUND FOR THE NORTHWEST CORNER OF THE HEREIN DESCRIBED TRACT;

THENCE, SOUTH 82°31’23” EAST, 403.55 FEET (CALLED SOUTH 82°22’35” EAST, 403.50
FEET) LEAVING SAID EAST RIGHT-OF-WAY LINE TO A “PK” NAIL FOUND FOR THE NORTHWEST
CORNER OF THE HEREIN DESCRIBED TRACT, AND BEING IN THE EAST LINE OF THE
AFOREMENTIONED LOT 4;

THENCE, SOUTH 07°37’25” WEST, 161.85 FEET (CALLED SOUTH 07°37’25” WEST, 162.21
FEET) ALONG THE SAID EAST LINE OF LOT 4 TO A 1-INCH IRON PIPE FOUND BEING THE
SOUTHEAST CORNER OF SAID LOT 4 AND THE HEREIN DESCRIBED TRACT (FROM WHICH A
5/8-INCH IRON ROD BEARS SOUTH 03°52’ WEST, 1.29 FEET, A 5/8-INCH IRON ROD BEARS
NORTH 11°45’ EAST, 0.21 FEET, A 3/4-INCH SQUARE IRON PIPE BEARS NORTH 73°38’
EAST, 0.79 FEET);

THENCE, NORTH 82°31’23” WEST, 403.55 FEET (CALLED NORTH 82°22’35” WEST, 403.50
FEET) ALONG THE SOUTH LINE OF LOT 4 TO THE POINT OF BEGINNING, CONTAINING 1.4994
ACRE (65,313 SQUARE FEET AS CALCULATED BY THE ABOVE BEARINGS AND DISTANCES) OF
LAND IN HARRIS COUNTY, TEXAS AS FOUND IN THE OFFICES OF COTTON SURVEYING COMPANY
IN DRAWING NO. 1853C.

A-3-1


--------------------------------------------------------------------------------


EXHIBIT B-1

EXCLUDED TANGIBLE PERSONAL PROPERTY

NORTHPOINT CENTRAL

None.

B-1


--------------------------------------------------------------------------------


EXHIBIT B-2

EXCLUDED TANGIBLE PERSONAL PROPERTY

REGENCY CENTER

None.

B-2-1


--------------------------------------------------------------------------------


EXHIBIT B-3

EXCLUDED TANGIBLE PERSONAL PROPERTY

2603 AUGUSTA

None.

B-3-1


--------------------------------------------------------------------------------


EXHIBIT C-1

LEASES

NORTHPOINT CENTRAL

Pyramid Tubular Products, Inc.

Suite 610

Lease Agreement dated October 1, 1996 by and between Alpha Northpoint
Associates, L.P. and Pyramid Tubular Products, Inc.

First Amendment dated October 2, 1997 by and between Continental Mortgage &
Equity Trust and Pyramid Tubular Products, Inc.

Tenant Estoppel Certificate dated January 11, 1999.

Sublease dated August 24, 1999 by and between Pyramid Tubular Products, Inc. and
W&O Supply, Inc.

Consent to Sublease dated August 25, 1999 by and between Pyramid Tubular
Products, Inc. and W&O Supply, Inc. d/b/a W&O Technologies, and CMD Realty
Investment Fund IV, L.P.

Landlord’s Subordination of Lien dated October 9, 2001 between Pyramid Tubular
Products, Inc., South Trust Bank, and CMD Realty Investment Fund IV, L.P.

Lease Amendment Two dated January 14, 2002 by and between CMD Realty Investment
Fund IV, L.P. and Pyramid Tubular Products, Inc.

Lease Amendment Three dated July 29, 2002 by and between CMD Realty Investment
Fund IV, L.P. and Pyramid Tubular Products, Inc.

Right of Offer Letter dated October 31, 2002 (portion of Suite 601).

Lease Term Confirmation letter dated January 2, 2003.

Assignment of Lease and Consent w/Landlord’s Consent and supporting
documentation dated December 11, 2002 between Pyramid Tubular Products
(Delaware), Inc. and Pyramid Tubular Products, L.P. and CMD Realty Investment
Fund IV, L.P.

Lease Amendment Four dated August 29, 2006, by and between CMD Realty Investment
Fund IV, L.P. and Pyramid Tubular Products, L.P.

Lease Term Confirmation letter dated February 1, 2007.

Kaneka Texas Corporation

C-1-1


--------------------------------------------------------------------------------


Suite 200 & 260

Lease Agreement dated June 2, 1995 by and between Alpha Northpoint Associates,
L.P. and Kaneka Texas Corporation.

First Amendment signed February 4, 1998 by and between Northpoint Partners, L.P.
and Kaneka Texas Corporation.

Tenant Estoppel Certificate dated January 6, 1999.

Waiver of Preferential Right letter dated February 29, 2000 re: Suite 230.

Waiver of Preferential Right letter dated May 4, 2000 re: Suite 250.

Amendment Two dated June 5, 2000 by and between CMD Realty Investment Fund IV,
L.P. and Kaneka Texas Corporation.

Lease Amendment Three dated October 24, 2005, between CMD Realty Investment Fund
IV, L.P. and Kaneka Texas Corporation.

Lease Term Confirmation letter dated January 10, 2006.

Advanced Extraction Technologies, Inc.

Suite 820

Lease Agreement dated February 6, 1987 by and between Northpoint Central, Ltd.
and Advanced Extraction Technologies, Inc.

Modification and Ratification effective March 15, 1991 by and between Alpha
Northpoint Associates, L.P. and Advanced Extraction Technologies, Inc.

Second Modification and Ratification effective March 15, 1994 by and between
Alpha Northpoint Associates, L.P. and Advanced Extraction Technologies, Inc.

Third Modification and Ratification dated December 12, 1994 by and between Alpha
Northpoint Associates, L.P. and Advanced Extraction Technologies, Inc.

Tenant Estoppel Certificate dated January 8, 1999.

Waiver letter dated January 20, 1999 re: portion of Suite 840.

Lease Amendment Four dated March 1, 2000 by and between CMD Realty Investment
Fund IV, L.P. and Advanced Extraction Technologies, Inc.

Lease Amendment Five dated December 5, 2002 by and between CMD Realty Investment
Fund IV, L.P. and Advanced Extraction Technologies, Inc.

C-1-2


--------------------------------------------------------------------------------


Hunting Oilfield Services Holdings, Inc.

Suite 400 & 500

(New Lease)

Lease Agreement dated October 3, 2001 by and between CMD Realty Investment Fund
IV, L.P. and Hunting Oilfield Services Holdings, Inc.

Lease Term Adjustment Confirmation letter dated December 26, 2001.

Tenant Notice Change dated July 14, 2003.

Consent to Sublease dated September 21, 2005, by and between Hunting Oilfield
Services Holdings, Inc. (“Tenant”), Waldemar S. Nelson and Company, Incorporated
(“Subtenant”), and CMD Realty Investment Fund IV, L.P. (“Landlord”) with
sublease dated September     , 2005 attached.

Associated Transport Line, Inc.

Suite 975

Certificate of Organization dated May 26, 1999.

Lease Agreement dated June 6, 2000 by and between CMD Realty Investment Fund IV,
L.P. and Associated Transport Line, Inc.

Landlord’s Subordination of Lien dated November 29, 2000.

Parking Letter Agreement dated April 4, 2002.

Bell Geospace, Inc.

Suites 250 and 230A, 230B

Lease Agreement dated April 11, 1997 by and between Continental Mortgage &
Equity Trust and Bell Geospace, Inc.

First Amendment dated December 1, 1997 by and between Northpoint Partners, L.P.
and Bell Geospace, Inc.

Tenant Estoppel Certificate dated January 12, 1999.

First Right of Refusal letter dated July 15, 1999 re: Suite 750.

Assumption and Second Amendment to Lease Agreement dated June 27, 2000 by and
between CMD Realty Investment Fund IV, L.P. and Bell Geospace, Inc. w/attached
Court Approval dated July 6, 2000.

C-1-3


--------------------------------------------------------------------------------


Parking Letter Agreement dated September 5, 2000.

Lease Amendment Three dated April 28, 2003 between CMD Realty Investment Fund
IV, L.P. and Bell Geospace, Inc.

Lease Amendment Four dated November 18, 2005, between CMD Realty Investment Fund
IV, L.P. and Bell Geospace, Inc.

Lease Term Confirmation letter dated February 10, 2006 (Suite 230A).

Lease Term Confirmation letter dated August 7, 2006 (Suite 230B).

First NLC Financial Services, LLC

assigned by Town & Country Credit Corporation

Suite 150

Office Lease dated July 11, 2002 by and between CMD Realty Investment Fund IV,
L.P. and Town & Country Credit Corporation.

Lease Term Confirmation letter dated September 5, 2002.

Consent to Assignment of Lease dated December 23, 2005, by and between Town &
Country Credit Corporation (“Assignor”), First NLC Financial Services, LLC
(“Assignee”), and CMD Realty Investment Fund IV, L.P. (“Landlord”).

Letter dated August 9, 2006 re relocation.

Lease Amendment One dated September 14, 2006, between CMD Realty Investment Fund
IV, L.P. and First NLC Financial Services, LLC.

Lease Term Confirmation letter dated December 5, 2006.

Letter dated June 25, 2007 re: change to tenant legal address.

HNTB Corporation

Suite 650

Office Lease dated November 19, 2002 by and between CMD Realty Investment Fund
IV, L.P. and HNTB Corporation.

Lease Term Confirmation letter dated February 18, 2003.

Parking Letter dated March 8, 2004.

Right of Offer letter dated August 4, 2006 (Suite 600).

C-1-4


--------------------------------------------------------------------------------


Kyung Ja Chun dba Royal Deli

Suite 105

Commencement Date Declaration.

Lease Agreement dated December 11, 1992 by and between Alpha Northpoint
Associates and Hanan Company, dba Royal Deli.

First Amendment to Lease dated February 12, 1993 by and between Alpha Northpoint
Associates and Hanan Company, dba Royal Deli.

Assignment of Lease dated January 31, 1994 by and between Hanan Company and
Raojibhai Patel.

Assignment of Lease dated December 10, 1996 by and between Raojibhai Patel and
Kyung Ja Chun.

Second Amendment to Lease dated April 24, 1998 by and between Northpoint
Partners and Kyung Ja Chun.

Tenant Estoppel Certificate dated January 7, 1999.

Lease Amendment Three dated January 30, 2003 by and between CMD Realty
Investment Fund IV, L.P. and Kyung Ja Chun dba Royal Deli.

Lease Amendment Four dated May 10, 2004, between CMD Realty Investment Fund III,
L.P. and Kyung Ja Chun d/b/a Royal Deli.

Lease Amendment Five dated February 4, 2005, between CMD Realty Investment Fund
IV, L.P. and Kyung Ja Chun d/b/a Royal Deli.

Lease Amendment Six dated February 28, 2006, between CMD Realty Investment Fund
IV, L.P. and Kyung Ja Chun d/b/a Royal Deli.

Signa Engineering Corporation

Suite 700

Northpoint Central Lease Agreement dated March 2, 1998 by and between Northpoint
Partners, L.P. and Signa Engineering Corporation.

Tenant Estoppel Certificate executed January 7, 1999.

Lease Amendment One dated May 9, 2003 between CMD Realty Investment Fund IV,
L.P. and Signa Engineering Corp.

C-1-5


--------------------------------------------------------------------------------


Lease Term Confirmation, dated July 22, 2003 for Extension/Relocation from Suite
550.

Right of Offer Letter dated November 21, 2005 re Suite 725 and 750.

Aggreko LLC

Suite 810

Office Lease dated March 8, 2004, by and between CMD Realty Investment Fund IV,
L.P. and Aggreko LLC.

Lease Term Confirmation letter dated May 25, 2004.

Right of Offer Letter dated March 3, 2006 (Suite 800).

Waldemar S. Nelson and Company, Inc.

Suite 300 and 305

Office Lease dated August 13, 2004, by and between CMD Realty Investment Fund
IV, L.P. and Waldemar S. Nelson and Company, Inc.

Amended and Restated Office Lease dated October 27, 2004, by and between CMD
Realty Investment Fund IV, L.P. and Waldemar S. Nelson and Company, Inc.

Lease Term Confirmation letter dated December 3, 2004.

Lease Amendment One dated February 24, 2005, between CMD Realty Investment Fund
IV, L.P. and Waldemar S. Nelson and Company, Incorporated.

Lease Term Confirmation letter dated May 3, 2005.

Lease Amendment Two dated July 26, 2005, between CMD Realty Investment Fund IV,
L.P. and Waldemar S. Nelson and Company, Incorporated.

Lease Amendment Three dated September 13, 2005, between CMD Realty Investment
Fund IV, L.P. and Waldemar S. Nelson and Company, Incorporated.

Lease Amendment Four dated March 22, 2006, between CMD Realty Investment Fund
IV, L.P. and Waldemar S. Nelson and Company.

ROO letter dated August 4, 2006 re Suite 600.

Additional Premises Term Confirmation letter dated August 8, 2006  including
revisions to Lease Amendment Three and Lease Amendment Four re parking.

ROO letter dated February 15, 2007 re Suite 230.

C-1-6


--------------------------------------------------------------------------------


ROO notice letter dated February 21, 2007.

Lease Amendment Five dated March 8, 2007, between CMD Realty Investment Fund IV,
L.P. and Waldemar S. Nelson and Company, Incorporated.

Lease Term Confirmation Letter dated June 1, 2007.

Champions Pipe and Supply, Inc.

Suite 750

Office Lease dated December 21, 2005, by and between CMD Realty Investment Fund
IV, L.P. and Champions Pipe and Supply, Inc.

Lease Term Confirmation letter dated March 3, 2006.

Deployed Medical Solutions, Inc.

Suite 950

Office Lease dated January 11, 2005, by and between CMD Realty Investment Fund
IV, L.P. and Deployed Medical Solutions, Inc.

Lease Amendment One dated January 19, 2006, between CMD Realty Investment Fund
IV, L.P. and Deployed Medical Solutions, Inc.

Lease Term Confirmation letter dated March 3, 2006.

Lease Amendment Two dated August 17, 2006, between CMD Realty Investment Fund
IV, L.P. and Deployed Medical Solutions, Inc.

Fieldstone Mortgage Company

Suite 100

Office Lease dated January 10, 2006, by and between CMD Realty Investment Fund
IV, L.P. and Fieldstone Mortgage Company.

Lease Term Confirmation letter dated February 10, 2006 signed February 13, 2006.

Lease Term Confirmation letter dated February 10, 2006 signed February 28, 2006.

Letter dated March 23, 2007, re:  change of control of Tenant.

Warrior Energy Services Corporation

Suite 900

Office Lease dated February 7, 2006, by and between CMD Realty Investment Fund
IV, L.P. and Warrior Energy Services Corporation.

C-1-7


--------------------------------------------------------------------------------


Lease Term Confirmation letter dated April 13, 2006.

Landlord’s Waiver and Consent dated April 17, 2006, by and among CMD Realty
Investment Fund IV, L.P. and General Electric Capital Corporation.

River Consulting, LLC

Suite 800

Office Lease dated February 27, 2006, by and between CMD Realty Investment Fund
IV, L.P. and River Consulting, LLC.

Lease Term Confirmation letter dated May 16, 2006.

Revised Lease Term Confirmation letter dated July 25, 2006.

Lease Amendment One dated December 5, 2006, between CMD Realty Investment Fund
IV, L.P. and River Consulting, LLC.

Lease Term Confirmation letter dated March 28, 2007.

Right of Offer letter dated April 3, 2007 re: Suite 880.

Right of Offer letter dated July 6, 2007 re: Suite 860.

LICENSE AGREEMENTS

airBand Communications, Inc.

License Agreement

License Agreement dated April 18, 2002, by and between CMD Realty Investment
Fund IV, L.P. and airBand Communications, Inc.

C-1-8


--------------------------------------------------------------------------------


EXHIBIT C-2

LEASES

REGENCY CENTER

F. A. Richard & Associates Inc.

Suite 285

Office Lease dated April 1, 2002 by and between CMD Realty Investment Fund IV,
L.P. and F. A. Richard & Associates Inc.

Lease Term Confirmation letter dated June 6, 2002

Right of Offer letter dated March 11, 2003 re: Suite 137

Lease Amendment One dated June 29, 2004, between CMD Realty Investment Fund IV,
L.P. and F. A. Richard & Associates Inc.

Lease Term Confirmation letter dated September 3, 2004.

Office Space License dated September 6, 2005, between CMD Realty Investment Fund
IV, L.P. and F.A. Richard & Associates, Inc.

Mark Hastings d/b/a Allstate Insurance

Suite 150

Lease Agreement dated April 10, 2000 by and between CMD Realty Investment Fund
IV, L.P. and Mark Hastings

Lease Amendment One dated February 9, 2004, between CMD Realty Investment Fund
IV, L.P. and Mark Hastings

Rent Reduction Date Confirmation letter dated April 8, 2004

Interactive Network Technologies, Inc.

Suite 100

Lease Agreement dated June 11, 1993 by and between Texser Realty, Inc. and
Interactive Network Technologies, Inc.

First Amendment to Lease dated May 17, 1995 by and between Texser Realty, Inc.
and Interactive Network Technologies, Inc.

Second Amendment to Lease dated June 28, 1998 by and between Texser Realty, Inc.
and Interactive Network Technologies, Inc.

C-2-1


--------------------------------------------------------------------------------


Tenant Estoppel Certificate dated July 27, 1998

Lease Term Adjustment Confirmation Letter dated January 21, 1999

Parking Letter Agreement dated March 31, 2000

Lease Amendment Three dated June 18, 2003 between CMD Realty Investment Fund IV,
L.P. and Interactive Network Technologies, Inc.

Rent Reduction Date Confirmation letter dated August 8, 2003

REVISED Rent Reduction Date Confirmation letter dated August 25, 2003

Right of Offer dated January 26, 2004 re: Suite 400

Arrow Electronics, Inc.

f/k/a Wyle Electronics

Suite 120

Lease Agreement dated June 5, 1995 by and between Texser Realty, Inc. and Wyle
Electronics.

First Amendment to Lease dated July 3, 1995 by and between Texser Realty, Inc.
and Wyle Electronics.

Tenant Estoppel Certificate dated July 23, 1998

Amendment Two dated August 18, 2000 by and between CMD Realty Investment Fund
IV, L.P. and Wyle Electronics

Consent to Assignment of Lease dated November 21, 2000 by and between CMD Realty
Investment Fund IV, L.P., Wyle Electronics, and Arrow Electronics, Inc.
w/attached supporting documentation

Amendment Three dated January 23, 2001 by and between CMD Realty Investment Fund
IV, L.P. and Arrow Electronics, Inc.

Amendment Four dated October 17, 2001 by and between CMD Realty Investment Fund
IV, L.P. and Arrow Electronics, Inc.

Lease Amendment Five dated November 9, 2004, between CMD Realty Investment Fund
IV, L.P. and Arrow Electronics, Inc.

C-2-2


--------------------------------------------------------------------------------


Chemstations, Inc.

Suite 305 and 344

Lease Agreement dated February 8, 1996, by and between Texser Realty, Inc. and
Chemstations, Inc.

Tenant Estoppel Certificate dated August 5, 1998

ROO Letter dated June 4, 1999

Amendment One dated January 3, 2001, by and between CMD Realty Investment Fund
IV, L.P. and Chemstations, Inc.

Parking Letter Agreement dated July 31, 2001

Lease Amendment Two dated November 6, 2002, by and between CMD Realty Investment
Fund IV, L.P. and Chemstations, Inc.

Lease Amendment Three dated October 8, 2004, between CMD Realty Investment Fund
IV, L.P. and Chemstations, Inc.

Lease Amendment Four dated April 27, 2006, between CMD Realty Investment Fund
IV, L.P. and Chemstations, Inc.

Lease Term Confirmation letter dated July 20, 2006

American Express Travel Related Services Company, Inc.

Suites 450, 500, 600

Lease Agreement effective April 1, 1997 by and between Texser Realty, Inc. and
American Express Travel Related Services Company, Inc. (OLD LEASE)

First Amendment effective April 1, 1997 by and between Texser Realty, Inc. and
American Express Travel Related Services Company, Inc.

Second Amendment to Lease Agreement effective February 1, 1998 (dated April 27,
1998) by and between Texser Realty, Inc. and American Express Travel Related
Services Company, Inc.

Tenant Estoppel Certificate dated August 14, 1998

Amendment Three dated March 17, 2000 by and between CMD Realty Investment Fund
IV, L.P. and American Express Travel Related Services Company, Inc.

Office Lease dated November 22, 2002 by and between CMD Realty Investment Fund
IV, L.P. and American Express Travel Related Services Company, Inc. (NEW LEASE)

C-2-3


--------------------------------------------------------------------------------


Right of Offer Letter dated January 5, 2004 re: Portion of Suite 400

Adecco Employment Services, Inc.

Suite 140

Office Lease dated February 15, 2001 by and between CMD Realty Investment Fund
IV, L.P. and Adecco Employment Services, Inc.

Lease Amendment One dated March 13, 2006, between CMD Realty Investment Fund IV,
L.P. and Adecco USA, Inc. as successor in interest to Adecco Employment
services, Inc.

Letter dated April 14, 2006 re correction to Exhibit E Right of Offer

Ulrich Engineers, Inc.

Suite 200

Lease Agreement dated February 21, 2001 by and between CMD Realty Investment
Fund IV, L.P. and Ulrich Engineers, Inc.

Lease Amendment One dated December 28, 2005, between CMD Realty Investment Fund
IV, L.P. and Ulrich Engineers, Inc.

OMTI, Inc.

Suite 211

Lease Agreement dated March 28, 2002 by and between CMD Realty Investment Fund
IV, L.P. and OMTI, Inc.

Lease Term Confirmation letter dated May 29, 2002

Lease Amendment One dated June 3, 2003 between CMD Realty Investment Fund IV,
L.P. and OMTI, Inc.

Lease Term Confirmation letter dated August 8, 2003

Lease Amendment Two dated April 13, 2006, between CMD Realty Investment Fund IV,
L.P. and OMTI, Inc.

Commerciant, L.P.

Suite 217 and 250

Office Lease dated May 21, 2002 by and between CMD Realty Investment Fund IV,
L.P. and Commerciant, L.P.

Lease Term Confirmation letter dated July 24, 2002.

C-2-4


--------------------------------------------------------------------------------


Right of Offer letter dated November 20, 2003 re: Suite 265

Lease Amendment One dated January 5, 2005, between CMD Realty Investment Fund
IV, L.P. and Commerciant, L.P.

Lease Amendment Two dated March 7, 2006, between CMD Realty Investment Fund IV,
L.P. and Commerciant, L.P.

Lease Term Confirmation letter dated April 3, 2006

Micro Integration and Programming Solutions, Inc.

Suite 155

Office Lease dated November 14, 2002 by and between CMD Realty Investment Fund
IV, L.P. and Micro Integration and Programming Solutions, Inc.

Lease Term Confirmation letter dated January 2, 2003.


HUAN CHOI


D/B/A PAPA CHOI’S DELI

Suite 137

Office Lease dated April 9, 2003 by and between CMD Realty Investment Fund IV,
L.P. and Huan Choi.

Lease Term Confirmation Letter dated June 6, 2003.

Lease Amendment One dated October 19, 2006, between CMD Realty Investment Fund
IV, L.P. and Huan Choi d/b/a Papa Chois’s Deli

Sulzer Pumps (US) Inc.

Suite 345

Office Lease dated December 15, 2003, by and between CMD Realty Investment Fund
IV, L.P. and Sulzer Pumps (US) Inc.

MAN Turbomachinery Inc. USA

Suite 300

Office Lease dated December 15, 2003, by and between CMD Realty Investment Fund
IV, L.P. and MAN Turbomachinery Inc. USA

ROO letter dated April 21, 2006 (suite 344)

C-2-5


--------------------------------------------------------------------------------


Tetra Tech, Inc.

Suite 400

Office Lease dated February 16, 2004, by and between CMD Realty Investment Fund
IV, L.P. and Tetra Tech, Inc.

Lease Term Confirmation letter dated June 3, 2004

EEW Steel Trading, L.L.C.

Suite 138

Office Lease dated February 16, 2006, by and between CMD Realty Investment Fund
IV, L.P. and EEW Steel Trading, L.L.C.

Lease Term Confirmation letter dated March 9, 2006

Ineos Americas, LLC

through its division Ineos Oxide

Suite 205

Office Lease dated May 24, 2006, by and between CMD Realty Investment Fund IV,
L.P. and Ineos Americas, LLC through its division Ineos Oxide

Lease Term Confirmation letter dated June 12, 2006

Sinomax USA, Inc.

Suite 210

Office Lease dated January 31, 2007, by and between CMD Realty Investment Fund
IV, L.P. and Sinomax USA, Inc.

Lease Term Confirmation letter dated April 18, 2007

Revised Lease Term Confirmation letter dated April 26, 2007

C-2-6


--------------------------------------------------------------------------------


EXHIBIT C-3

LEASES

2603 AUGUSTA

Madan Mossman & Sriram, P.C.

fka Madan & Morris, P.C.

Suite 700

Lease Agreement dated July 1, 1996, by and between Coventry Fund II, Ltd. and
Madan & Morris, P.C.

First Amendment dated August 1, 1996, by and between Coventry Fund II, Ltd. and
Madan & Morris, P.C.

Second Amendment dated December 20, 1996, by and between Coventry Fund II, Ltd.
and Madan & Morris, P.C.

Estoppel Certificate dated December 8, 1998

Notice of Sale letter dated December 31, 1998

Lease Amendment Three dated July 8, 1999, by and between CMD Realty Investment
Fund IV, L.P. and Madan Mossman & Sriram, P.C. f/k/a/ Madan & Morris, P.C.

Amended and Restated Lease Amendment Three dated July 29, 1999, by and between
CMD Realty Investment Fund IV, L.P. and Madan Mossman & Sriram, P.C. f/k/a Madan
& Morris, P.C.

Amendment Four dated April 2, 2001, by and between CMD Realty Investment Fund
IV, L.P. and Madan Mossman & Sriram, P.C.

Lease Term Adjustment Confirmation letter dated June 18, 2001

Right of Offer letter dated August 26, 2002 re: Suite 750

Lease Amendment Five dated May 4, 2006, between CMD Realty Investment Fund IV,
L.P. and Madan, Mossman & Sriram, P.C.

Right of Offer letter dated August 1, 2007.

C-3-1


--------------------------------------------------------------------------------


Burnett Holdings, Inc.

(BCO Wetzel)

Suite 1250

Lease Agreement dated October 12, 1994, by and between Coventry Fund II, LTD.
and Wetzel Surplus Lines, Inc. d/b/a Burnett & Company, Inc.

Estoppel Certificate dated December 16, 1998

Notice of Sale Letter dated December 31, 1998

Lease Amendment One dated August 2, 1999, by and between CMD Realty Investment
Fund IV, L.P. and Burnett Holdings, Inc. successor-in-interest to BCO Surplus
Lines, Inc.

Lease Amendment Two dated May 28, 2004, between CMD Realty Investment Fund IV,
L.P. and Burnett Holdings, Inc.

Rent Reduction Date Confirmation letter dated June 15, 2004

Lease Amendment Three dated November 2, 2005, between CMD Realty Investment Fund
IV, L.P. and Burnett Holdings, Inc.

Duff, Kitchel & Company, P.C.

Suite 950

Lease Agreement dated May 3, 1989, by and between Coventry Fund II, Ltd. and
Davis, Duff & Company

Assignment and Assumption of Lease dated March 14, 1994, by and between Davis,
Duff & Company and Duff, Thompson & Co., P.C.

First Amendment dated March 14, 1994, by and between Coventry Fund II, Ltd. and
Duff, Thompson & Co., P.C.

Consent to Sublease dated April 28, 1995, by and between Coventry Fund II, Ltd.
and Duff, Thompson & Co., P.C. and Andrew L. Todesco w/attached Sublease dated
February 15, 1995

Tenant Estoppel Certificate dated 12/11/98.

Notice of Sale Letter dated December 31, 1998

Lease Amendment Two dated September 17, 1999, by and between CMD Realty
Investment Fund IV, L.P. and Duff, Kitchel & Company, P.C.

C-3-2


--------------------------------------------------------------------------------


Lease Amendment Three dated November 6, 2002, by and between CMD Realty
Investment Fund IV, L.P. and Duff, Kitchel & Company, P.C.

Parking Letter Agreement dated January 17, 2003

Lease Amendment Four dated October 23, 2003, between CMD Realty Investment Fund
IV, L.P. and Duff, Kitchel & Company, P.C.

Lease Amendment Five dated November 20, 2006, between CMD Realty Investment Fund
IV, L.P. and Duff, Kitchel & Company

Lease Term Confirmation letter dated February 1, 2007

General Employment Enterprises, Inc.

Suite 850

Lease Agreement dated July 21, 1997, between Westmark 2603 Augusta, Inc. and
General Employment Enterprises, Inc.

Estoppel Certificate dated December 11, 1998

Notice of Sale Letter dated December 31, 1998

Lease Amendment One dated March 1, 2000, by and between CMD Realty Investment
Fund IV, L.P. and General Employment Enterprises, Inc.

Lease Amendment Two dated December 2, 2002, by and between CMD Realty Investment
Fund IV, L.P. and General Employment Enterprises, Inc.

Lease Amendment Three dated September 16, 2003, between CMD Realty Investment
Fund IV, L.P. and General Employment Enterprises, Inc.

Lease Amendment Four dated October 21, 2004, between CMD Realty Investment Fund
IV, L.P. and General Employment enterprises, Inc.

Lease Amendment Five dated November 9, 2005, between CMD Realty Investment Fund
IV, L.P. and General Employment Enterprises, Inc.

Lease Amendment Six dated October 16, 2006, between CMD Realty Investment Fund
IV, L.P. and General Employment Enterprises, Inc.

T.R. Moore & Company, P.C.

Suite 1100

Lease Agreement dated October 27, 1995, by and between Coventry Fund II, Ltd.
and T.R. Moore & Company, P.C.

C-3-3


--------------------------------------------------------------------------------


Landlord’s Subordination and Consent dated February 6, 1997 by and between
Westmark 2603 Augusta, Inc. and T.R. Moore & Company, P.C. to Southwest Bank of
Texas, N.A.

First Amendment dated June 4, 1998, by and between Westmark 2603 Augusta, Inc.
and T.R. Moore & Company, P.C.

Notice of Amended Lease Term Dates dated October 16, 1998 by and between
Westmark 2603 Augusta, Inc. and T.R. Moore & Company, P.C.

Tenant Estoppel Certificate executed December 17, 1998

Notice of Sale letter dated December 31, 1998

Amendment Two dated April 26, 2000, by and between CMD Realty Investment Fund
IV, L.P. and T.R. Moore & Company, P.C.

Lease Term Adjustment Confirmation letter dated September 29, 2000

Lease Amendment Three dated April 29, 2003, by and between CMD Realty Investment
Fund IV, L.P. and T. R. Moore & Company, P.C.

Lease Term Confirmation letter dated October 17, 2003

ROO letter dated September 14, 2005 re suite 570

ROO letter dated March 2, 2006 re suite 1130

William T. Evans & Associates, Inc.

Suite 1070

Lease Agreement dated December 31, 1997 between Westmark 2603 Augusta, Inc. and
William T. Evans & Associates, Inc.

Estoppel Certificate dated December 14, 1998

Notice of Sale letter dated December 31, 1998

Lease Amendment One dated December 4, 2000, by and between CMD Realty Investment
Fund IV, L.P. and William T. Evans & Associates, Inc.

Lease Amendment Two dated November 20, 2003, between CMD Realty Investment Fund
IV, L.P. and William T. Evans & Associates, Inc.

C-3-4


--------------------------------------------------------------------------------


Lease Amendment Three dated November 13, 2006, between CMD Realty Investment
Fund IV, L.P. and William T. Evans & Associates, Inc.

Dynamic Graphics, Inc.

Suite 1080

Lease dated February 22, 1991, by and between Coventry Fund II, LTD. and Dynamic
Graphics, Inc.

First Amendment to Lease dated December 8, 1995, by and between Coventry Fund
II, LTD. and Dynamic Graphics, Inc.

Tenant Estoppel Certificate dated December 15, 1998

Notice of Sale Letter dated December 31, 1998

Amendment Two dated February 19, 2001, by and between CMD Realty Investment Fund
IV, L.P. and Dynamic Graphics, Inc.

Amendment Three dated November 14, 2001, by and between CMD Realty Investment
Fund IV, L.P. and Dynamic Graphics, Inc.

Lease Amendment Four dated May 2, 2003, between CMD Realty Investment Fund IV,
L.P. and Dynamic Graphics, Inc.

Lease Term Confirmation letter dated June 9, 2003

Lovett, Tew & Dykes, L.L.P.

Suite 920

Lease Agreement dated February 28, 2002, by and between CMD Realty Investment
Fund IV, L.P. and Lovett, Tew & Dykes, L.L.P.

Lease Term Confirmation letter dated March 14, 2002

Lease Amendment One dated April 4, 2002, by and between CMD Realty Investment
Fund IV, L.P. and Lovett, Tew & Dykes, L.L.P.

Lease Amendment Two dated April 14, 2005, between CMD Realty Investment Fund IV,
L.P. and Lovett, Tew & Dykes, L.L.P.

Lease Amendment Three dated April 17, 2006, between CMD Realty Investment Fund
IV, L.P. and Lovett, Tew & Dykes, L.L.P.

C-3-5


--------------------------------------------------------------------------------



HENDRICKS & PARTNERS LLC


SUITE 100

Lease Agreement between Westmark 2603 Augusta (“Landlord”) and Hendricks &
Partners LLC (“Tenant”) dated February 12, 1998

Transwestern Property Company Lease Summary sheet dated March 3, 1998

Westmark Realty Advisors MRI Lease Abstract dated March 4, 1998

Certificate executed by Tenant and dated December 10, 1998 re conveyance of 2603
Augusta (“Property”)

Tenant Notice Letter dated December 31, 1998 re sale of Property to CMD Realty
Investment fund IV, L.P.

Parking Letter Agreement dated May 16, 2002

Lease Amendment One dated November 18, 2002, by and between CMD Realty
Investment Fund IV, L.P. and Hendricks & Partners LLC

Lease Term Confirmation letter dated February 17, 2003

The Commonwealth of Massachusetts

Suite 1075

Lease Agreement dated January 12, 1998, between Westmark 2603 Augusta, Inc. and
The Commonwealth of Massachusetts

Estoppel Certificate dated December 24, 1998

Notice of Sale letter dated December 31, 1998

Lease Amendment One dated August 30, 2002, by and between CMD Realty Investment
Fund IV, L.P. and The Commonwealth of Massachusetts

Nance & Simpson, L.L.P.

Suite 1000 and 1090

Office Lease dated January 9, 2003, by and between CMD Realty Investment Fund
IV, L.P. and Nance & Simpson, L.L.P.

Lease Confirmation Letter dated February 12, 2003

Letter dated March 24, 2003, from Landlord offering portion of Suite 1000
pursuant to ROO

Lease Amendment One dated January 30, 2006, between CMD Realty Investment Fund
IV, L.P. and Nance & Simpson, L.L.P.

C-3-6


--------------------------------------------------------------------------------


Lease Term Confirmation Letter Dated April 13, 2006

Branson, Fowlkes/Russell, Inc.

Suite 711

Lease dated November 18, 1997, between Westmark 2603 Augusta, Inc. and Branson,
Fowlkes/Russell, Inc.

Tenant Estoppel Certificate dated December 8, 1998

Notice of Sale letter dated December 31, 1998

Lease Amendment One dated February 3, 2003, by and between CMD Realty Investment
Fund IV, L.P. and Branson, Fowlkes/Russell, Inc.


ROBERT BEAMON

Suite 1050

Lease Agreement dated June 24, 1998 between Westmark 2603 Augusta, Inc. and
Robert Beamon

Tenant Estoppel Certificate dated December 7, 1998

First Amendment to Lease Agreement dated December 22, 1998, effective December
1, 1998, by Westmark 2603 Augusta, Inc. and Robert Beamon

Tenant Notice Letter of Sale dated December 31, 1998

Lease Amendment Two dated April 1, 2003 between CMD Realty Investment Fund IV,
L.P. and Robert Beamon

Fritz O. A. Franke, M.D.


SUITE 805

Lease Agreement dated December 9, 1997, between Westmark 2603 Augusta, Inc. and
Fritz O. A. Franke, M.D.

Tenant Estoppel dated December 7, 1998.

Tenant Notice of Sale Letter dated December 31, 1998.

Lease Amendment One dated June 20, 2003, between CMD Realty Investment Fund IV,
L.P. and Fritz O.A. Franke, M.D.

Lease Term Confirmation letter dated September 22, 2003

C-3-7


--------------------------------------------------------------------------------



DQ HOLDINGS, LLC

Suite 880

Office Lease dated June 23, 2003, by and between CMD Realty Investment Fund IV,
L.P. and DQ Holdings, LLC

Lease Term Confirmation letter dated August 8, 2003


PRINCIPAL LIFE INSURANCE COMPANY

Suite 1300, 1350 & 1360

Office Lease dated June 25, 2003, by and between CMD Realty Investment Fund IV,
L.P. and Principal Life Insurance Company

Amended and Restated Office Lease dated October 7, 2003, by and between CMD
Realty Investment Fund IV, L.P. and Principal Life Insurance Company

Lease Term Confirmation letter dated November 1, 2003

Lease Term Confirmation letter dated November 25, 2003

Lease Amendment One dated January 13, 2005, between CMD Realty Investment Fund
IV, L.P. and Principal Life Insurance Company

Lease Term Confirmation letter dated February 24, 2005

Lease Term Confirmation letter dated March 4, 2005

ROO letter dated June 27, 2005 (suite 1250)


WILSON & JOHNSON, L.L.P.

Suite 1150

Lease Agreement dated June 24, 1998, between Westmark 2603 Augusta, Inc. and
Kent L. Wilson and Johnny B. Johnson

Lease Amendment One dated August 4, 2003, between CMD Realty Investment Fund IV,
L.P. and Wilson & Johnson, L.L.P.

Lease Amendment Two dated April 11, 2006, between CMD Realty Investment Fund IV,
L.P. and Wilson & Johnson, L.L.P.

Possession Date confirmation letter dated August 4, 2006 (portion of Suite 1130)

Additional Premises and Lease Term Confirmation letter dated August 4, 2006

C-3-8


--------------------------------------------------------------------------------


Haddington Ventures, L.L.C.

Suite 900

Lease Agreement dated September 28, 1998 between Westmark 2603 Augusta, Inc. and
Haddington Ventures, LLC

Estoppel dated December 10, 1998

Tenant Notice Letter dated December 31, 1998 re Notice of Sale

Lease Amendment One dated November 1, 2003, between CMD Realty Investment Fund
IV, L.P. and Haddington Ventures, L.L.C.

Lease Amendment Two dated August 10, 2005, between CMD Realty Investment Fund
IV, L.P. and Haddington Ventures, L.L.C.

Lease Term Confirmation letter dated November 9, 2005

Revised Lease Term Confirmation letter dated December 5, 2005

ROO letter dated October 17, 2006 re Suite 950

Electronic Tracking Systems, L.L.C.

Roof Space

Roof Space License Agreement dated April 19, 2004, between CMD Realty Investment
Fund IV, L.P. and electronic Tracking Systems, L.L.C.

Aaron Jonas

Suite 1060

Office Lease dated November 19, 2004, by and between CMD Realty Investment Fund
IV, L.P. and Aaron Jonas

Lease Term Confirmation letter dated February 10, 2005

Universal Ensco, Inc.

Suites 500, 550 and 570

Office Lease dated February 1, 2006, by and between CMD Realty Investment Fund
IV, L.P. and Universal Ensco, Inc.

Lease Term Confirmation letter dated March 3, 2006

C-3-9


--------------------------------------------------------------------------------


Lease Amendment One dated October 4, 2006, between CMD Realty Investment Fund
IV, L.P. and Universal Ensco, Inc.

Lease Amendment Two dated May 7, 2007, between CMD Realty Investment Fund IV,
L.P. and Universal Ensco, Inc.

Letter dated June 7, 2007 re: exercise of parking option.

Lease Term Confirmation Letter dated July 11, 2007.

Parking Letter Agreement dated July 12, 2007.

DMS, Inc.

Suite 600

Office Lease dated March 8, 2007, by and between CMD Realty Investment Fund IV,
L.P. and DMS, Inc.

Lease Term Confirmation letter dated April 23, 2007

LICENSES



airBand Communications, Inc.

License Agreement

License Agreement dated April 18, 2002, by and between CMD Realty Investment
Fund IV, L.P. and airBand Communications, Inc.

Texas Cable Partners, L.P.

d/b/a Time Warner Cable

Services Agreement

Cable/Broadband Commercial Services Agreement dated October 1, 2003 between
Texas Cable Partners, L.P. d/b/a Time Warner Cable and CMD Realty Investment
Fund IV, L.P.

Southwestern Bell Telephone, L.P.

Telecommunications Agreement

Telecommunications Agreement dated November (illegible), 2003, between CMD
Realty Investment Fund IV, L.P. and Southwestern Bell Telephone, L.P.

C-3-10


--------------------------------------------------------------------------------


EXHIBIT D-1

COMMISSION AGREEMENTS

NORTHPOINT CENTRAL

1.                                    Commission Agreement dated December 5,
2005, by and between CMD Realty Investors and Partners Commercial Realty, L.P.
d/b/a NAI Houston.

2.                                     Commission Agreement dated August 11,
2006 by and between CMD Realty Investors, L.P. and Pennington Commercial.

D-1-1


--------------------------------------------------------------------------------


EXHIBIT D-2

COMMISSION AGREEMENTS

REGENCY CENTER

1.                                      Commission Agreement dated March 7,
2006, by and between CMD Realty Investors and USI Real Estate Brokerage Services
Inc.

D-2-1


--------------------------------------------------------------------------------


EXHIBIT D-3

COMMISSION AGREEMENTS

2603 AUGUSTA

1.                                    Commission Agreement dated June 17, 1999,
by and between CMD Realty Investors, Inc. and Yancey-Hausman & Associates, Inc.

2.                                      Commission Agreement dated March 30,
2005, by and between CMD Realty Investors, Inc. and Morgan Hill Interests
(Lovett, Tew & Dykes, LLP).

2.                                    Commission Agreement dated April 4, 2006,
by and between CMD Realty Investors (Landlord) and Staubach-Houston, Ltd.

3.                                    Commission Agreement dated November 22,
2006, by and between CMD Realty Investment Fund IV, L.P. and Cushman & Wakefield
of Texas, Inc. (Matthew Trozzo).

4.                                    Commission Agreement dated February 21,
2007 for DMS, Inc. deal.

D-3-1


--------------------------------------------------------------------------------


EXHIBIT E-1

SERVICE CONTRACTS

NORTHPOINT CENTRAL

1.

 

Continuing Service Contract dated March 1, 2007 by and between WIND Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Amtech Elevator
Company.

 

 

 

2.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and ABM Janitorial
Services.

 

 

 

3.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and ABM Janitorial
Services.

 

 

 

4.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Empire Waste,
LTD.

 

 

 

5.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Holder’s Pest
Control.

 

 

 

6.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Kastle Systems.

 

 

 

7.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Komp
Horticultural Services.

 

 

 

8.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Landscape Images
of Texas.

 

 

 

9.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Universal Engine
Services.

 

 

 

10.

 

Letter dated July 24, 2006 from Tolin Mechanical Systems Company, re: rate
increase for July 31, 2006 through July 31, 2007.

 

 

 

11.

 

Continuing Service Contract dated July 25, 2003 by and between CMD Realty
Investors, as agent for CMD Realty Investment Fund IV, L.P. and Tolin Mechanical
Systems Company.

 

 

 

12.

 

Service Contract dated December 1, 1997 by and between Insignia Commercial
Group, Inc. as agent for Northpoint Partners, L.P./Northpoint Central and
Southern Care Sweeping AND Extension Letter dated May 2, 2007 by and between
Wind Realty Partners as agent for Prince Properties and Southern Care Sweeping.

 

E-1-1


--------------------------------------------------------------------------------


 

13.

 

Continuing Service Contract dated as of February 16, 2007 by and between CMD
Realty Investment Fund IV, an Illinois limited partnership, as Owner, and Marvin
F. Poer & Company, as Contractor.

 

 

 

14.

 

Continuing Service Contract dated February 16, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and American
Commercial Security Services.

 

 

 

15.

 

Continuing Service Contract dated July 3, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Holder’s Pest
Control.

 

 

 

16.

 

Champion Commercial Energy Sales Agreement dated November 27, 2006 by and
between CMD Realty Investment Fund IV, L.P. d/b/a Northpoint and Champion Energy
Services, LLC.

 

 

 

17.

 

Continuing Service Contract dated February 16, 2007 and Letter Agreement dated
May 2, 2007 by and between Wind Realty Partners, as agent for CMD Realty
Investment Fund IV, L.P. and Fire Water Services, Inc.

 

 

 

18.

 

Continuing Service Contract dated February 16, 2007 by and between American
Commercial Security Services and Wind Realty Partners, as agent for CMD Realty
Investment Fund IV.

 

 

 

19.

 

Service Contract dated September 30, 2003 by and between Texas Window Cleaning
Co., Inc. and CMD Realty Investors.

 

E-1-2


--------------------------------------------------------------------------------


EXHIBIT E-2

SERVICE CONTRACTS

REGENCY CENTER

1.

 

Continuing Service Contract dated August 1, 2000 by and between CMD Realty
Investors, as agent for CMD Realty Investment Fund IV, L.P. and Holder’s Pest
Control.

 

 

 

2.

 

Continuing Service Contract dated July 25, 2003 by and between CMD Realty
Investors, as agent for CMD Realty Investment Fund IV, L.P. and Tolin Mechanical
Systems Company.

 

 

 

3.

 

Continuing Service Contract dated February 2, 2005 by and between CMD Realty
Investors, as agent for CMD Realty Investment Fund IV, L.P. and Amtech Elevator
Company.

 

 

 

4.

 

Continuing Service Contract dated March 1, 2005 by and between CMD Realty
Investors, as agent for CMD Realty Investment Fund IV, L.P. and ABM Janitorial
Services.

 

 

 

5.

 

Continuing Service Contract dated April 28, 2005 AND Letter Agreement dated
April 30, 2007 by and between Wind Realty Partners, as agent for CMD Realty
Investment Fund IV, L.P. and Komp Horticultural Services.

 

 

 

6.

 

Continuing Service Contract dated February 1, 1999 AND Letter Agreement dated
April 30, 2007 by and between Wind Realty Partners, as agent for CMD Realty
Investment Fund IV, L.P. and Kastle Systems of Texas, Inc.

 

 

 

7.

 

Continuing Service Contract dated May 20, 2005 AND Letter Agreement dated April
30, 2007 by and between Wind Realty Partners, as agent for CMD Realty Investment
Fund IV, L.P. and American Commercial Security.

 

 

 

8.

 

Letter dated May 17, 2007 extending contract by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Initial Tropical
Plants.

 

 

 

9.

 

Continuing Service Contract dated as of February 16, 2007 by and between CMD
Realty Investment Fund IV, an Illinois limited partnership, as Owner, and Marvin
F. Poer & Company, as Contractor.

 

 

 

10.

 

Champion Commercial Energy Sales Agreement dated November 27, 2006 by and
between CMD Realty Investment Fund IV, L.P. d/b/a Northpoint and Champion Energy
Services, LLC.

 

E-2-1


--------------------------------------------------------------------------------


EXHIBIT E-3

SERVICE CONTRACTS

2603 AUGUSTA

1.

 

Continuing Service Contract dated February 16, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and American
Commercial Security Services.

 

 

 

2.

 

Continuing Service Contract dated February 16, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and ABM Janitorial
Services.

 

 

 

3.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Aluminum
Maintenance Systems.

 

 

 

4.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Air Fresh.

 

 

 

5.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Komp
Horticultural Services.

 

 

 

6.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Kastle Systems.

 

 

 

7.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Komp
Horticultural Services.

 

 

 

8.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Holder’s Pest
Control.

 

 

 

9.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and ABM Janitorial
Services.

 

 

 

10.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Amtech Elevator
Services.

 

 

 

11.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Universal Engine
Services.

 

 

 

12.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Stripe-N-Sweep.

 

E-3-1


--------------------------------------------------------------------------------


 

13.

 

Commercial Pest Management Agreement dated August 23, 2006 and First Contract
Amendment Number One dated March 1, 2007 by and between Wind Realty Partners, as
agent for CMD Realty Investment Fund IV, L.P. and Holders Pest Control.

 

 

 

14.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Fire Water
Services, Inc.

 

 

 

15.

 

Continuing Service Contract dated March 1, 2007 by and between Wind Realty
Partners, as agent for CMD Realty Investment Fund IV, L.P. and Tolin Mechanical
Systems Company.

 

 

 

16.

 

Continuing Service Contract dated as of February 16, 2007 by and between CMD
Realty Investment Fund IV, an Illinois limited partnership, as Owner, and Marvin
F. Poer & Company, as Contractor.

 

 

 

17.

 

Champion Commercial Energy Sales Agreement dated November 27, 2006 by and
between CMD Realty Investment Fund IV, L.P. d/b/a Northpoint and Champion Energy
Services, LLC.

 

E-3-2


--------------------------------------------------------------------------------


EXHIBIT F

EARNEST MONEY ESCROW AGREEMENT

Escrow Trust No.                  

                            , 2007

HARVARD PROPERTY TRUST, LLC, a Delaware limited liability corporation, d/b/a
Behringer Harvard Funds (“Purchaser”), has delivered and deposited with Republic
Title of Texas, Inc. (1909 Woodall Rogers, Suite 400, Dallas, Texas 75201,
Attention:  Mr. Bo Feagin) (“Escrow Agent”) the sum of Three Million and no/100
Dollars ($3,000,000.00), representing an Earnest Money Deposit pursuant to the
terms of that certain Real Estate Sale Agreement by and between Purchaser and
CMD Realty Investment Fund IV, L.P., an Illinois limited partnership dated as of
            , 2007, to be deposited with the Escrow Agent and to be delivered by
Escrow Agent only upon the joint written order of the undersigned or their
respective legal representatives or assigns, except as otherwise provided
herein.

Escrow Agent is hereby expressly authorized to disregard in its sole discretion
any and all notices or warnings given by any one of the parties hereto or by any
other person or corporation, but said Escrow Agent is hereby expressly
authorized to regard and to comply with and obey any and all orders, judgments
or decrees entered or issued by any court with or without jurisdiction, and in
case said Escrow Agent obeys or complies with any joint written order of the
parties or any such order, judgment or decree of any court it shall not be
liable to any of the parties hereto or any person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree be
entered without jurisdiction or be subsequently reversed, modified, annulled,
set aside or vacated.  In case of any suit or proceeding regarding this Escrow
Trust, to which said Escrow Agent is or may be at any time a party, it shall
have a lien on the contents hereof for any and all costs, attorneys’ and
solicitors’ fees, whether such attorneys or solicitors shall be regularly
retained or specifically employed and other expenses which it may have incurred
or become liable for on account thereof, and it shall be entitled to reimburse
itself therefor out of said deposit, and the undersigned jointly and severally
agree to pay to said Escrow Agent upon demand all such costs, fees and expenses
so incurred.

Deposits made pursuant to these instructions shall be invested in any federally
insured money market account, unless the parties direct otherwise, which
direction to Escrow Agent for such alternate investment shall be expressed in
writing and contain the consent of all other parties to this escrow, and also
provided that the parties are in receipt of the taxpayer’s identification
number, Escrow Agent will, upon request, furnish information concerning its
procedures and fee schedules for investment.

In the event Escrow Agent is requested to invest deposits hereunder, Escrow
Agent is not to be held responsible for any loss of principal or interest which
may be incurred as a result of making the investments or redeeming said
investment for the purposes of this escrow trust.

F-1


--------------------------------------------------------------------------------


In no case shall the above mentioned deposits be surrendered except on a joint
written order signed by the parties hereto, their respective legal
representatives or assigns, or in obedience to the process or order of a court
as aforesaid.

The Escrow Agent fee shall be divided equally between the undersigned.

This Agreement may be executed in several counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same
instrument.

[Signature Page to Follow]

F-2


--------------------------------------------------------------------------------


 

Accepted:

 

Republic Title of Texas, Inc.,

 

 

Escrow Trustee

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

PURCHASER:

Behringer Harvard

 

15601 Dallas Parkway

HARVARD PROPERTY TRUST,

Suite 600

LLC, a Delaware limited liability

Addison, Texas 75001

company, d/b/a Behringer Harvard Funds

Attn:

Joe Jernigan

 

Phone:

(866) 655-3600

 

Fax:

(866) 655-3610

By:

 

 

 

Printed Name:

 

 

 

Its:

 

 

 

 

 

SELLER:

CMD Realty Investment Fund IV, L.P.

 

c/o Wind Realty Investors

CMD REALTY INVESTMENT FUND

101 North Wacker Drive, Suite 2002

IV, L.P., an Illinois limited partnership

Chicago, Illinois 60606

 

Attn:

Mr. Joseph Bowar

By:

CMD/FUND IV GP

Phone:

(312) 525-8224

 

INVESTMENTS, L.P., an Illinois

Fax:

(312) 726-9473

 

limited partnership, its general

 

 

partner

 

 

 

 

 

By:

CMD REIM IV, INC., an

 

 

 

Illinois corporation, its general

 

 

 

partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

F-3


--------------------------------------------------------------------------------


EXHIBIT G

TENANT ESTOPPEL CERTIFICATE FORM

                                 , 2007

[Address of Purchaser]

[Address of Lender]

RE:                              [Name and Address of Property] (the “Property”)

Ladies and Gentlemen:

Reference is made to that certain [Lease Agreement] dated as of
                         , pursuant to which the undersigned, as tenant
(“Tenant”), is demising premises at the captioned address more particularly
described in the Lease (the “Premises”). CMD Realty Investment Fund IV, L.P.
(“Landlord”) is the current owner of the Property and landlord under the lease. 
The lease, together with all amendments thereto included in Schedule 1 attached
hereto, is herein referred to as the “Lease”. Tenant hereby represents to the
Benefited Parties (as herein defined) that the following statements are true and
correct as of the date hereof:

1.                                       Schedule 1 attached hereto is a list of
all amendments, modifications, side letters, guaranties and other documents
evidencing, governing or securing Tenant’s obligations under the Lease, which
documents represent the entire agreement between the parties as to the
Premises.  The undersigned is the Tenant under the Lease for the Premises
covering                     rentable square feet.

2.                                       The Lease is in full force and effect
and has not been amended, modified, supplemented or superseded except as
indicated in Schedule 1.  There are no understandings, contracts, agreement or
commitments of any kind whatsoever between Landlord and Tenant with respect to
the Premises, except as expressly provided in the Lease.

3.                                       The term of the Lease commenced on
                         , and expires on                          , subject to
any rights of Tenant to extend the term as provided therein.  The base rent
presently being charged is $                     .  All rentals, charges,
additional rent and other obligations on the part of the undersigned have been
paid to and including                       , 200  .  No rental, other than for
the current month, has been paid in advance.  The undersigned has accepted
possession and now occupies the Premises.  [CONFIRM NO WORK IS PRESENTLY BEING
PERFORMED BY LANDLORD ON BEHALF OF ANY TENANT; IF SUCH WORK IS BEING PERFORMED,
IT MUST BE CARVED OUT OF THE ESTOPPEL FOR THAT TENANT.]    In addition to the
fixed minimum Base Rent, the Tenant pays its pro-rata share of real estate taxes
and operating expenses in excess of a base stop of                          .

G-1


--------------------------------------------------------------------------------


4.                                       Tenant has paid to Landlord a security
deposit in the amount of $                           .  Tenant has no claim
against Landlord for any other security, rental, cleaning access card, key or
other deposits or any prepaid rentals.

5.                                       Landlord is not in any respect in
default in the performance of the terms and provisions of the Lease, nor does
any state of facts or condition exist which, with the giving of notice or the
passage of time, or both, would result in such a default.  All conditions under
the Lease to be performed by Landlord have been satisfied.  Without limiting the
generality of the foregoing, all improvements to be constructed in the Premises
by Landlord have been completed to the satisfaction of Tenant and accepted by
Tenant and any tenant construction allowances have been paid in full, and all
duties of an inducement nature required of Landlord in the Lease have been
fulfilled to Tenant’s satisfaction. [CONFIRM NO WORK IS PRESENTLY BEING
PERFORMED BY LANDLORD ON BEHALF OF ANY TENANT; IF SUCH WORK IS BEING PERFORMED,
IT MUST BE CARVED OUT OF THE ESTOPPEL FOR THAT TENANT.] Tenant has no claim
against Landlord by reason of any restriction, encumbrance or defect in title of
the Premises of which Tenant has actual knowledge.

6.                                       There currently is no defense, offset,
lien, claim or counterclaim by or in favor of Tenant against Landlord under the
Lease or against the obligations of Tenant under the Lease (including, without
limitation, any rentals or other charges due or to become due under the Lease)
and Tenant is not contesting any such obligations, rentals or charges. To
Tenant’s knowledge, all leasing commissions due in respect of the current term
of the Lease have been paid.

7.                                       Tenant has no renewal, extension or
expansion option, no right of first offer or right of first refusal and no other
similar right to renew or extend the term of the Lease or expand the property
demised thereunder except as may be expressly set forth in the Lease.  Tenant
has no right to lease or occupy any parking spaces within the Property except as
set forth in the Lease.  Tenant is entitled to no free rent nor any credit,
offsets or deductions in rent, nor other leasing concessions other than those
specified in the Lease.

8.                                       Tenant is not in any respect in default
in the performance of the terms and provisions of the Lease nor does any state
of facts or condition exist which, with the giving of notice or the passage of
time, or both, would result in such a default.  Without limiting the generality
of the foregoing, Tenant is current in its rental obligation under the Lease.

9.                                       The undersigned has not received notice
of a prior transfer, assignment, hypothecation or pledge by Landlord of any of
Landlord’s interest in the Lease other than to the holder of any first mortgage
on the captioned Property.

10.                                 To Tenant’s knowledge, there are no liens
recorded against the Premises with respect to work performed by or on behalf of
Tenant or materials supplied to the Premises.

11.                                 Tenant has not assigned the Lease nor sublet
all or any part of the Premises, except as shown on Schedule 1 attached hereto
and made a part hereof for all purposes.

G-2


--------------------------------------------------------------------------------


The above certifications are made to the Benefited Parties knowing that the
Benefited Parties will rely thereon in making an investment in the Premises. For
purposes hereof, the term “Benefited Parties” means the addressees of this
letter and all of the following: (a) Harvard Property Trust, LLC, a Delaware
limited liability company and its successors, assigns, and designees (including,
without limitation, any tenant in common purchasers); and (b) any lender to
which any party described in the foregoing clause (a) grants a deed of trust,
mortgage or other lien upon the Premises.

 

 

Very truly yours,

 

 

 

 

,

 

a

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

G-3


--------------------------------------------------------------------------------


EXHIBIT H-1

TITLE INSURANCE COMMITMENT

NORTHPOINT CENTRAL

First American Title Insurance Company Title Commitment No. 07R09580, issued
April 23, 2007 with an effective date of March 15, 2007.

H-1-1


--------------------------------------------------------------------------------


EXHIBIT H-2

TITLE INSURANCE COMMITMENT

REGENCY CENTER

First American Title Insurance Company Title Commitment No. 07R09581, issued
April 23, 2007, with an effective date of March 18, 2007.

H-2-1


--------------------------------------------------------------------------------


EXHIBIT H-3

TITLE INSURANCE COMMITMENT

2603 AUGUSTA

First American Title Insurance Company Title Commitment No. 07R09579 WR3, 
issued March 22, 2007 with an effective date of March 15, 2007.

H-3-1


--------------------------------------------------------------------------------


EXHIBIT I-1

SURVEY

NORTHPOINT CENTRAL

Survey prepared by Guthrie, Lyons & Associates, Inc. dated April 9, 2007 as Job
No. GUT99-11039-07.

I-1-1


--------------------------------------------------------------------------------


EXHIBIT I-2

SURVEY

REGENCY CENTER

Land Title Survey prepared by Prejean & Company, Inc. dated April 4, 2007 as Job
No. 108-29.

I-2-1


--------------------------------------------------------------------------------


EXHIBIT I-3

SURVEY

2603 AUGUSTA

Land Title Survey prepared by Cotton Surveying Company, dated May 16, 1997 and
last revised April 11, 2007 as Job No. 961-10; Drawing # 1853C.

I-3-1


--------------------------------------------------------------------------------


EXHIBIT J-1

PERMITTED EXCEPTIONS

NORTHPOINT CENTRAL

1.               Restrictive covenants recorded in Volume 225, Page 30 of the
Map Records and those recorded under Clerk’s File Nos. E-009273, E-481934,
E-867231, E-867232, F-425213, G-083198, H-116505, H-116506, and J-244229 of the
Real Property Records of Harris County, Texas.

2.               Shortages in Area.

3.               Any titles or rights asserted by anyone, including, but not
limited to, persons, the public, corporations, governments or other entities:

a.               to tidelands, or lands comprising the shores or beds of
navigable or perennial rivers and streams, lakes, bays, gulfs or oceans;

b.              to lands beyond the line of the harbor or bulkhead lines as
established or changed by any government; or

c.               to filled-in lands, or artificial islands; or

d.              to statutory water rights, including riparian rights; or

e.               to the area extending from the line of mean low tide to the
line of vegetation, or the rights of access to that area or easement along and
across that area.

4.               Standby fees, taxes and assessments by any taxing authority for
the year 2007, and subsequent years and subsequent taxes and assessments by any
taxing for prior years due to change in land usage or ownership, but not those
taxes or assessments for prior years because of an exemption granted to a
previous owner of the property under Section 11.13, Texas Tax Code, or because
of improvements not assessed for a previous tax year.

5.               The following easements and/or building setback lines per plat
recorded in Volume 225, Page 30, Map Records, Harris County, Texas as shown on
survey prepared by Guthrie Lyons & Associates, Inc. under Job No. GUT99-11039-07
certified by Thomas R. Lyons, RPLS No. 1628, dated April 9, 2007 (“Survey”):

(a)           a sanitary sewer easement 10 feet wide along the north line;

(b)           a drainage easement 15 feet wide along the south line;

(c)           a utility easement 10 feet wide along the south line; and

(d)           building set back line 10 feet in width along the north line.

J-1-1


--------------------------------------------------------------------------------


6.              Permission to build concrete paving for drive purposes over said
easement granted by the City of Houston in instrument recorded under Clerk’s
File No. H-465073 of the Real Property Records of Harris County, Texas.

7.              An easement 10 feet wide located north of, adjacent to and
adjoining the aforementioned 15 foot wide easement along the south property line
together with an aerial easement 10 feet wide, extending upward from an inclined
plane, beginning at a height of 15 feet above the ground  and continuing outward
to a height of 19 feet 2 inches located north of, adjacent to, and adjoining the
above described 10 foot wide easement and granted to Houston Lighting & Power
Company by instrument recorded under Clerk’s File No. E-283996 of the Real
Property Records of Harris County, Texas, as shown on the Survey.

8.              An easement 10 feet wide across a portion of subject property
together with an aerial easement 10 feet wide, extending upward from an inclined
plane, beginning at a height of 15 feet above the ground and continuing outward
to a height of 19 feet 2 inches located on both sides of, adjacent to and
adjoining the above described 10 feet wide easement and granted to Houston
Lighting & Power Company by instrument recorded under Clerk’s File No. H550004
of the Real Property Records of Harris County, Texas, as shown on the Survey.

9.              A City of Houston water meter easement 20 feet wide along 20
feet of the north property line, as reflected by instrument recorded under
Clerk’s File No. H-630990 of the Real Property Records of Harris County, Texas,
as shown on the Survey.

10.        1/2 of all the oil, gas and other minerals, the royalties, bonuses,
rentals and all other rights in connection with same are excepted herefrom as
the same are set forth in instrument recorded in Volume 3189, Page 163 of the
Deed Records of Harris County, Texas.  The executory rights to oil and gas
leases waived therein, as noted on Survey.

11.        1/4th of all the oil, gas and other minerals, the royalties, bonuses,
rentals and all other rights in connection with same are excepted herefrom as
the same are set forth in instrument recorded in Volume 7271, Page 369 and
Volume 7271, Page 379 of the Deed Records of Harris County, Texas.  The
executory rights to oil and gas leases waived therein, as noted on Survey.

12.        Subject to the restrictions and regulations imposed by Ordinances of
the City of Houston, recorded in Volume 5448, Page 421 of the Deed Records of
Harris County, Texas, as amended under Clerk’s File No. J-040968 of the Real
Property Records of Harris County, Texas, regarding Houston Intercontinental
Airport, as noted on Survey.

13.        20’ building line along any street right of way, a 15’ building line
along the side of subject property, and an 8’ building line located on rear of
subject property, all as reflected by instruments recorded under County Clerk’s
File Nos. E-009273 and E-481934 of the Real Property Records of Harris County,
Texas, as shown on Survey.

14.        40’ building set back line along Northpoint Drive as set forth in
instrument recorded under County Clerk’s File No. E-481934 of the Real Property
Records of Harris County, Texas, as shown on Survey.

J-1-2


--------------------------------------------------------------------------------


15.        Water fountain and appurtenant equipment located over the building
lines along the north property line and signs located over the building lines
along the west and north property lines, as shown on Survey.

16.        Rights of tenants in possession, as tenants only, under written
unrecorded leases or rental agreements as set forth on a list of leases
disclosed to Purchaser.

J-1-3


--------------------------------------------------------------------------------


EXHIBIT J-2

PERMITTED EXCEPTIONS

REGENCY CENTER

1.               Restrictive Covenants recorded in/under Volume 265, Page 74 of
the Map Records of Harris County, Texas, and filed for record under Harris
County Clerk’s File Nos. G131226, and G131228.

2.               Shortages in Area.

3.               Any titles or rights asserted by anyone, including, but not
limited to, persons, the public, corporations, governments or other entities:

(a)                                  to tidelands, or lands comprising the
shores or beds of navigable or perennial rivers and streams, lakes, bays, gulfs
or oceans;

(b)                                 to lands beyond the line of the harbor or
bulkhead lines as established or changed by any government; or

(c)                                  to filled-in lands, or artificial islands;
or

(d)                                 to statutory water rights, including
riparian rights; or

(e)                                  to the area extending from the line of mean
low tide to the line of vegetation, or the rights of access to that area or
easement along and across that area.

4.               Standby fees, taxes and assessments by any taxing authority for
the year 2007, and subsequent years and subsequent taxes and assessments by any
taxing for prior years due to change in land usage or ownership, but not those
taxes or assessments for prior years because of an exemption granted to a
previous owner of the property under Section 11.13, Texas Tax Code, or because
of improvements not assessed for a previous tax year.

5.               The following easements and/or building lines per plat recorded
in Volume 265, Page 74 of the Map Records of Harris County, Texas, as shown on
survey prepared by Prejean & Company, Inc. under Job No. 108-29, certified by
N.M. Mathis, RPLS No. 4517, dated April 4, 2007 and last revised
                   2007 (hereafter referred to as the “Survey”).

(a)                                  10’ sanitary sewer easement along the north
line, as affected by Permission to Build Over City Easement executed by the City
of Houston as set forth by instrument filed for record under Harris County
Clerk’s File No. H465065;

(b)                                 10’ water line easement along the west line,
as affected by Permission to Build Over City Easement executed by the City of
Houston as set forth by instrument filed for record under Harris County Clerk’s
File No. H465065;

J-2-1


--------------------------------------------------------------------------------


(c)                                  10’ building line along the north line;

(d)                                 10’ building line along the west line;

(e)                                  Utility easement 10’ in width along the
east property line and an unobstructed aerial easement adjoining thereto 10’
wide, set forth as “Easement Seven” in instrument filed for record under Harris
County Clerk’s File No. H238980; as affected by Consent to Encroachment filed
for record under Harris County Clerk’s File Nos. M357608 and M390594, as shown
on the Survey

(f)                                    Water meter easement 10’ feet by 20’
granted to the City of Houston, as set forth by instrument filed for record
under Harris County Clerk’s File No. H586462, as shown on the Survey.

(g)                                 Easement for electric distribution systems
10’ in width and easement for electric distribution systems 27’ in width and 29’
in length, the location and description of which are shown therein, each granted
to Houston Lighting & Power Company by instrument filed for record under Harris
County Clerk’s file No. H804772, as affected by Consent to Encroachment filed
for record under Harris County Clerk’s File Nos. M357608 and M398594, as shown
on the Survey.

(h)                                 A 1/8th royalty interest in all oil, gas and
other minerals, as set forth in instrument recorded in Volume 2103, Page 213 of
the Deed Records of Harris County, Texas, provided, however, that the holder of
such royalty interest has no rights to enter on to the property described
therein and/or extract, or cause the extraction of, any such oil, gas or other
minerals.

6.              Rights of tenants in possession, as tenants only, under written
unrecorded leases or rental agreements as set forth on a list of leases
disclosed to Purchaser.

7.              Annual maintenance charge and special assessments payable to
Westchase Two Community Association, Inc., as set forth and secured by Vendor’s
Lien retained in instruments filed for record under Harris County Clerk’s File
Nos. G131226 and F748372, as noted on Survey.

8.              30.5’ building, parking, paving setback line along the north
line, 39.5’ building, parking, paving setback line along the west line, 50’
building, parking, paving setback along the south and east lines, and 5’ parking
setback along the south line, as recorded under Harris County Clerk’s File No.
G131226. as shown on the Survey.

9.              Wood sign within 10’ sanitary sewer easement along north
property line, and sign within 10’ water line easement along the west line, as
shown on the Survey.

J-2-2


--------------------------------------------------------------------------------


EXHIBIT J-3

PERMITTED EXCEPTIONS

2603 AUGUSTA

1.               Shortages in Area.

2.               Any titles or rights asserted by anyone, including, but not
limited to, persons, the public, corporations, governments or other entities:

(a)                                  to tidelands, or lands comprising the
shores or beds of navigable or perennial rivers and streams, lakes, bays, gulfs
or oceans;

(b)                                 to lands beyond the line of the harbor or
bulkhead lines as established or changed by any government; or

(c)                                  to filled-in lands, or artificial islands;
or

(d)                                 to statutory water rights, including
riparian rights; or

(e)                                  to the area extending from the line of mean
low tide to the line of vegetation, or the rights of access to that area or
easement along and across that area.

3.               Standby fees, taxes and assessments by any taxing authority for
the year 2007, and subsequent years and subsequent taxes and assessments by any
taxing for prior years due to change in land usage or ownership, but not those
taxes or assessments for prior years because of an exemption granted to a
previous owner of the property under Section 11.13, Texas Tax Code, or because
of improvements not assessed for a previous tax year.

4.               Rights of tenants in possession, as tenants only, under written
unrecorded leases or rental agreements as set forth on a list of leases
disclosed to Purchaser.

5.               Sanitary sewer easement 10’ in width along the North property
line, as described by instrument filed for record under Harris County Clerk’s
File No. E527609.  Said easement affected by Permission to Build Over City
Easement as described by instruments filed for record under Harris County
Clerk’s File Nos. H464994 and H465044, as shown on Survey prepared by Cotton
Surveying under Job No. 961-10 certified by Carlos P. Cotton, RPLS No. 1902,
dated May 16, 1997, lasted revised                     , 2007 (“Survey”).

6.              Water meter easement 7.5 feet in width and 20 feet in length
along the Westerly property line, as described by instrument filed for record
under Harris County Clerk’s File No. H992793, as shown on the Survey.

7.              Two easements (1) being fifteen feet in width and twenty feet in
length, and (2) being seventeen feet in width and twenty-seven feet in length,
as described by instrument to

J-3-1


--------------------------------------------------------------------------------


Houston Lighting & Power Company filed for record under Harris County Clerk’s
File No. J534946, as shown on the survey.

8.               (1) the fence encroaches into the South property line, and (2)
asphalt paving encroaches into the property on the south line, as shown on the
Survey.

J-3-2


--------------------------------------------------------------------------------


EXHIBIT K

SPECIAL WARRANTY DEED

THE STATE OF TEXAS

)

 

)

COUNTY OF

)

 

CMD Realty Investment Fund IV, L.P., an Illinois limited partnership
(“Grantor”), for and in consideration of the sum of TEN AND NO/100 DOLLARS
($10.00) paid to Grantor and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, has GRANTED, SOLD and CONVEYED
and does hereby GRANT, SELL and CONVEY unto
                                            , a(n)                            
(“Grantee”), that certain land being more particularly described in Exhibit A,
attached hereto and incorporated herein by reference, together with all
improvements located on such land including, without limitation, the office
building currently located on such land (the “Building”) together with all
improvements, fixtures, heating, ventilation, air conditioning, plumbing,
electrical and other systems, and all parking facilities, located on such land
and used in connection with the Building (such land and improvements being
collectively referred to as the “Property”).

This conveyance is made and accepted subject to all matters (the “Permitted
Exceptions”) set forth in Exhibit B, attached hereto and incorporated herein by
reference.

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances pertaining thereto, including all of Grantor’s right, title and
interest in and to adjacent streets, strips and gores, alleys and rights-of-way,
subject to the Permitted Exceptions, unto Grantee and Grantee’s successors and
assigns forever; and Grantor does hereby bind itself and its successors to
warrant and forever defend the Property unto Grantee and Grantee’s successors
and assigns, against every person whomsoever lawfully claiming or to claim the
same or any part thereof, by, through or under Grantor, but not otherwise,
subject to the Permitted Exceptions.

Executed on the date set forth in the acknowledgment attached hereto to be
effective as of the           day of                      , 2007.

K-1


--------------------------------------------------------------------------------


 

 

 

SELLER:

 

 

 

 

 

CMD REALTY INVESTMENT FUND

 

 

IV, L.P., an Illinois limited partnership

 

 

 

 

 

By:

CMD/FUND IV GP

 

 

 

INVESTMENTS, L.P., an Illinois

 

 

 

limited partnership, its general

 

 

 

partner

 

 

 

 

 

 

 

By:

CMD REIM IV, INC., an

 

 

 

 

Illinois corporation, its general

 

 

 

 

partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Its:

 

 

 

K-2


--------------------------------------------------------------------------------


 

STATE OF

)

 

)

COUNTY OF

)

 

This instrument was acknowledged before me on                          , 200    
by                                 ,                                  of
                                             , on behalf of said
                             .

 

 

 

 

Notary Public, State of

 

 

 

 

 

 

 

 

(printed name)

 

 

 

 

My commission expires:

 

 

 

 

 

 

 

WHEN RECORDED, PLEASE

 

RETURN TO:

 

 

K-3


--------------------------------------------------------------------------------


EXHIBIT L

BILL OF SALE

FOR VALUE RECEIVED, CMD Realty Investment Fund IV, L.P., an Illinois limited
partnership (“Seller”), hereby transfers to
                                                      , a(n)
                                   (“Purchaser”), all of Seller’s right, title
and interest in the following (collectively, the “Personal Property”):  (a) all
tangible personal property located on the land described on Exhibit A attached
hereto (“Land”), excluding the tangible personal property described on Exhibit B
attached hereto, (b) all plans, specifications, books, records, marketing
materials, logos and trademarks related to and used exclusively in connection
with the Land and improvements thereon, but excluding the name “CMD” and all
variations thereof and any websites maintained by Seller or any of its
affiliates, and (c) all transferable warranties, licenses and permits related to
the Land and improvements thereon.  This Bill of Sale is delivered pursuant to
the terms of the Real Estate Sale Agreement dated as of
                                  , 2007 between Seller and Purchaser (the “Sale
Agreement”). The Personal Property is transferred in “AS IS”, “WHERE IS”, “WITH
ALL FAULTS” condition, and without any warranties, representations or
guarantees, either express or implied, of any kind, nature, or type whatsoever
from, or on behalf of, Seller, and otherwise in accordance with the terms of
Section 19 of the Sale Agreement.

L-1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Seller and Purchaser have executed this Bill of Sale as of
                              , 200      .

SELLER:

 

 

 

CMD REALTY INVESTMENT FUND
IV, L.P., an Illinois limited partnership

 

 

 

 

By:

CMD/FUND IV GP
INVESTMENTS, L.P., an Illinois
limited partnership, its general
partner

 

 

 

 

 

 

By:

CMD REIM IV, INC., an
Illinois corporation, its general
partner

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

a(n)

 

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Its:

 

 

 

 

L-2


--------------------------------------------------------------------------------


EXHIBIT A TO BILL OF SALE

LAND

L-3


--------------------------------------------------------------------------------


EXHIBIT B TO BILL OF SALE

EXCLUDED PROPERTY

L-4


--------------------------------------------------------------------------------


EXHIBIT M

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”) is made on
                    ,200         between CMD Realty Investment Fund IV, L.P., an
Illinois limited partnership (“Seller”), and
                                         , a(n)                        
(“Purchaser”).

A.            Seller and Purchaser entered into the Real Estate Sale Agreement
dated                     , 2007 between Seller and Purchaser (“Agreement”),
regarding the sale of, among other things, the land described on Exhibit A
(“Land”).  Capitalized terms used herein but not defined shall have the
respective meanings ascribed to them in the Agreement.

B.            Pursuant to the Agreement, Seller agreed to transfer, among other
things, all rights, title and interest in certain leases, commission agreements
and service agreements with respect to the Real Property.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.             Assignment of Leases.  Seller hereby assigns to Purchaser all of
Seller’s right, title and interest in and to (i) the leases, licenses and other
similar agreements to occupy the Real Property described in Exhibit B
(collectively, the “Leases”), except that Seller hereby retains the right
(without limitation of the obligation of Purchaser to use good faith efforts) to
collect Delinquent Rents and any amounts due in connection with the 2006
reconciliation from the tenants under the Leases, including the right to file an
action for collection (provided that, in connection therewith, Seller shall have
no right to terminate any of the Leases or disturb the tenants’ possessory
rights thereunder), (ii) the commission agreements described in Exhibit C
(collectively, the “Commission Agreements”), and (iii) the service contracts
described in Exhibit D (collectively, the “Service Contracts”).  The Leases,
Commission Agreements and Service Contracts are referred to collectively herein
as the “Assumed Agreements”.

2.             Assumption.  Purchaser hereby assumes all of the obligations of
Seller under the Assumed Agreements to the extent that such obligations are
required to be performed on or after the date of this Assignment.  Subject to
the terms of Sections 13(g) and (h) of the Agreement, Seller shall remain
responsible for any monetary obligations of Seller under the Commission
Agreements and Service Contracts to the extent that such obligations were due
prior to the date of this Assignment.

3.             Disclaimers.  The rights of Seller to the Assumed Agreements are
transferred in “AS IS”, “WHERE IS”, “WITH ALL FAULTS” condition, and without any
warranties, representations or guarantees, either express or implied, of any
kind, nature, or type whatsoever from, or on behalf of, Seller, and otherwise in
accordance with the terms of Section 19 of the Agreement.

M-1


--------------------------------------------------------------------------------


4.             Counterparts.  This Assignment may be executed in separate
counterparts which, when taken together, shall constitute one document.

5.             Successors and Assigns.  This Assignment shall be binding upon
and inure to the benefit of Seller, Purchaser and their respective successors
and assigns.

[balance of page intentionally left blank; signature page follows]

M-2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the date set forth above.

SELLER:

 

 

 

CMD REALTY INVESTMENT FUND
IV, L.P., an Illinois limited partnership

 

 

 

 

By:

CMD/FUND IV GP
INVESTMENTS, L.P., an Illinois
limited partnership, its general
partner

 

 

 

 

 

 

By:

CMD REIM IV, INC., an
Illinois corporation, its general
partner

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

a(n)

 

 

 

 

 

 

 

 

By:

 

 

 

 

Printed Name:

 

 

 

 

Its:

 

 

 

 

M-3


--------------------------------------------------------------------------------


EXHIBIT A

TO ASSIGNMENT AND ASSUMPTION

LAND

M-4


--------------------------------------------------------------------------------


EXHIBIT B

TO ASSIGNMENT AND ASSUMPTION

LEASES

M-5


--------------------------------------------------------------------------------


EXHIBIT C

TO ASSIGNMENT AND ASSUMPTION

COMMISSION AGREEMENTS

M-6


--------------------------------------------------------------------------------


EXHIBIT D

TO ASSIGNMENT AND ASSUMPTION

SERVICE CONTRACTS

M-7


--------------------------------------------------------------------------------


EXHIBIT N

TENANT NOTICE LETTER

                            , 200       

VIA CERTIFIED MAIL

RETURN RECEIPT REQUESTED

 

 

 

Re:                               Notice of Sale of

This notice is delivered to advise you that the building named above was sold
and conveyed on                       , 200         by CMD Realty Investment
Fund IV, L.P., an Illinois limited partnership (“Seller”) to
                                         , a(n)                         
(“Purchaser”), and that, in connection with the sale, your lease in the building
was assigned to Purchaser.  As part of such sale, your security deposit in the
total amount of $                           has been transferred to, and
received by, Purchaser, and Purchaser will be responsible for the return of said
security deposit according to the terms of your lease.  Accordingly, you are
hereby authorized and directed to make all future payments under the lease to
Purchaser at the following address:

N-1


--------------------------------------------------------------------------------


All communications and notices concerning your lease should be sent to:

SELLER:

 

 

 

CMD REALTY INVESTMENT FUND
IV, L.P., an Illinois limited partnership

 

 

 

 

By:

CMD/FUND IV GP
INVESTMENTS, L.P., an Illinois
limited partnership, its general
partner

 

 

 

 

 

 

By:

CMD REIM IV, INC., an
Illinois corporation, its general
partner

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

a(n)

 

 

 

 

 

 

 

 

By:

 

 

 

 

Printed Name:

 

 

 

 

Its:

 

 

 

 

N-2


--------------------------------------------------------------------------------


EXHIBIT O

FIRPTA AFFIDAVIT

CERTIFICATION OF NONFOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by CMD Realty Investment Fund IV,
L.P., an Illinois limited partnership (“Seller”), Seller hereby certifies the
following:

1.             Seller is a “United States Person” and is not a “foreign person”
in accordance with and for the purpose of the provisions of Sections 7701 and
1445 (as may be amended) of the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder.

2.             Seller’s U. S. Employer Identification Number is
                    .

3.             Seller’s office address is c/o Wind Realty Investors, 101 North
Wacker Drive, Suite 2002, Chicago, Illinois  60606.

[Signature Page to Follow]

O-1


--------------------------------------------------------------------------------


The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.

Dated:

                               , 200      

 

SELLER:

 

 

 

 

CMD REALTY INVESTMENT FUND
IV, L.P., an Illinois limited partnership

 

 

 

 

By:

CMD/FUND IV GP
INVESTMENTS, L.P., an Illinois
limited partnership, its general
partner

 

 

 

By:

CMD REIM IV, INC., an
Illinois corporation, its general
partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

O-2


--------------------------------------------------------------------------------


EXHIBIT P

AFFIDAVIT OF TITLE

STATEMENT REQUIRED FOR THE ISSUANCE OF

ALTA OWNERS AND LOAN POLICIES

Commitment No.:                                      (the “Commitment”)

Date:                             , 200      

To the actual knowledge of the undersigned, CMD Realty Investment Fund IV, L.P.,
an Illinois limited partnership (“Seller”), the following is hereby certified
with respect to the land described in the Commitment.

1.             That, except as noted at the end of this paragraph, within the
last six (6) months (a) no labor, service or materials have been furnished (by
or on behalf of Seller) to improve the land, or to rehabilitate, repair,
refurbish, or remodel the building(s) situated on the land; (b) nor have any
goods, chattels, machinery, apparatus or equipment been attached to the land or
building(s) thereon (by or on behalf of Seller), as fixtures; (c) nor have any
contracts been let (by or on behalf of Seller) for the furnishing of labor,
service, materials, machinery, apparatus or equipment which are to be completed
subsequent to the date hereof; (d) nor have any notices of lien been received
(by or on behalf of Seller), except the following, if any: 
                                                                           .

2.             That all management/association fees, if any, are fully paid,
except the following:                                         
                                          .

3.             That, except as shown on the Commitment, there are no unrecorded
security agreements, leases, financing statements, chattel mortgages or
conditional sales agreements in respect to any appliances, equipment or chattels
that are owned by Seller and that have or are to become attached to the land or
any improvements thereon as fixtures or any unrecorded taxes or assessments
affecting land that have been levied, except the following, if any: 
                                      
                                                            .

4.             That there are no unrecorded contracts or options to purchase the
land granted by Seller or rights of first refusal to purchase the land granted
by Seller, except the following, if any: 
                                                                           
                                                                     .

5.             That there are no unrecorded leases, easements or other
servitudes to which the land or building, or portions thereof, are subject,
except the following, if any:  (i) those certain leases described on Exhibit A
hereto, (ii) matters shown on a survey of the land and/or the building(s), and
(iii) matters shown on the Commitment.

6.             There are no Judgments, Federal Tax Liens, or State Tax Liens
against Seller and/or the land.

P-1


--------------------------------------------------------------------------------


7.             No proceedings in bankruptcy or receivership have ever been
instituted by or against Seller, and Seller has never made an assignment for the
benefit of creditors.

8.             That there are no liens in favor of any city, town, village or
port authority for unpaid services, charges for service by any water system,
sewer system or gas system serving the land.

9.             That no services of a broker have been performed with regard to
the management, sale, purchase, lease, option, or other conveyance of interest
in the land which services have amounts due and owing that have not been paid,
except for: 
                                                                     .

Seller makes the above statements for the purpose of inducing Republic Title of
Texas, Inc. and                                                           
(together, “Company”) to issue its owners or loan policies pursuant to the
Commitment.  Seller does hereby indemnify the Company for loss or damage
(including reasonable attorneys’ fees, expenses and costs) incurred by the
Company as a result of any untrue statement made by Seller herein.

By its acceptance hereof, the Company hereby acknowledges and agrees that
(a) the recourse of the Company with respect to this Affidavit of Title and the
statements made by Seller herein shall be solely to the assets of Seller, and
(b) none of the “Exculpated Parties” (as defined below) shall have any personal
liability in connection with this Affidavit of Title or the statements made
herein, and the Company shall have no recourse against any of the Exculpated
Parties or any of their respective assets.  As used in this paragraph,
“Exculpated Parties” shall mean, collectively, (1) any general or limited
partner of Seller, including, without limitation, CMD/Fund II GP Investments,
L.P., (2) any general or limited partner of such general or limited partner of
Seller, including, without limitation, CMD REIM II, Inc., and (3) any other
partner, member, shareholder, officer, director, employee, agent or affiliate or
other direct or indirect owner of (x) Seller, (y) any of the other parties
described in (2) or (3) above, or (z) any of Seller’s or such other parties’
respective constituent owners.

Notwithstanding anything contained herein, the statements made by Seller herein
shall survive for a period of six (6) months from the date hereof. 

P-2


--------------------------------------------------------------------------------


 

SELLER

 

 

 

 

CMD REALTY INVESTMENT FUND IV, L.P., an
Illinois limited partnership

 

 

 

 

By:

CMD/FUND IV GP INVESTMENTS, L.P., an
Illinois limited partnership, its general partner

 

 

 

 

 

By:

CMD REIM IV, INC., an Illinois
corporation, its general partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

P-3


--------------------------------------------------------------------------------


EXHIBIT A TO AFFIDAVIT OF TITLE

LIST OF LEASES

(attached hereto)

P-4


--------------------------------------------------------------------------------


EXHIBIT Q-1

SECURITY DEPOSITS

NORTHPOINT CENTRAL

 

 

Cash Security

 

Letters of

 

Tenant

 

Deposits

 

Credit

 

 

 

 

 

 

 

Fieldstone Mortgage Company

 

$

4,024.50

 

 

 

Kyung Ja Chun dba Royal Deli

 

$

1,221.63

 

 

 

First NLC Financial Services

 

$

5,046,13

 

 

 

Kaneka Texas Corporation

 

$

12,459.19

 

 

 

Bell Geospace, Inc.

 

$

5,118.75

 

 

 

Signa Engineering Corporation

 

$

10,569.27

 

 

 

Champions Pipe & Supply, Inc.

 

$

12,132.92

 

 

 

Aggreko

 

$

3,689.58

 

 

 

ADV Extraction Technologies

 

$

7,003.50

 

 

 

Warrior Energy Services Corp.

 

$

6,013.50

 

 

 

Deployed Medical Solutions

 

$

8,576.29

 

 

 

Associated Transport Line, LLC

 

$

15,758.75

 

 

 

WS Nelson

 

$

51,835.00

 

 

 

Total

 

$

143,449.01

 

 

 

 

Q-1-1


--------------------------------------------------------------------------------


EXHIBIT Q-2

SECURITY DEPOSITS

REGENCY CENTER

 

 

Cash Security

 

Letters of

 

Tenant

 

Deposits

 

Credit

 

 

 

 

 

 

 

Interactive Network Technology

 

$

4,136.99

 

 

 

Arrow Electronics

 

$

2,256.10

 

 

 

Huan Choi

 

$

1,234.00

 

 

 

EEW Steel Trading, L.L.C.

 

$

3,279.00

 

 

 

Adecco Employment Services

 

$

2,913.33

 

 

 

Mark Hastings, Allstate Insurance

 

$

2,376.56

 

 

 

Micro Integration/Programming

 

$

4,057.50

 

 

 

Ulrich Engineers, Inc.

 

$

4,802.50

 

 

 

Ineos Americas, LLC

 

$

3,811.08

 

 

 

OMTI, Inc.

 

$

3,811.50

 

 

 

Commerciant, L.P.

 

$

10,611.00

 

 

 

F. A. Richard & Associates, Inc.

 

$

4,765.50

 

 

 

Chemstations, Inc.

 

$

4,510.00

 

 

 

Sinomax

 

$

3,698.33

 

 

 

Total

 

$

56,263.39

 

 

 

 

Q-2-1


--------------------------------------------------------------------------------


EXHIBIT Q-3

SECURITY DEPOSITS

2603 AUGUSTA

 

 

Cash Security

 

Letters of

 

Tenant

 

Deposits

 

Credit

 

 

 

 

 

 

 

Hendricks & Partners LLC

 

$

3,518.67

 

 

 

Universal Ensco, Inc.

 

$

12,765.62

 

 

 

DMS, Inc.

 

$

27,555.00

 

 

 

Madan, Mossman & Spiram, P.C.

 

$

3,981.25

 

 

 

Branson, Folkes/Russell

 

$

1,977.19

 

 

 

Fritz O.A. Franke, M.D.

 

$

1,977.25

 

 

 

General Employment Enterprise

 

$

2,320.00

 

 

 

DQ Holdings, LLC

 

$

3,978.33

 

 

 

Haddington Ventures, LLC

 

$

12,296.17

 

 

 

Lovett Tew & Dykes, LLP

 

$

6,653.17

 

 

 

Robert Beamon

 

$

2,547.33

 

 

 

Jonas, Aaron

 

$

2,674.58

 

 

 

Dynamic Graphics, Inc.

 

$

8,308.63

 

 

 

Nance & Simpson, LLP

 

$

5,188.72

 

 

 

T.R. Moore & Company, P.C.

 

$

5,410.18

 

 

 

Kent L. Wilson & John Johnston

 

$

3,973.20

 

 

 

Burnett Holdings, Inc.

 

$

3,094.99

 

 

 

William T. Evans

 

$

1,177.80

 

 

 

Total

 

$

109,398.08

 

 

 

 

Q-3-1


--------------------------------------------------------------------------------